Exhibit 10.1

 

Execution Version

 

$379,500,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

PROTECTION ONE, INC.,

 

PROTECTION ONE ALARM MONITORING, INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of November 17, 2009

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Book Manager

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

2

 

 

 

1.1.

Defined Terms

2

1.2.

Other Definitional Provisions

32

 

 

 

SECTION 2. AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS

33

 

 

 

2.1.

Term Commitments

33

2.2.

Procedure for Term Loan Borrowing

33

2.3.

Repayment of Tranche B-1 Term Loans

34

2.4.

Additional Term Loans

35

 

 

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

37

 

 

 

3.1.

Revolving Commitments

37

3.2.

Procedure for Revolving Loan Borrowing

37

3.3.

Swingline Commitment

37

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

38

3.5.

Commitment Fees, Etc.

39

3.6.

Termination or Reduction of Revolving Commitments

40

3.7.

L/C Commitment

40

3.8.

Procedure for Issuance of Letter of Credit

40

3.9.

Fees and Other Charges

41

3.10.

L/C Participations

41

3.11.

Reimbursement Obligation of the Borrower

42

3.12.

Obligations Absolute

43

3.13.

Letter of Credit Payments

43

3.14.

Applications

43

 

 

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

44

 

 

 

4.1.

Optional Prepayments

44

4.2.

Mandatory Prepayments and Commitment Reductions

44

4.3.

Conversion and Continuation Options

45

4.4.

Limitations on Eurodollar Tranches

46

4.5.

Interest Rates and Payment Dates

46

4.6.

Computation of Interest and Fees

47

4.7.

Inability to Determine Interest Rate

47

4.8.

Pro Rata Treatment and Payments

48

4.9.

Requirements of Law

49

4.10.

Taxes

51

4.11.

Indemnity

53

 

--------------------------------------------------------------------------------


 

4.12.

Change of Lending Office

54

4.13.

Replacement of Lenders

54

4.14.

Evidence of Debt

55

4.15.

Illegality

55

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

56

 

 

 

5.1.

Financial Condition

56

5.2.

No Change

56

5.3.

Corporate Existence; Compliance with Law

56

5.4.

Power; Authorization; Enforceable Obligations

57

5.5.

No Legal Bar

57

5.6.

Litigation

57

5.7.

No Default

57

5.8.

Ownership of Property; Liens

58

5.9.

Intellectual Property

58

5.10.

Taxes

58

5.11.

Federal Regulations

58

5.12.

Labor Matters

58

5.13.

ERISA

58

5.14.

Investment Company Act; Other Regulations

59

5.15

Subsidiaries

59

5.16.

Use of Proceeds

59

5.17.

Environmental Matters

60

5.18.

Accuracy of Information, Etc.

60

5.19.

Security Documents

61

5.20.

Solvency

62

5.21.

Regulation H

62

 

 

 

SECTION 6. CONDITIONS PRECEDENT

62

 

 

 

6.1.

Conditions to Restatement Date

62

6.2.

Conditions to Each Extension of Credit

66

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS

66

 

 

 

7.1.

Financial Statements

66

7.2.

Certificates; Other Information

67

7.3.

Payment of Obligations

68

7.4.

Maintenance of Existence; Compliance

68

7.5.

Maintenance of Property; Insurance

69

7.6.

Inspection of Property; Books and Records; Discussions

69

7.7.

Notices

69

7.8.

Environmental Laws

70

7.9.

[Reserved]

70

7.10.

Additional Collateral, Etc.

70

7.11.

Further Assurances

72

 

--------------------------------------------------------------------------------


 

SECTION 8. NEGATIVE COVENANTS

72

 

 

 

8.1.

Financial Condition Covenants

72

8.2.

Indebtedness

73

8.3.

Liens

75

8.4.

Fundamental Changes

77

8.5.

Disposition of Property

77

8.6.

Restricted Payments

78

8.7.

Capital Expenditures; Net Cash Investment Costs

79

8.8.

Investments

80

8.9.

Optional Payments and Modifications of Certain Debt Instruments

81

8.10.

Transactions with Affiliates

82

8.11.

Sales and Leasebacks

83

8.12.

Hedge Agreements

83

8.13.

Changes in Fiscal Periods

83

8.14.

Negative Pledge Clauses

83

8.15.

Clauses Restricting Subsidiary Distributions

83

8.16.

Lines of Business

84

8.17.

Limitations on the Activities of Holdings

84

 

 

 

SECTION 9. EVENTS OF DEFAULT

84

 

 

 

SECTION 10. THE AGENTS

87

 

 

 

10.1.

Appointment

87

10.2.

Delegation of Duties

88

10.3.

Exculpatory Provisions

88

10.4.

Reliance by Agents

88

10.5.

Notice of Default

89

10.6.

Non-Reliance on Agents and Other Lenders

89

10.7.

Indemnification

89

10.8.

Agent in Its Individual Capacity

90

10.9.

Successor Administrative Agent

90

10.10.

Agents Generally

90

10.11.

The Lead Arranger

91

10.12.

Withholding Tax

91

 

 

 

SECTION 11. MISCELLANEOUS

91

 

 

 

11.1.

Amendments and Waivers

91

11.2.

Notices

94

11.3.

No Waiver; Cumulative Remedies

95

11.4.

Survival of Representations and Warranties

95

11.5.

Payment of Expenses and Taxes

95

11.6.

Successors and Assigns; Participations and Assignments

97

11.7.

Adjustments; Set-off

100

 

--------------------------------------------------------------------------------


 

11.8.

Counterparts

100

11.9.

Severability

100

11.10.

Integration

101

11.11.

GOVERNING LAW

101

11.12.

Submission To Jurisdiction; Waivers

101

11.13.

Acknowledgments

101

11.14.

Releases of Guarantees and Liens

102

11.15.

Confidentiality

102

11.16.

WAIVERS OF JURY TRIAL

103

11.17.

Delivery of Addenda, Joinder Agreements and Amendment Agreement

103

11.18.

Subordination of Intercompany Indebtedness

103

11.19.

USA PATRIOT Act

103

11.20.

Amendment and Restatement

103

 

 

 

SCHEDULES:

 

 

 

 

 

1.1(a)

Intellectual Property Collateral

 

1.1(b)

Mortgaged Real Property

 

5.4

Consents, Authorizations, Filings and Notices

 

5.15

Subsidiaries

 

5.19(a)

UCC Filing Jurisdictions

 

5.19(b)

Mortgage Filing Jurisdictions

 

8.8

Closing Date Investments

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

Form of Compliance Certificate

 

B

Form of Restatement Date Certificate

 

C

Form of Amended Mortgage

 

D

Form of Assignment and Assumption

 

E

Form of Legal Opinion of Kirkland & Ellis LLP

 

F

Form of Reinvestment Notice

 

G

Form of Exemption Certificate

 

H-1

Form of Tranche B-1 Term Note

 

H-2

Form of Tranche B-2 Term Note

 

H-3

Form of Revolving Note

 

H-4

Form Swingline Note

 

I

Form of Addendum

 

J

Form of Subordinated Intercompany Note

 

K

Form of Solvency Certificate

 

L

Form of Financial Status Certificate

 

M

Form of Reaffirmation Agreement

 

N

Form of Joinder Agreement

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 17, 2009,
among PROTECTION ONE, INC., a Delaware corporation (“Holdings”), PROTECTION ONE
ALARM MONITORING, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. MORGAN SECURITIES INC., as sole lead arranger
and sole book manager (in such capacity, the “Lead Arranger”), and BANK OF
AMERICA, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, the Borrower, Holdings, certain banks and other financial institutions
party thereto as lenders (the “Existing Lenders”), the agents and arrangers
party thereto and Bear Stearns Corporate Lending Inc., as administrative agent
(the “Existing Agent”), are parties to that certain Amended and Restated Credit
Agreement, dated as of April 26, 2006 (as amended by the First Amendment thereto
dated as of March 13, 2007 and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Original Credit Agreement”),
pursuant to which the Existing Lenders extended certain senior credit facilities
to the Borrower;

 

WHEREAS, the Borrower desires that certain of the Existing Lenders and other
parties hereto agree to amend and restate the Original Credit Agreement in its
entirety to:  (i) establish Tranche B-2 Term Loans to be made hereunder;
(ii) make certain amendments affecting the Existing Term Loans and convert
certain Existing Term Loans into a portion of the Tranche B-2 Term Loans made
hereunder in the manner set forth herein and in the Amendment Agreement (with
the portion of the Existing Term Loans that is not converted into Tranche B-2
Term Loans being renamed hereafter the “Tranche B-1 Term Loans”);
(iii) terminate and replace the Existing Revolving Commitments with the
Revolving Commitments made hereunder in the manner set forth herein and in the
Amendment Agreement and (iv) make certain other changes as more fully set forth
herein, which amendment and restatement shall become effective upon the
Restatement Date;

 

WHEREAS, the Required Lenders have, on or prior to the Restatement Date,
authorized the Administrative Agent to execute this Agreement on behalf of all
Existing Lenders;

 

WHEREAS, each Tranche B-2 Term Lender has either executed the Amendment
Agreement or an Addendum hereto;

 

WHEREAS, the Majority Facility Lenders under each Facility have, on or prior to
the Restatement Date, authorized the Administrative Agent to execute this
Agreement on behalf of all applicable Lenders;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the Obligations
outstanding on the Restatement Date as contemplated hereby; and

 

WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby, shall continue in
full force and effect and that, from and after the Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement as follows:

 


SECTION 1.  DEFINITIONS


 

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Accepting Lenders”:  as defined in Section 11.1.

 

“Acquired Entity”:  as defined in the definition of “Permitted Acquisition”.

 

“Addendum:”  an agreement substantially in the form of Exhibit I by which an
Additional Term Lender or an Additional Revolving Lender, as applicable, becomes
a party to this Agreement as of the Restatement Date.

 

“Additional Revolving Lender”:  each Lender (other than an Existing Lender) that
has a Revolving Commitment or that holds Revolving Loans.

 

“Additional Term Lender”:  each Lender (other than an Existing Lender) that has
a Tranche B-2 Term Commitment or that holds Tranche B-2 Term Loans.

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Documentation Agent, the Lead
Arranger and the Administrative Agent, which term shall include, for purposes of
Section 10 only, the Issuing Lenders.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatement Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Amended and Restated Credit Agreement, as amended, amended
and restated, supplemented or otherwise modified from time to time.

 

“Allotted Dispositions”:  (a) the Disposition of certain real estate owned by
the Borrower at 120 East 1st Street, Wichita, Kansas 67202 at a sale price
consistent with the fair market value of such real estate (as determined in good
faith by the board of directors of the Borrower) pursuant to a purchase and sale
agreement on terms reasonably satisfactory to the Administrative Agent, and
(b) Dispositions of  Property for gross proceeds (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) not to exceed $100,000,000 in the aggregate after the
Restatement Date.

 

“Amendment Agreement”:  that certain Amendment and Restatement and Resignation
and Appointment Agreement, dated as of November 17, 2009, among Holdings, the
Borrower, the Administrative Agent, the Existing Agent and the Lenders party
thereto to which this Agreement shall be attached.

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

 

Eurodollar Loans

 

Base Rate Loans

 

Revolving Loans and Swingline Loans

 

4.25

%

3.25

%

Tranche B-1 Term Loans

 

2.25

%

1.25

%

Tranche B-2 Term Loans

 

4.25

%

3.25

%

 

The Applicable Margin with respect to Modified Term Loans shall be as set forth
in the applicable Loan Modification Agreement.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is

 

3

--------------------------------------------------------------------------------


 

managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 8.5, other than
clause (e) thereof) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect minus (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate for a Eurodollar Loan with a one-month Interest
Period commencing on such day plus 1.00%.  For purposes hereof:  “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by the Reference Bank as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Reference Bank in connection with extensions of credit to
debtors).  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

4

--------------------------------------------------------------------------------


 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that, with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided that
Capital Expenditures shall not include expenditures included in the definition
of Net Cash Investment Costs.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within twelve months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition or of a recognized securities dealer having combined
capital and surplus of not less than $500,000,000, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at

 

5

--------------------------------------------------------------------------------


 

least A by S&P or A by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition or money market funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an Affiliate of such Lender.

 

“Closing Date”:  April 18, 2005.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the sum of the Tranche B-2 Term Commitment and
the Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  1.00% per annum.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

 

6

--------------------------------------------------------------------------------


 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2005 and furnished to the Lenders.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Funded Debt of Holdings and its Subsidiaries and (b) without duplication of
clause (a) above, all Indebtedness consisting of Revolving Loans or Swingline
Loans to the extent otherwise included therein.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period

 

plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (except in the case of
(i) below), the sum of:

 

(a)           income tax expense (including, without duplication, franchise and
foreign withholding taxes and any state single business unitary or similar tax,
to the extent classified as income tax expense on the consolidated income
statement of Holdings and its Subsidiaries in accordance with GAAP),

 

(b)           interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans),

 

(c)           depreciation and amortization expense,

 

(d)           amortization of intangibles (including, but not limited to,
goodwill), deferred customer acquisition costs and organization costs,

 

(e)           any extraordinary charges, expenses or losses determined in
accordance with GAAP,

 

(f)            non-cash compensation expenses arising from the issuance, vesting
or exercise  of stock, options to purchase stock, stock appreciation rights and
other equity awards to the management, directors, officers, consultants and
other employees of Holdings or any of its Subsidiaries,

 

(g)           any other noncash charges, noncash expenses or noncash losses of
the Borrower or any other Subsidiaries of Holdings for such period (excluding
any such charge, expense or loss incurred in the ordinary course of business
that constitutes an accrual of or a reserve for cash charges for any future
period); provided, however, that cash payments made in

 

7

--------------------------------------------------------------------------------


 

such period or in any future period in respect of such noncash charges, expenses
or losses incurred after the Closing Date (excluding any such charge, expense or
loss incurred in the ordinary course of business that constitutes an accrual of
or a reserve for cash charges for any future period) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period when
such payments are made,

 

(h)           all reasonable one-time costs, fees, expenses and charges related
to this Agreement, any permitted Investment, Permitted Acquisition, issuance of
equity, recapitalization, reorganization or asset disposition,

 

(i)            cash  proceeds of business interruption insurance,

 

(j)            management and transaction fees and related expenses paid under
the Management Agreement substantially in the form most recently delivered to
the Administrative Agent prior to the Closing Date, and without further
modification thereto as to amounts payable thereunder,

 

(k)           any non-recurring charges, expenses or losses not exceeding,
together with expenses under clause (l), $1.75 million in each of calendar years
2005 and 2006, $15.0 million in calendar year 2007, $3 million in calendar year
2008 and $2.0 million in each calendar year thereafter,

 

(l)            expenses incurred in work force reductions such as severance, key
employee retention plans, and unfavorable lease payments or accruals for such
payments not exceeding, together with amounts under clause (k), $1.75 million in
each of calendar years 2005 and 2006, $15.0 million in calendar year 2007, $3
million in calendar year 2008 and $2.0 million in each calendar year thereafter,
and

 

(m)          interest income generated from loans made to dealers in the
ordinary course of business,

 

minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of:

 

(i)            interest income other than income included pursuant to clause
(m),

 

(ii)           any extraordinary income or gains determined in accordance with
GAAP, and

 

(iii)          any other non-cash income (excluding (x) any items that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period that are described in the parenthetical to clause (g) above and
(y) items representing ordinary course accruals of cash to be received in future
periods), all as determined on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the

 

8

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio, (a) if at any time during such Reference Period
Holdings or any of its Subsidiaries shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (b) if during such Reference
Period Holdings or any of its Subsidiaries shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (ii) involves the payment
of consideration by Holdings and any of its Subsidiaries in excess of
$5,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to
Holdings or any of its Subsidiaries in excess of $5,000,000.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than any Loan Document) or Requirement of Law applicable to
such Subsidiary.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Working Capital”:  at any date, Consolidated Current Assets on
such date minus Consolidated Current Liabilities on such date.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date, after
giving effect to the financing transactions that occurred on such date, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors or such other director receives the vote of the
Permitted Investors in his or her election by the shareholders of Holdings.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement set forth in Section 9 for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”:  as defined in the preamble to this Agreement.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of Holdings organized under the laws of
any jurisdiction within the United States.

 

“ECF Percentage”:  with respect to any fiscal year of Holdings ending on or
after December 31, 2007, 75%; provided that the ECF Percentage shall be reduced
to 50% if the Consolidated Leverage Ratio as of the last day of such fiscal year
is less than 3.0 to 1.0, and the ECF Percentage shall be further reduced to 25%
if the Consolidated Leverage Ratio as of the last day of such fiscal year is
less than 2.0 to 1.0.

 

“Eligible Assignee” : (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus in a dollar

 

10

--------------------------------------------------------------------------------


 

equivalent amount of at least $100,000,000; provided, however, that such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is also a member of the OECD; (c) an insurance
company, mutual fund or other entity which is regularly engaged in making,
purchasing or investing in loans or securities, or any other financial
institution organized under the laws of the United States, any state thereof,
any other country that is a member of the OECD or a political subdivision of any
such country with assets, or assets under management, in a dollar equivalent
amount of at least $100,000,000; (d) any Affiliate of a Lender or an Approved
Fund of a Lender; (e) any other entity (other than a natural person) which is an
“accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys loans as one of its businesses or investing
activities including, but not limited to, insurance companies, mutual funds and
investment funds; (f) any other entity if at the time of the applicable
assignment a Default or Event of Default shall be continuing and (g) any other
entity consented to by the Administrative Agent and the Borrower.

 

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning occupational safety and health or protection of
the environment, as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

          Eurodollar Base Rate         

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement specified in Section 9 for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of:

 

(a)           the sum, without duplication, of:

 

(i)            Consolidated Net Income for such fiscal year,

 

(ii)           the amount of all non-cash charges deducted in arriving at such
Consolidated Net Income, other than any charges that represent an accrual of a
reserve for cash charges for any future period,

 

(iii)          depreciation and amortization expense,

 

(iv)          amortization of intangibles (including, but not limited to,
goodwill), deferred customer acquisition costs and organization costs,

 

(v)           the increase in long-term liabilities excluding (a) the long-term
portion of debt, (b) the long-term portion of Capital Lease Obligations, and
(c) deferred customer acquisition revenues for such fiscal year,

 

(vi)          the aggregate net amount of non-cash loss on the Disposition of
Property by Holdings and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income,

 

(vii)         cash  proceeds of business interruption insurance,

 

(viii)        the decrease in Consolidated Working Capital for such fiscal year,
and

 

12

--------------------------------------------------------------------------------


 

(ix)           the decrease in long-term assets excluding (a) property, plant
and equipment, (b) purchased accounts, (c) goodwill, (d) intangible assets,
(e) debt issuance costs, and (f) deferred customer acquisition costs for such
fiscal year, minus

 

(b)           the sum, without duplication, of:

 

(i)            the amount of all non-cash credits included in arriving at such
Consolidated Net Income,

 

(ii)           the amortization of deferred customer acquisition revenue,

 

(iii)          the aggregate amount actually paid (other than amounts for which
payables had been recorded in a prior fiscal year and deducted pursuant to this
clause (b)(iii)) by Holdings and its Subsidiaries in cash, and expenditures for
which payables have been recorded but not yet paid, during such fiscal year on
account of Capital Expenditures (excluding the principal amount of Indebtedness
incurred to finance such expenditures (but including repayments of any such
Indebtedness incurring during such period or any prior period) and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),

 

(iv)          the aggregate amount of all regularly scheduled principal payments
of Funded Debt (including the Term Loans) of Holdings and its Subsidiaries made
during such fiscal year (other than in respect of Revolving Loans and any other
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),

 

(v)           an amount equal to the deferred customer acquisition costs during
such fiscal year minus the deferred customer acquisition revenue during such
fiscal year,

 

(vi)          the increase in Consolidated Working Capital for such fiscal year,

 

(vii)         the increase in long-term assets excluding (A) property, plant and
equipment, (B) purchased accounts, (C) goodwill, (D) intangible assets, (E) debt
issuance costs, and (F) deferred customer acquisition costs for such fiscal
year,

 

(viii)        the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,

 

(ix)           all reasonable one-time costs, fees, expenses and charges and
one-time payments constituting or related to any permitted Investments,
Permitted Acquisitions, or equity issuances to the extent not deducted in
arriving at such Consolidated Net Income,

 

(x)            management and transaction fees and related expenses paid under
the Management Agreement (substantially in the form most recently delivered to
the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent prior to the Closing Date, and without further modification
thereto as to amounts payable thereunder) to the extent not deducted in arriving
at such Consolidated Net Income,

 

(xi)           Restricted Payments made in cash which were permitted to be made
under this Credit Agreement,

 

(xii)          the decrease in long-term liabilities excluding (A) the long-term
portion of debt, (B) the long-term portion of Capital Lease Obligations, and
(D) deferred customer acquisition revenues for such fiscal year,

 

(xiii)         all reasonable one-time fees, expenses and prepayment penalties
or premiums paid in connection with a Permitted Refinancing, and

 

(xiv)        the aggregate amount of all payments from Westar expected to be
received pursuant to that certain Settlement Agreement dated November 12, 2004
during such fiscal year, which amount shall not exceed $25,000,000 in the
aggregate for all fiscal years.

 

To the extent any Person is disregarded from the definition of “Consolidated Net
Income” pursuant to the proviso thereto in any period, such Person shall be so
disregarded from the calculation of Excess Cash Flow hereunder during such
period.  The aggregate amount of optional prepayments of the Term Loans, and
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
permanent reductions in Revolving Commitments, made during any fiscal year shall
reduce on a dollar-for-dollar basis the required amount of the mandatory
prepayment to be made pursuant to Section 4.2(d) with respect to the Excess Cash
Flow for such fiscal year.

 

“Excess Cash Flow Application Date”:  as defined in Section 4.2.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Existing Agent”:  as defined in the recitals to this Agreement.

 

“Existing Lenders”:  as defined in the recitals to this Agreement.

 

“Existing Revolving Commitments”:  the revolving commitments made under the
Original Credit Agreement.

 

“Existing Term Loans”:  the term loans made under the Original Credit Agreement
outstanding immediately prior to the Restatement Date.

 

“Extending Term Lender”:  as defined in the Amendment Agreement.

 

“Facility”:  each of (a) the Tranche B-1 Term Loans outstanding hereunder, the
Tranche B-2 Term Commitments and the Tranche B-2 Term Loans made in respect
thereof

 

14

--------------------------------------------------------------------------------


 

(collectively, the “Term Loan Facility”), and (b) the Revolving Commitments and
the extensions of credit made in respect thereof (the “Revolving Facility”).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that has a
scheduled maturity (excluding any mandatory prepayments) more than one year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(b).  In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

15

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity, officer or examiner
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the Closing Date, among Holdings, the Borrower and each Subsidiary
Guarantor.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation or, if recourse is limited to a specific asset, the fair market value
of such asset, unless such primary obligation and the maximum amount for which
such guaranteeing person may be liable are not stated or determinable, in which
case the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock,

 

16

--------------------------------------------------------------------------------


 

option or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.

 

“Holdings”:  as defined in the preamble to this Agreement.

 

“IASG”:  Integrated Alarm Services Group Inc., a Delaware corporation.

 

“IASG Acquisition”:  the merger of Tara Acquisition Corp. with and into IASG,
resulting in the acquisition by Holdings of all the issued and outstanding
Capital Stock of IASG as set forth in the Agreement and Plan of Merger, dated as
of December 20, 2006, among Holdings, Tara Acquisition Corp., a Delaware
corporation and a direct wholly owned subsidiary of Holdings, and IASG.

 

“Increased Amount Date”:  as defined in Section 2.4.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements; provided that
Indebtedness shall not include deferred revenue, deferred tax liabilities and
unclaimed property.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

17

--------------------------------------------------------------------------------


 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if available to all
Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 2:00 P.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(I)            IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST
PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH INTEREST PERIOD SHALL END
ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

 

(II)           THE BORROWER MAY NOT SELECT AN INTEREST PERIOD UNDER A PARTICULAR
FACILITY THAT WOULD EXTEND BEYOND THE REVOLVING TERMINATION DATE OR BEYOND THE
DATE FINAL PAYMENT IS DUE ON THE TRANCHE B-1 TERM LOANS OR THE TRANCHE B-2 TERM
LOANS, AS APPLICABLE;

 

(III)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH; AND

 

18

--------------------------------------------------------------------------------


 

(IV)          THE BORROWER SHALL SELECT INTEREST PERIODS SO AS NOT TO REQUIRE A
PAYMENT OR PREPAYMENT OF ANY EURODOLLAR LOAN DURING AN INTEREST PERIOD FOR SUCH
LOAN.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
in its capacity as issuer of any Letter of Credit.

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit N.

 

“L/C Commitment”:  $7,500,000.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

 

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender in respect
of such Letter of Credit, in their respective capacities as such.

 

“Lead Arranger”:  as defined in the preamble to this Agreement.

 

“Lender Presentation”:  the Lender Presentation dated October 2009 and furnished
to the Lenders.

 

“Lenders”:  as defined in the preamble to this Agreement; provided that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.7(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement
with respect to property of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Amendment Agreement, the Security
Documents, the Reaffirmation Agreement and the Notes.

 

19

--------------------------------------------------------------------------------


 

“Loan Modification Agreement”:  a loan modification agreement by and among, and
in form and substance satisfactory to, the Administrative Agent, the Borrower
and the Accepting Lenders.

 

“Loan Modification Offer”:  as defined in Section 11.1.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to (a) the Term Loan Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans outstanding thereunder, (b) the Revolving Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Total Revolving
Extensions of Credit outstanding thereunder (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments), (c) the Tranche B-1 Term Loan Subfacility, the holders of 50% of
the aggregate unpaid principal amount of the Tranche B-1 Term Loans outstanding
thereunder, and (d) the Tranche B-2 Term Loan Subfacility, the holders of 50% of
the aggregate unpaid principal amount of the Tranche B-2 Term Loans outstanding
thereunder.

 

“Management Agreement”:  collectively, those certain letter agreements, by and
between (a) the Borrower and Quadrangle Advisors LLC, and (b) the Borrower and
Quadrangle Debt Recovery Advisors LLC, setting forth certain terms regarding
payments from the Borrower for management and advisory services rendered by such
entities.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of Holdings and
its Subsidiaries taken as a whole or (b) the validity or enforceability of the
Loan Documents or the rights or remedies of the Agents or the Lenders hereunder
or thereunder or the validity, perfection or priority of the Administrative
Agent’s Liens on the Collateral.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes as such are defined or otherwise regulated
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

 

“Modifications”:  as defined in Section 6.1(k).

 

“Modified Term Loan”:  a term loan made by a Lender pursuant to a Loan
Modification Agreement.

 

“Modified Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to extend the maturity date of any Tranche B-1 Term Loans held
by it upon conversion into a Modified Term Loan hereunder in a principal amount
not to exceed the aggregate principal amount of such Lender’s Tranche B-1 Term
Loans at that time, and “Modified Term Loan Commitments” means such commitments
of all Lenders in the aggregate.

 

“Modified Term Loan Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Modified Term Loan Commitment then constitutes of the
aggregate

 

20

--------------------------------------------------------------------------------


 

Modified Term Loan Commitments (or, at any time after the funding of the
Modified Term Loans, the percentage which the aggregate principal amount of such
Lender’s Modified Term Loans then outstanding constitutes of the aggregate
principal amount of the Modified Term Loans then outstanding).

 

“Mortgaged Properties”:  the real properties as to which the Administrative
Agent for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages, including those listed on Schedule 1.1(b).

 

“Mortgages”:  each of the mortgages, deeds of trust and deeds to secure debt,
and each of the amended mortgages, deeds of trust and deeds to secure debt, as
amended by the Modifications, made by any Loan Party in favor of, or for the
benefit of, the Administrative Agent for the benefit of the Lenders,
substantially in the form of Exhibit C (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Investment Cost”:  for any period, with respect to any Person and its
Subsidiaries, the excess of (a) the sum of (i) the aggregate amount of direct
and indirect installation expenses related to acquiring new customers, (ii) the
aggregate amount of direct and indirect selling expenses related to acquiring
new customers and (iii) the aggregate amount paid, directly or indirectly
(including, without limitation, acquisitions of stock or equity interests for
the principal purpose of acquiring subscriber accounts), for acquisition of
subscriber accounts from any third party, minus (b) the aggregate system
installation revenues related to acquiring new customers; each of clause (a)(i),
(a)(ii) and (b) determined without the inclusion of amortization of deferred
costs or amortization of deferred revenues, as appropriate, in that period, and
with the inclusion of costs deferred or revenues deferred, as appropriate, in
that period, and each amount herein in accordance with GAAP.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale, Allotted
Disposition, equity issuance of Holdings or Recovery Event, the proceeds thereof
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or by the Disposition of any
non-cash consideration received in connection therewith or otherwise, but only
as and when received) of such Asset Sale, Allotted Disposition or Recovery
Event, net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale, Allotted Disposition or Recovery Event (other than any Lien pursuant
to a Security Document) and other reasonable out of pocket fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
reasonable reserves required to be taken in connection therewith pursuant to
GAAP and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of

 

21

--------------------------------------------------------------------------------


 

attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“New Term Commitments”:  as defined in Section 2.4.

 

“New Term Lender”:  as defined in Section 2.4.

 

“New Term Loan”:  as defined in Section 2.4.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-Extending Term Lender”:  as defined in the Amendment Agreement.

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent, to any Issuing Lender or to any Lender
(or, in the case of Specified Hedge Agreements, any Affiliate of any Agent or
any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to any Agent, to any
Issuing Lender or to any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any Subsidiary under any Specified Hedge Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors or amendments to the Security Documents
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Specified Hedge Agreements.

 

“Original Credit Agreement”:  as defined in the recitals to this Agreement.

 

“Original Restatement Date”:  April 26, 2006.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(b).

 

22

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”:  any acquisition by any Subsidiary of Holdings of all
or substantially all of the assets of a Person or line of business of such
Person, or all of the Capital Stock of a Person (in each case referred to herein
as the “Acquired Entity”) (excluding any acquisitions of stock or equity
interests for the principal purpose of acquiring subscriber accounts); provided
that (a) the Acquired Entity shall be a going concern and shall be in a related
line of business as that of any Subsidiary of Holdings as conducted during the
current and most recently concluded calendar year; (b) all of the assets of the
Acquired Entity shall be located in the United States (provided that such
acquisition may involve assets located outside the United States so long as the
sum of the aggregate value of such foreign assets acquired shall be deemed to be
an Investment for purposes of clause (p) of Section 8.8 and shall be permissible
under such clause of such Section); (c) such acquisition shall be consensual and
shall have been approved by the Acquired Entity’s board of directors (or other
applicable governing body); (d) either (A) the consideration paid in connection
with such acquisition shall be funded solely with the Net Cash Proceeds from a
Allotted Disposition with respect to which a Reinvestment Notice shall have been
delivered hereunder or (B) the cash consideration (net of any Net Cash Proceeds
received from equity issuances by Holdings or issuances of subordinated
Indebtedness by Holdings to the Sponsor pursuant to Section 8.2(o), in each
case, to the extent such proceeds are substantially simultaneously applied to
fund such Permitted Acquisition) paid in connection with such acquisition and
any other acquisitions under this definition that is not funded as described in
clause (A) above shall not in the aggregate exceed $60,000,000 in the aggregate
during the term of this Agreement (it being understood that in no event shall
consideration in the form of Capital Stock of Holdings paid in connection with
any acquisition under this definition be included in the dollar limitations
imposed by this clause (B)); (e) at the time of such transaction (A) both before
and after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing; and (B) the Borrower would be in compliance with the
covenants set forth in Section 8.1, in each case, as of the most recently
completed period ending prior to such transaction for which the financial
statements and certificates required by Section 7.1(a) or 7.1(b) and Section 7.2
were required to be delivered after giving pro forma effect to such transaction
and to any other event occurring after such period as to which pro forma
recalculation is appropriate (including any other transaction described in this
definition occurring after such period) as if such transaction (and the
occurrence, refinancing or assumption of any Indebtedness in connection
therewith) had occurred as of the first day of such period; (f) at least five
Business Days prior to the proposed date of the consummation of such
acquisition, the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating compliance with the requirements of clause
(e)(B) above (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance); (g) Holdings and its Subsidiaries
shall not incur or assume any Indebtedness in connection with such acquisition,
except as permitted by Section 8.2; and (h) Holdings and its Subsidiaries shall
comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Sections 7.10 and 7.11 and the Security Documents.

 

23

--------------------------------------------------------------------------------


 

“Permitted Amendments”:  (a) an extension of the final maturity date of the
Tranche B-1 Term Loans of the Accepting Lenders, and (b) an increase in the
Applicable Margin with respect to the applicable Tranche B-1 Term Loans of the
Accepting Lenders and the payment of additional fees to the Accepting Lenders;
provided that the yield applicable to any Modified Term Loan (the “Subject Term
Loan”) (after giving effect to all upfront or similar fees and original issue
discount payable with respect to such Subject Term Loan) shall not be greater
than the yield with respect to the Tranche B-2 Term Loans or with respect to any
other Modified Term Loan, as applicable, unless the yield with respect to the
Tranche B-2 Term Loans or such other Modified Term Loan, as applicable, is
increased so as to cause such yield to equal the yield applicable to the Subject
Term Loan (after giving effect to all upfront or similar fees or original issue
discount payable with respect to such Subject Term Loan).

 

“Permitted Investors”:  the collective reference to the Sponsor and its Control
Investment Affiliates.

 

“Permitted Refinancing”:  the refinancing of all or any portion (as permitted by
Section 8.9) of the Indebtedness of the Loan Parties in respect of the Unsecured
Credit Agreement or any prior Permitted Refinancing in respect thereof (the
“Refinanced Indebtedness”) with the proceeds of Indebtedness of the Borrower or
Holdings that (a) has an aggregate outstanding principal amount not greater than
the sum of the aggregate principal amount of such Refinanced Indebtedness
outstanding at the time of such refinancing, unpaid accrued interest and premium
thereon and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (b) is issued pursuant to
documentation containing terms that provide for (i) a weighted average maturity
(measured as of the date of such refinancing) and maturity no shorter than the
date that is 91 days after the Tranche B-2 Term Loan Maturity Date, (ii) a fixed
interest rate consistent with then prevailing market conditions, or a floating
interest rate and (iii) no amortization of the principal amount of such
Indebtedness prior to the date that is 91 days after the Tranche B-2 Term Loan
Maturity Date and (c) is not secured by any property or any Lien; provided,
however, that, notwithstanding the foregoing, no Guarantee Obligation in respect
of such Indebtedness shall constitute part of such Permitted Refinancing unless
similar Guarantee Obligations with respect to such Refinanced Indebtedness
existed and constituted Refinanced Indebtedness prior to such Permitted
Refinancing.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Forma Balance Sheet”:  as defined in Section 5.1(a).

 

“Projections”:  as defined in Section 7.2(c).

 

24

--------------------------------------------------------------------------------


 

“Properties”:  as defined in Section 5.17(a).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender or an Agent or an
Affiliate of an Agent.

 

“Reaffirmation Agreement”:  the Reaffirmation Agreement to be executed by the
Borrower and each Guarantor substantially in the form of Exhibit M, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member (excluding business interruption insurance).

 

“Reference Bank”:  JPMorgan Chase Bank, N.A.

 

“Refunded Swingline Loans”:  as defined in Section 3.4(b).

 

“Refunding Date”:  as defined in Section 3.4(c).

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
portion of Net Cash Proceeds received by any Group Member in connection
therewith that are subject to the mandatory prepayment requirements of
Section 4.2(a), (c) or (e) but are not applied to prepay the Term Loans or
reduce the Revolving Commitments pursuant to Section 4.2(a), (c) or (e) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale, equity issuance of Holdings, Recovery
Event or Allotted Disposition in respect of which the Borrower has delivered a
Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale, equity
issuance of Holdings, Recovery Event or Allotted Disposition (a) to acquire or
repair assets useful in (or, pursuant to a Permitted Acquisition, any Acquired
Entity engaged in) the business of providing alarm monitoring services, or
(b) for expenditures included in the definition of Net Cash Investment Costs;
provided that

 

25

--------------------------------------------------------------------------------


 

Reinvestment Notices may only be delivered in connection with any Allotted
Dispositions resulting in Net Cash Proceeds of less than $25,000,000 in the
aggregate after the Restatement Date.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date (a) to acquire or repair assets useful
in (or, pursuant to a Permitted Acquisition, any Acquired Entity engaged in) the
business of providing alarm monitoring services, or (b) for expenditures
included in the definition of Net Cash Investment Costs.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the later of (i) the date occurring 270 days after the Net Cash
Proceeds from such Reinvestment Event are received and (ii) in the event that
any Group Member shall have entered into a legally binding commitment (evidenced
by documentation reasonably satisfactory to the Administrative Agent), within
270 days after the receipt by any Group Member of Net Cash Proceeds from such
Reinvestment Event, to reinvest the Reinvestment Deferred Amount with respect to
such Reinvestment Event in a manner contemplated by clause (a) or (b) of the
definition of Reinvestment Prepayment Amount, the earlier of (A) the date
occurring 360 days after the Net Cash Proceeds from such Reinvestment Event are
received and (B) the date on which such legally binding commitment terminates or
is abandoned without the consummation of the reinvestment contemplated thereby,
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in (or any Acquired
Entity engaged in) the business of providing alarm monitoring services or for
Net Cash Investment Costs with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Party”:  with respect to the Sponsor, (a) any controlling stockholder
or 80% (or more) owned Subsidiary of the Sponsor or (b) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 80% or more controlling interest of which
consist of the Sponsor and/or such other Persons referred to in the immediately
preceding clause (a).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA and
the regulations issued thereunder, other than those events as to which the
thirty day notice period is waived under applicable regulations or any successor
thereto.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) until the funding of the Tranche B-2 Term Loans, the Tranche B-2 Term
Commitments of Additional Term Lenders then in effect, (b) the aggregate unpaid
principal amount of Term Loans then outstanding, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

26

--------------------------------------------------------------------------------


 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restatement Date”:  the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied or waived.

 

“Restatement Date Certificate”:  a Restatement Date Certificate substantially in
the form of Exhibit B.

 

“Restricted Payments”:  as defined in Section 8.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “New Revolving Commitment” under such Lender’s name on
Schedule C to the Amendment Agreement or under the heading “Revolving
Commitment” under such Lender’s name on such Lender’s Addendum or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as applicable, as the same may be changed from time to time pursuant to the
terms hereof, and “Revolving Commitments” means such commitments of all Lenders
in the aggregate.  The amount of the Total Revolving Commitments as of the
Restatement Date is $15,000,000.

 

“Revolving Commitment Period”:  the period from and including the Restatement
Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Lender”:  (a) each Lender under the Original Credit Agreement
immediately prior to the Restatement Date that executes and delivers a signature
page to the Amendment Agreement specifically in the capacity of an Extending
Revolving Lender, (b) each Additional Revolving Lender and (c) any other Person
that becomes a party hereto as a Revolving Lender hereunder pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or otherwise ceases to have any
Revolving Loans or Revolving Commitments hereunder.

 

27

--------------------------------------------------------------------------------


 

“Revolving Loans”:  as defined in Section 3.1(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans, L/C Obligations and Swingline Loans (or participations
therein) then outstanding constitutes of the aggregate principal amount of the
Revolving Loans, L/C Obligations and Swingline Loans (or participations therein)
then outstanding).

 

“Revolving Termination Date”:  March 31, 2013; provided that the Revolving
Termination Date shall automatically become December 14, 2012 if the Unsecured
Credit Agreement is not amended on or before such date to extend the maturity of
the loans thereunder to a date that is at least 91 days after March 31, 2014 or
refinanced in full in a Permitted Refinancing with Indebtedness that matures at
least 91 days after March 31, 2014.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Lien Notes”:  the 12% Senior Secured Notes due 2011 of the Borrower
issued pursuant to that certain Indenture, dated as of April 2, 2007, among the
Borrower, Holdings, the subsidiary guarantors party thereto and the Second Lien
Notes Trustee.

 

“Second Lien Notes Trustee”:  Wells Fargo Bank, N.A., as trustee, or any person
serving in the role of Trustee for the Second Lien Notes.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting or perfecting (or purporting to grant or
perfect) a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “probable liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to

 

28

--------------------------------------------------------------------------------


 

conduct its business, (d) such Person will generally be able to pay its debts as
they mature (for purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured), and (e) such Person has not
executed any Loan Documents with actual intent to hinder, delay or defraud
either present or future creditors; provided that in computing the amount of any
contingent, unliquidated, unmatured or disputed claim at any time, it is
intended that such claims will be computed at the amount which, in light of all
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual, liquidated or matured claim.

 

“Specified Change of Control”:  a “Change of Control” (or any other defined term
or provision having a similar purpose) as defined in the Unsecured Credit
Agreement.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings or any of its Subsidiaries and (ii) any Qualified Counterparty and
(b) that has been designated by such Agent or Lender or Affiliate thereof, as
the case may be, and the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement.  The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of the Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement.

 

“Sponsor”:  each of (a) Quadrangle Group LLC and its Affiliates and (b) Monarch
Alternative Capital LP and its Affiliates and funds under its management.

 

“Subfacility”:  each of (a) the Tranche B-1 Term Loan Subfacility and (b) the
Tranche B-2 Term Loan Subfacility.

 

“Subordinated Intercompany Note”:  with respect to any Group Member or affiliate
thereof as the maker thereof, a promissory note substantially in the form of
Exhibit J (with such modifications as the Administrative Agent may agree to),
which promissory note shall evidence all intercompany loans which may be made
from time to time by any payee thereunder (whether or not reflected on the
attached schedule thereto), including that certain Subordinated Intercompany
Note dated as of the Closing Date, by and among the Group Members; provided that
the amounts reflected as owing pursuant to any such notes shall only be required
to be updated on a quarterly basis.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the

 

29

--------------------------------------------------------------------------------


 

management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary of Holdings, other than the
Borrower.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $2,500,000.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4.

 

“Term Lender”:  any Tranche B-1 Term Lender or Tranche B-2 Term Lender.

 

“Term Loan”:  any Tranche B-1 Term Loan or Tranche B-2 Term Loan.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Tranche B-1 Term Lender”:  (a) each lender under the Original Credit Agreement
immediately prior to the Restatement Date that executes and delivers a signature
page to the Amendment Agreement solely in its capacity as an Existing Term
Lender but not specifically in the capacity of an Extending Term Lender,
(b) each lender under the Original Credit Agreement immediately prior to the
Restatement Date that does not execute and deliver a signature page to the
Amendment Agreement and (c) any other Person that becomes a party hereto as a
Tranche B-1 Term Lender hereunder pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance or otherwise ceases to have any Tranche B-1 Term Loans
hereunder.

 

“Tranche B-1 Term Loan Maturity Date”:  March 31, 2012.

 

“Tranche B-1 Term Loan Subfacility”:  the Tranche B-1 Term Loans outstanding
hereunder.

 

“Tranche B-1 Term Loans”:  as defined in the recitals to this Agreement.  The
aggregate amount of the Tranche B-1 Term Loans as of the Restatement Date is
$86,500,000.

 

30

--------------------------------------------------------------------------------


 

“Tranche B-1 Term Percentage”:  as to any Tranche B-1 Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche B-1
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-1 Term Loans then outstanding.

 

“Tranche B-2 Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make or otherwise fund a Tranche B-2 Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche B-2 Term Commitment” under such Lender’s name on Schedule B to
the Amendment Agreement or on such Lender’s Addendum or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable,
as the same may be changed from time to time pursuant to the terms and
conditions hereof, and “Tranche B-2 Term Commitments” means such commitments of
all Lenders in the aggregate.  The aggregate amount of the Tranche B-2 Term
Commitments as of the Restatement Date is $278,000,000.

 

“Tranche B-2 Term Lender”:  (a) each Lender under the Original Credit Agreement
immediately prior to the Restatement Date that executes and delivers a signature
page to the Amendment Agreement specifically in the capacity of an Extending
Term Lender, (b) each Additional Term Lender and (c) any other Person that
becomes a party hereto as a Tranche B-2 Lender hereunder pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or otherwise ceases to have any
Tranche B-2 Term Loans or Tranche B-2 Term Commitments hereunder.

 

“Tranche B-2 Term Loan”:  a term loan made by a Lender pursuant to
Section 2.1(b).

 

“Tranche B-2 Term Loan Maturity Date”:  March 31, 2014; provided that the
Tranche B-2 Term Loan Maturity Date shall automatically become December 14, 2012
if the Unsecured Credit Agreement is not amended on or before such date to
extend the maturity of the loans thereunder to a date that is at least 91 days
after March 31, 2014 or refinanced in full in a Permitted Refinancing with
Indebtedness that matures at least 91 days after March 31, 2014.

 

“Tranche B-2 Term Loan Subfacility”:  the Tranche B-2 Term Commitments and the
Tranche B-2 Term Loans made thereunder.

 

“Tranche B-2 Term Percentage”:  as to any Tranche B-2 Term Lender at any time,
the percentage which such Lender’s Tranche B-2 Term Commitment then constitutes
of the aggregate Tranche B-2 Term Commitments (or, at any time after the funding
(or conversion pursuant to Section 2.1(b)) of the Tranche B-2 Term Loans, the
percentage which the aggregate principal amount of such Lender’s Tranche B-2
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-2 Term Loans then outstanding).

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

31

--------------------------------------------------------------------------------


 

“United States”:  the United States of America.

 

“Unsecured Credit Agreement”:  that certain Credit Agreement, dated as of
March 14, 2008, among the Borrower, Holdings, the lenders party thereto,
JPMorgan Chase Bank, N.A. (as successor to Bear Stearns Corporate Lending Inc.),
as administrative agent, and the other agents and arrangers party thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms and Section 8.9.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Holdings.

 


1.2.          OTHER DEFINITIONAL PROVISIONS.   (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE
OR DELIVERED PURSUANT HERETO OR THERETO.


 


(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
(I) ACCOUNTING TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME (SUBJECT TO ANY APPLICABLE RESTRICTIONS
HEREUNDER).


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)           THE EXPRESSIONS, “PAYMENT IN FULL,” “PAID IN FULL” AND ANY OTHER
SIMILAR TERMS OR PHRASES WHEN USED HEREIN WITH RESPECT TO THE OBLIGATIONS SHALL
MEAN THE PAYMENT IN FULL, IN IMMEDIATELY AVAILABLE FUNDS, OF ALL THE
OBLIGATIONS.

 

32

--------------------------------------------------------------------------------


 


(F)            THIS AGREEMENT RESTATES AND REPLACES, IN ITS ENTIRETY, THE
ORIGINAL CREDIT AGREEMENT; ANY REFERENCE IN ANY OF THE OTHER LOAN DOCUMENTS TO
THE ORIGINAL CREDIT AGREEMENT (HOWSOEVER DEFINED) SHALL MEAN THIS AGREEMENT.


 

SECTION 2.  AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS


 

2.1.          Term Commitments.  (a) The parties hereto acknowledge and agree
that the Existing Term Loans (i) have been made prior to the date hereof and
(ii) shall either remain outstanding as set forth in this Section 2.1(a) or
shall be converted into new Tranche B-2 Term Loans as set forth in
Section 2.1(b).  Each Non-Extending Term Lender acknowledges and agrees that its
Existing Term Loans shall hereafter be referred to as “Tranche B-1 Term Loans”,
and on and after the Restatement Date shall have all of the rights and benefits
of Tranche B-1 Term Loans as set forth in this Agreement and the other Loan
Documents.

 


(B)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND OF THE AMENDMENT
AGREEMENT, EACH EXTENDING TERM LENDER AND EACH ADDITIONAL TERM LENDER SEVERALLY
AGREES, PURSUANT TO THE AMENDMENT AGREEMENT, TO MAKE A TRANCHE B-2 TERM LOAN ON
THE RESTATEMENT DATE TO THE BORROWER IN DOLLARS, WHICH TRANCHE B-2 TERM LOANS
SHALL NOT EXCEED FOR ANY SUCH LENDER THE TRANCHE B-2 TERM COMMITMENT OF SUCH
LENDER AS OF THE RESTATEMENT DATE.  THE BORROWER MAY MAKE ONLY ONE BORROWING
UNDER THE TRANCHE B-2 TERM COMMITMENT, WHICH SHALL BE ON THE RESTATEMENT DATE. 
SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND OF THE AMENDMENT AGREEMENT, EACH
EXTENDING TERM LENDER AGREES THAT THE EXISTING TERM LOANS MADE BY SUCH LENDER
UNDER THE ORIGINAL CREDIT AGREEMENT SHALL REMAIN OUTSTANDING ON AND AFTER THE
RESTATEMENT DATE AS TRANCHE B-2 TERM LOANS MADE PURSUANT TO THIS AGREEMENT, AND
SHALL BE CONVERTED INTO TRANCHE B-2 TERM LOANS DEEMED TO BE MADE PURSUANT TO
THIS AGREEMENT ON THE RESTATEMENT DATE.  THE CONVERSION OF AN EXISTING TERM LOAN
OF AN EXTENDING TERM LENDER SHALL BE DEEMED TO SATISFY, DOLLAR FOR DOLLAR, SUCH
EXTENDING TERM LENDER’S OBLIGATION TO MAKE TRANCHE B-2 TERM LOANS ON THE
RESTATEMENT DATE.  SUCH EXISTING TERM LOANS OF THE EXTENDING TERM LENDERS SHALL
ON AND AFTER THE RESTATEMENT DATE HAVE ALL OF THE RIGHTS AND BENEFITS OF TRANCHE
B-2 TERM LOANS AS SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
EACH EXTENDING TERM LENDER’S AND EACH ADDITIONAL TERM LENDER’S TRANCHE B-2 TERM
COMMITMENT SHALL TERMINATE IMMEDIATELY AND WITHOUT FURTHER ACTION ON THE
RESTATEMENT DATE AFTER GIVING EFFECT TO THE FUNDING (OR CONVERSION, AS
APPLICABLE) OF SUCH LENDER’S TRANCHE B-2 TERM LOAN ON SUCH DATE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ALL TRANCHE B-2 TERM LOANS OF
EXTENDING TERM LENDERS MADE HEREUNDER ON THE RESTATEMENT DATE PURSUANT TO THIS
SECTION 2.1(B) THAT ARE EURODOLLAR LOANS WILL HAVE INITIAL INTEREST PERIODS
ENDING ON THE SAME DATES AS THE INTEREST PERIODS APPLICABLE TO THE EXISTING TERM
LOANS OF SUCH EXTENDING TERM LENDERS.


 

2.2.          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Restatement Date) requesting that the Tranche B-2 Term
Lenders make the Tranche B-2 Term Loans on the Restatement Date and specifying
the amount to be borrowed.  Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof.  Not later than 12:00 Noon, New
York City time, on the Restatement Date each Term Lender shall make

 

33

--------------------------------------------------------------------------------


 

available to the Administrative Agent at the Funding Office an amount in
immediately available funds (except as set forth in Section 2.1(b)) equal to the
Tranche B-2 Term Loan to be made by such Lender.  The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

2.3.          Repayment of Tranche B-1 Term Loans.  (a) The Tranche B-1 Term
Loan of each Tranche B-1 Term Lender shall mature in the following quarterly
installments, commencing on December 31, 2009, each of which shall be in an
amount equal to such Lender’s Tranche B-1 Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment

 

Principal Amount

 

December 31, 2009

 

$

216,250

 

March 31, 2010

 

$

216,250

 

June 30, 2010

 

$

216,250

 

September 30, 2010

 

$

216,250

 

December 31, 2010

 

$

216,250

 

March 31, 2011

 

$

216,250

 

June 30, 2011

 

$

216,250

 

September 30, 2011

 

$

216,250

 

December 31, 2011

 

$

216,250

 

Tranche B-1 Term Loan Maturity Date

 

$

84,553,750 or remainder

 

 

(b)           The Tranche B-2 Term Loan of each Tranche B-2 Term Lender shall
mature in the following quarterly installments, commencing on December 31, 2009,
each of which shall be in an amount equal to such Lender’s Tranche B-2 Term
Percentage multiplied by the amount set forth below opposite such installment:

 

Installment

 

Principal Amount

 

December 31, 2009

 

$

695,000

 

March 31, 2010

 

$

695,000

 

June 30, 2010

 

$

695,000

 

September 30, 2010

 

$

695,000

 

December 31, 2010

 

$

695,000

 

March 31, 2011

 

$

695,000

 

 

34

--------------------------------------------------------------------------------


 

June 30, 2011

 

$

695,000

 

September 30, 2011

 

$

695,000

 

December 31, 2011

 

$

695,000

 

March 31, 2011

 

$

695,000

 

June 30, 2011

 

$

695,000

 

September 30, 2011

 

$

695,000

 

December 31, 2011

 

$

695,000

 

March 31, 2012

 

$

695,000

 

June 30, 2012

 

$

695,000

 

September 30, 2012

 

$

695,000

 

December 31, 2012

 

$

695,000

 

March 31, 2013

 

$

695,000

 

June 30, 2013

 

$

695,000

 

September 30, 2013

 

$

695,000

 

December 31, 2013

 

$

695,000

 

Tranche B-2 Term Loan Maturity Date

 

$

263,405,000 or remainder

 

 

2.4.          Additional Term Loans.  The Borrower may, by written notice to the
Administrative Agent, in connection with the concurrent refinancing in full of
any outstanding Tranche B-1 Term Loans, elect to request the establishment of
one or more new term loan commitments (the “New Term Commitments”), in an
aggregate amount not in excess of the aggregate principal amount of Tranche B-1
Term Loans outstanding at the time of the incurrence of such new Loans (the “New
Term Loans”); provided that the proceeds of the New Term Loans shall be used
only to refinance in full all outstanding Tranche B-1 Term Loans (if any) and to
pay any related fees and expenses.  Such notice shall specify (a) the date (the
“Increased Amount Date”) on which the Borrower proposes that the New Term
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period as may be approved by the Administrative Agent)
and (b) the identity of each Lender or other Person (who shall be an Eligible
Assignee) (each, a “New Term Lender”) to whom the Borrower proposes any portion
of such New Term Commitments be allocated and the amounts of such allocations;
provided that the Administrative Agent may elect or decline to arrange such New
Term Commitments in its sole discretion and any Lender approached to provide all
or a portion of the New Term Commitments may elect or decline, in its sole
discretion, to provide a New Term Commitment.  Such New Term Commitments shall
become effective as of the Increased Amount Date; provided that (i) no Default
or Event of Default shall exist on the Increased Amount Date before or after
giving effect to such New Term Commitments, (ii) both before and after giving
effect to

 

35

--------------------------------------------------------------------------------


 

the making of any New Term Loans, each of the conditions set forth in
Section 6.2 shall be satisfied, (iii) the New Term Commitments shall be effected
pursuant to one or more Joinder Agreements dated as of the Increased Amount Date
and executed and delivered by the Borrower, each New Term Lender and the
Administrative Agent, each of which shall be recorded in the Register, and each
New Term Lender shall be subject to the requirements set forth in
Section 4.10(e), and (iv) the Borrower shall deliver or cause to be delivered
any legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

On the Increased Amount Date, subject to the satisfaction of the foregoing terms
and conditions (a) each New Term Lender shall make a New Term Loan to the
Borrower in an amount equal to its New Term Commitment, (b) each New Term Loan
made thereunder shall be deemed for all purposes a Term Loan and (c) each New
Term Lender shall become a Lender hereunder with respect to its New Term
Commitment and the New Term Loans made pursuant thereto.  The Administrative
Agent shall notify the Lenders promptly upon receipt of the Borrower’s notice of
the Increased Amount Date, the New Term Commitments and the New Term Lenders.

 

The terms and provisions of the New Term Loans and New Term Commitments shall
be, except as otherwise set forth herein or in the applicable Joinder Agreement,
substantially similar to the Tranche B-2 Term Loans, except that:  (i) the
weighted average life to maturity of all New Term Loans shall be no shorter than
the weighted average life to maturity of the Tranche B-2 Terms Loans, (ii) the
maturity date of all New Term Loans shall be no shorter than the Tranche B-2
Term Loan Maturity Date, and (iii) the Applicable Margins applicable to the New
Term Loans shall be determined by the Borrower and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement; provided, however,
that the yield applicable to the New Term Loans (after giving effect to all
upfront or similar fees or original issue discount payable with respect to such
New Term Loans) shall not be greater than the yield with respect to the Tranche
B-2 Term Loans or any Modified Term Loans unless the yield with respect to the
Tranche B-2 Term Loans and the Modified Term Loans, if any, is increased so as
to cause such yield to equal the yield then applicable to the New Term Loans
(after giving effect to all upfront or similar fees and original issue discount
payable with respect to such New Term Loans).  Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effectuate the provisions of this
Section 2.4, including, without limitation, to include appropriately the New
Term Lenders in any determination of Required Lenders and Majority Facility
Lenders, and to incorporate appropriately any New Term Loans into the definition
of Subfacility.  Each Group Member agrees to cooperate with the Administrative
Agent to take such actions as the Administrative Agent may reasonably request to
ensure that the Obligations, including all Loans, are guaranteed by the
Guarantors and are secured by all of the Collateral.

 

36

--------------------------------------------------------------------------------


 

SECTION 3.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS


 


3.1.          REVOLVING COMMITMENTS.   (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS
(“REVOLVING LOANS”) TO THE BORROWER FROM TIME TO TIME DURING THE REVOLVING
COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING
WHICH, WHEN ADDED TO SUCH LENDER’S REVOLVING PERCENTAGE OF THE SUM OF (I) THE
L/C OBLIGATIONS THEN OUTSTANDING AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE
SWINGLINE LOANS THEN OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S
REVOLVING COMMITMENT.  DURING THE REVOLVING COMMITMENT PERIOD THE BORROWER MAY
USE THE REVOLVING COMMITMENTS BY BORROWING, PREPAYING AND REBORROWING THE
REVOLVING LOANS IN WHOLE OR IN PART, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.  THE REVOLVING LOANS MAY FROM TIME TO TIME BE EURODOLLAR
LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 3.2 AND 4.3.


 


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE
REVOLVING TERMINATION DATE.


 

3.2.          Procedure for Revolving Loan Borrowing.   The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 2:00 P.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans under the
Revolving Facility to finance payments required to be made pursuant to
Section 3.5 may be given not later than 10:00 A.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Revolving Commitments shall be in an amount equal to (A) in the case
of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (B) in the case of Eurodollar Loans, $1,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
Base Rate Loans in other amounts pursuant to Section 3.4.  Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof.  Each Revolving Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent by crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

 


3.3.          SWINGLINE COMMITMENT.   (A)   SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWINGLINE LENDER AGREES TO MAKE A PORTION OF THE CREDIT OTHERWISE
AVAILABLE TO THE BORROWER

 

37

--------------------------------------------------------------------------------


 


UNDER THE REVOLVING COMMITMENTS FROM TIME TO TIME DURING THE REVOLVING
COMMITMENT PERIOD BY MAKING SWING LINE LOANS (“SWINGLINE LOANS”) TO THE
BORROWER; PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS
OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT
(NOTWITHSTANDING THAT THE SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN
AGGREGATED WITH THE SWINGLINE LENDER’S OTHER OUTSTANDING REVOLVING LOANS
HEREUNDER, MAY EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT) AND (II) THE
BORROWER SHALL NOT REQUEST, AND THE SWINGLINE LENDER SHALL NOT MAKE, ANY
SWINGLINE LOAN IF, AFTER GIVING EFFECT TO THE MAKING OF SUCH SWINGLINE LOAN, THE
AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING COMMITMENTS WOULD BE LESS THAN
ZERO.  DURING THE REVOLVING COMMITMENT PERIOD, THE BORROWER MAY USE THE
SWINGLINE COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE
WITH THE TERMS AND CONDITIONS HEREOF.  SWINGLINE LOANS SHALL BE BASE RATE LOANS
ONLY.


 


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING SWINGLINE LOANS NO LATER
THAN THE REVOLVING TERMINATION DATE.


 


3.4.          PROCEDURE FOR SWINGLINE BORROWING; REFUNDING OF SWINGLINE LOANS.
  (A)   WHENEVER THE BORROWER DESIRES THAT THE SWINGLINE LENDER MAKE SWINGLINE
LOANS IT SHALL GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE CONFIRMED
PROMPTLY IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE SWINGLINE
LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED BORROWING
DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED BORROWING
DATE (WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD). 
EACH BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  NOT LATER THAN
3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN A NOTICE IN
RESPECT OF SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE
LENDER.  THE ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN
AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE BY DEPOSITING SUCH PROCEEDS IN
THE ACCOUNT OF THE BORROWER WITH THE ADMINISTRATIVE AGENT ON SUCH BORROWING DATE
IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY, AND ON THE THIRD BUSINESS DAY AFTER THE MAKING
OF ANY SWINGLINE LOAN IF NO NOTICE HAS YET BEEN GIVEN SHALL, ON BEHALF OF THE
BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS
BEHALF), ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER
THAN 12:00 NOON, NEW YORK CITY TIME, REQUEST EACH REVOLVING LENDER TO MAKE, AND
EACH REVOLVING LENDER HEREBY AGREES TO MAKE, A REVOLVING LOAN, IN AN AMOUNT
EQUAL TO SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF
THE SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF
SUCH NOTICE, TO REPAY THE SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE
THE AMOUNT OF SUCH REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW
YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF
SUCH REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE
AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE SWINGLINE LENDER TO THE
REPAYMENT OF THE REFUNDED SWINGLINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES
THE SWINGLINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE
AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH

 

38

--------------------------------------------------------------------------------


 


ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE LOANS
TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING LENDERS ARE NOT SUFFICIENT TO
REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)           IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER
OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE
DISCRETION, REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 3.4(B),
EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN
MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 3.4(B) (THE “REFUNDING
DATE”), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN
OUTSTANDING SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE
“SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH REVOLVING LENDER’S REVOLVING
PERCENTAGE MULTIPLIED BY (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF
SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN REPAID WITH SUCH
REVOLVING LOANS.  IF ANY REVOLVING LENDER SHALL FAIL TO PAY ITS SWINGLINE
PARTICIPATION AMOUNT AS AND WHEN REQUIRED BY THIS SECTION 3.4(C), THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS OF DEMAND OF THE
SWINGLINE LENDER AN AMOUNT EQUAL TO THE ENTIRE SWINGLINE LOAN OF WHICH SUCH
UNFUNDED SWINGLINE PARTICIPATION AMOUNT IS A PART, WHICH MAY BE EFFECTED WITH
CASH ON HAND OR THE PROCEEDS OF A REVOLVING LOAN.


 


(D)           WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM
ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


 


(E)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO
IN SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 3.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE
SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;
(II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 6; (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER;
(IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.


 


3.5.          COMMITMENT FEES, ETC.   (A)   THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
FOR THE PERIOD

 

39

--------------------------------------------------------------------------------


 


FROM AND INCLUDING THE RESTATEMENT DATE TO THE LAST DAY OF THE REVOLVING
COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON THE AVERAGE DAILY
AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD
FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE REVOLVING TERMINATION DATE,
COMMENCING ON THE FIRST OF SUCH DATES TO OCCUR AFTER THE DATE HEREOF.


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND
THE ADMINISTRATIVE AGENT.


 


(C)           THE BORROWER AGREES TO PAY TO THE LEAD ARRANGER THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE
LEAD ARRANGER.


 

3.6.          Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

 


3.7.          L/C COMMITMENT.   (A)   SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE OTHER
REVOLVING LENDERS SET FORTH IN SECTION 3.10(A), AGREES TO ISSUE LETTERS OF
CREDIT (“LETTERS OF CREDIT”) FOR THE ACCOUNT OF THE BORROWER ON ANY BUSINESS DAY
DURING THE REVOLVING COMMITMENT PERIOD IN SUCH FORM AS MAY BE AGREED FROM TIME
TO TIME BETWEEN SUCH ISSUING LENDER AND BORROWER; PROVIDED THAT SUCH ISSUING
LENDER SHALL NOT ISSUE ANY LETTER OF CREDIT IF, (I) AFTER GIVING EFFECT TO SUCH
ISSUANCE, THE L/C OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT, (II) AFTER GIVING
EFFECT TO SUCH ISSUANCE, THE AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING
COMMITMENTS WOULD BE LESS THAN ZERO, OR (III) IT HAS RECEIVED NOTICE OF ANY
EXISTING DEFAULT OR EVENT OF DEFAULT.  EACH LETTER OF CREDIT SHALL (I) BE
DENOMINATED IN DOLLARS, AND (II) EXPIRE NO LATER THAN THE EARLIER OF (A) THE
FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (B) UNLESS CASH COLLATERALIZED IN
AN ACCOUNT AT THE RELEVANT ISSUING LENDER, THE DATE THAT IS FIVE BUSINESS DAYS
PRIOR TO THE REVOLVING TERMINATION DATE, PROVIDED THAT ANY LETTER OF CREDIT WITH
A ONE-YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR
PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE
(B) ABOVE).


 


(B)           NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY
LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH
ISSUING LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY
APPLICABLE REQUIREMENT OF LAW.


 

3.8.          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other

 

40

--------------------------------------------------------------------------------


 

papers and information as such Issuing Lender may reasonably request.  Upon
receipt of any Application, the relevant Issuing Lender will notify the
Administrative Agent of the amount, the beneficiary and the requested expiration
of the requested Letter of Credit, and upon receipt of confirmation from the
Administrative Agent that after giving effect to the requested issuance, the
Available Revolving Commitments would not be less than zero, such Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  The relevant Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower (with, upon its request, a copy to
the Administrative Agent) promptly following the issuance thereof.  The relevant
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 


3.9.          FEES AND OTHER CHARGES.   (A)   THE BORROWER WILL PAY TO EACH
ISSUING LENDER A FEE ON ALL OUTSTANDING LETTERS OF CREDIT ISSUED BY SUCH ISSUING
LENDER AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH
RESPECT TO EURODOLLAR LOANS UNDER THE REVOLVING FACILITY, TO BE SHARED RATABLY
AMONG THE REVOLVING LENDERS AND PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE
PAYMENT DATE AFTER THE ISSUANCE DATE.  IN ADDITION, THE BORROWER SHALL PAY TO
EACH ISSUING LENDER FOR ITS OWN ACCOUNT A FRONTING FEE ON THE UNDRAWN AND
UNEXPIRED AMOUNT OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER AS
AGREED BY THE BORROWER AND SUCH ISSUING LENDER, PAYABLE QUARTERLY IN ARREARS ON
EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.


 


(B)           IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE THE ISSUING LENDERS FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES
AS ARE INCURRED OR CHARGED BY THE ISSUING LENDERS IN ISSUING, NEGOTIATING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF
CREDIT.


 


3.10.        L/C PARTICIPATIONS.   (A)   EACH ISSUING LENDER IRREVOCABLY AGREES
TO GRANT AND HEREBY GRANTS TO EACH APPLICABLE L/C PARTICIPANT, AND, TO INDUCE
EACH ISSUING LENDER TO ISSUE LETTERS OF CREDIT HEREUNDER, EACH APPLICABLE L/C
PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND
PURCHASES FROM THE RELEVANT ISSUING LENDER, ON THE TERMS AND CONDITIONS SET
FORTH BELOW, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED
INTEREST EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING PERCENTAGE IN EACH ISSUING
LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH LETTER OF CREDIT
ISSUED BY SUCH ISSUING LENDER HEREUNDER, IN ACCORDANCE WITH THE TERMS HEREOF,
AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES WITH EACH ISSUING LENDER
THAT, IF A DRAFT IS PAID UNDER ANY LETTER OF CREDIT FOR WHICH THE BORROWER IS
REQUIRED TO REIMBURSE SUCH ISSUING LENDER AND SUCH ISSUING LENDER IS NOT
REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND OF SUCH ISSUING LENDER AN AMOUNT EQUAL TO SUCH L/C

 

41

--------------------------------------------------------------------------------


 


PARTICIPANT’S REVOLVING PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART
THEREOF, THAT IS NOT SO REIMBURSED. THE ADMINISTRATIVE AGENT SHALL PROMPTLY
FORWARD SUCH AMOUNTS TO THE RELEVANT ISSUING LENDER.


 


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT ISSUING LENDER PURSUANT TO
SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS NOT PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER
THE DATE SUCH PAYMENT IS DEMANDED, SUCH L/C PARTICIPANT SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER ON DEMAND AN AMOUNT
EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT
IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  A
CERTIFICATE OF THE RELEVANT ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.


 


(C)           WHENEVER, AT ANY TIME AFTER THE RELEVANT ISSUING LENDER HAS MADE
PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS
PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.10(A), THE
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH
LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING
PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT
OF INTEREST ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR THE RELEVANT ISSUING
LENDER, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA
SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT
RECEIVED BY ADMINISTRATIVE AGENT OR THE RELEVANT ISSUING LENDER, AS THE CASE MAY
BE, SHALL BE REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING
LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT ISSUING LENDER THE PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY
BE, TO IT.


 

3.11.        Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse the relevant Issuing Lender no later than (a) the end of the Business
Day on which such Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by such Issuing Lender if
such notice is delivered at or before 10:00 A.M., New York City time, or (b) the
next succeeding Business Day if such notice is delivered after 10:00 A.M., New
York City time, or on a non-Business Day, for the amount of (a) such draft so
paid and (b) any taxes, fees, charges or other reasonable costs or expenses
incurred by such Issuing Lender in connection with such payment.  Each such
payment shall be made to the relevant Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds.  Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (i) until the Business
Day next succeeding the date of the relevant notice (or, if such notice was
delivered prior to 10:00 A.M., the Business Day on which such notice was
delivered), Section 4.5(b) and (ii) thereafter, Section 4.5(c).  To the extent
not so reimbursed as set forth above, each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 9(f) shall have

 

42

--------------------------------------------------------------------------------


 

occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.10 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans in the amount of such
drawing.  The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 3.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.

 

3.12.        Obligations Absolute.  The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the relevant Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.11 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. 
Notwithstanding the foregoing, no Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the relevant Issuing Lender.  The Borrower agrees that any
action taken or omitted by the relevant Issuing Lender under or in connection
with any Letter of Credit issued by such Issuing Lender or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the relevant Issuing Lender to the Borrower.

 

3.13.        Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof.  The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.14.        Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

43

--------------------------------------------------------------------------------



 


SECTION 4.  GENERAL PROVISIONS APPLICABLE


TO LOANS AND LETTERS OF CREDIT


 


4.1.          OPTIONAL PREPAYMENTS.  THE BORROWER MAY AT ANY TIME AND FROM TIME
TO TIME PREPAY THE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, UPON
IRREVOCABLE NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT NO LATER THAN
2:00 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR THERETO IN THE CASE OF
EURODOLLAR LOANS AND NO LATER THAN 2:00 P.M., NEW YORK CITY TIME, ONE BUSINESS
DAY PRIOR THERETO IN THE CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE
DATE AND AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF EURODOLLAR LOANS
OR BASE RATE LOANS; PROVIDED THAT, IF A EURODOLLAR LOAN IS PREPAID ON ANY DAY
OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER
SHALL ALSO PAY ANY AMOUNTS OWING PURSUANT TO SECTION 4.11.  UPON RECEIPT OF ANY
SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER
THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE
CASE OF REVOLVING LOANS THAT ARE BASE RATE LOANS AND SWINGLINE LOANS) ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF TERM LOANS
AND REVOLVING LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR A
WHOLE MULTIPLE THEREOF.  PARTIAL PREPAYMENTS OF SWINGLINE LOANS SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR A WHOLE MULTIPLE THEREOF.


 


4.2.          MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS.   (A)  IF ANY
CAPITAL STOCK SHALL BE ISSUED BY HOLDINGS ON ANY DATE (OTHER THAN ISSUANCES
(A) TO THE SPONSOR AND ITS CONTROL INVESTMENT AFFILIATES, (B) TO MANAGEMENT,
EMPLOYEES, DIRECTORS OR CONSULTANTS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES
PURSUANT TO ANY EMPLOYEE STOCK OPTION OR STOCK PURCHASE PLAN OR OTHER EMPLOYEE
BENEFIT PLAN IN EXISTENCE FROM TIME TO TIME, OR (C) TO OTHER PERSONS TO THE
EXTENT THE PROCEEDS OF SUCH ISSUANCES ARE (I) CONCURRENTLY APPLIED TO FUND
PERMITTED ACQUISITIONS OR (II) UTILIZED TO INCREASE PERMITTED NET CASH
INVESTMENT COSTS PURSUANT TO CLAUSE (III) OF SECTION 8.7(B)), AN AMOUNT EQUAL TO
50% OF THE NET CASH PROCEEDS THEREOF SHALL BE APPLIED (UNLESS A REINVESTMENT
NOTICE SHALL BE DELIVERED IN RESPECT THEREOF) ON THE DATE OF SUCH ISSUANCE
TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING
COMMITMENTS AS SET FORTH IN SECTION 4.2(E); PROVIDED THAT (A) NO SUCH
APPLICATION OF NET CASH PROCEEDS SHALL BE REQUIRED IF, AT THE TIME OF SUCH
ISSUANCE OF CAPITAL STOCK, THE BORROWER’S CONSOLIDATED LEVERAGE RATIO IS LESS
THAN 2.50:1.00 AND (B) NOTWITHSTANDING THE FOREGOING, ON EACH REINVESTMENT
PREPAYMENT DATE, AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT AMOUNT WITH
RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE APPLIED TOWARD THE
PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS
SET FORTH IN SECTION 4.2(E).


 


(B)           IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY GROUP MEMBER (OTHER
THAN EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS
THEREOF SHALL BE APPLIED ON THE DATE OF SUCH INCURRENCE TOWARD THE PREPAYMENT OF
THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS SET FORTH IN
SECTION 4.2(E).


 


(C)           IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS
FROM ANY ASSET SALE (INCLUDING ALLOTTED DISPOSITIONS AND SALES OR ISSUANCES OF
CAPITAL STOCK OF ANY SUBSIDIARY OF HOLDINGS) OR RECOVERY EVENT IN EXCESS OF
$500,000 THEN, UNLESS A REINVESTMENT NOTICE SHALL BE DELIVERED IN RESPECT
THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED ON SUCH

 

44

--------------------------------------------------------------------------------


 


DATE TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING
COMMITMENTS AS SET FORTH IN SECTION 4.2(E); PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, ON EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT
SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF
THE REVOLVING COMMITMENTS AS SET FORTH IN SECTION 4.2(E).


 


(D)           IF, FOR ANY FISCAL YEAR OF THE BORROWER COMMENCING WITH THE FISCAL
YEAR ENDING DECEMBER 31, 2008, THERE SHALL BE POSITIVE EXCESS CASH FLOW, THE
BORROWER SHALL, ON THE RELEVANT EXCESS CASH FLOW APPLICATION DATE, APPLY THE ECF
PERCENTAGE OF SUCH EXCESS CASH FLOW TOWARD THE PREPAYMENT OF THE TERM LOANS AND
THE REDUCTION OF THE REVOLVING COMMITMENTS AS SET FORTH IN SECTION 4.2(E).  EACH
SUCH PREPAYMENT AND COMMITMENT REDUCTION SHALL BE MADE ON A DATE (AN “EXCESS
CASH FLOW APPLICATION DATE”) NO LATER THAN FIVE BUSINESS DAYS AFTER THE EARLIER
OF (I) THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE BORROWER REFERRED TO IN
SECTION 7.1(A), FOR THE FISCAL YEAR WITH RESPECT TO WHICH SUCH PREPAYMENT IS
MADE, ARE REQUIRED TO BE DELIVERED TO THE LENDERS AND (II) THE DATE SUCH
FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.


 


(E)           AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS AND
COMMITMENT REDUCTIONS MADE PURSUANT TO SECTION 4.2 SHALL BE APPLIED, FIRST, TO
THE PREPAYMENT OF THE TERM LOANS AND, SECOND, TO REDUCE PERMANENTLY THE
REVOLVING COMMITMENTS.  ANY SUCH REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE
ACCOMPANIED BY PREPAYMENT OF THE REVOLVING LOANS AND/OR SWINGLINE LOANS TO THE
EXTENT, IF ANY, THAT THE TOTAL REVOLVING EXTENSIONS OF CREDIT EXCEED THE AMOUNT
OF THE TOTAL REVOLVING COMMITMENTS AS SO REDUCED, PROVIDED THAT IF THE AGGREGATE
PRINCIPAL AMOUNT OF REVOLVING LOANS AND SWINGLINE LOANS THEN OUTSTANDING IS LESS
THAN THE AMOUNT OF SUCH EXCESS (BECAUSE L/C OBLIGATIONS CONSTITUTE A PORTION
THEREOF), THE BORROWER SHALL, TO THE EXTENT OF THE BALANCE OF SUCH EXCESS,
REPLACE OUTSTANDING LETTERS OF CREDIT AND/OR DEPOSIT AN AMOUNT IN CASH IN A CASH
COLLATERAL ACCOUNT ESTABLISHED WITH THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  THE APPLICATION OF ANY PREPAYMENT PURSUANT TO SECTION 4.2
SHALL BE MADE, FIRST, TO BASE RATE LOANS AND, SECOND, TO EURODOLLAR LOANS.  EACH
PREPAYMENT OF THE LOANS UNDER SECTION 4.2 (EXCEPT IN THE CASE OF REVOLVING LOANS
THAT ARE BASE RATE LOANS AND SWINGLINE LOANS) SHALL BE ACCOMPANIED BY ACCRUED
INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT PREPAID.


 


(F)            NOTWITHSTANDING THE FOREGOING, UPON ITS RECEIPT OF THE PROCEEDS
OF THE TRANCHE B-2 TERM LOANS (OTHER THAN ANY TRANCHE B-2 TERM LOANS RESULTING
FROM THE CONVERSION OF EXISTING TERM LOANS) ON THE RESTATEMENT DATE, THE
BORROWER SHALL IRREVOCABLY DEPOSIT WITH THE SECOND LIEN NOTES TRUSTEE ALL OF
SUCH PROCEEDS PLUS ANY ADDITIONAL AMOUNTS NECESSARY TO DEFEASE OR SATISFY AND
DISCHARGE THE SECOND LIEN NOTES IN ACCORDANCE WITH THE INDENTURE GOVERNING THE
SECOND LIEN NOTES.


 


4.3.          CONVERSION AND CONTINUATION OPTIONS.   (A)   THE BORROWER MAY
ELECT FROM TIME TO TIME TO CONVERT EURODOLLAR LOANS TO BASE RATE LOANS BY GIVING
THE ADMINISTRATIVE AGENT PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION NO LATER THAN
2:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY PRECEDING THE PROPOSED
CONVERSION DATE, PROVIDED THAT ANY SUCH CONVERSION OF EURODOLLAR LOANS MAY ONLY
BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  THE
BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT BASE RATE LOANS TO EURODOLLAR
LOANS BY

 

45

--------------------------------------------------------------------------------


 


GIVING THE ADMINISTRATIVE AGENT PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION NO
LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY PRECEDING THE
PROPOSED CONVERSION DATE (WHICH NOTICE SHALL SPECIFY THE LENGTH OF THE INITIAL
INTEREST PERIOD THEREFOR), PROVIDED THAT NO BASE RATE LOAN UNDER A PARTICULAR
FACILITY MAY BE CONVERTED INTO A EURODOLLAR LOAN WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT OR THE MAJORITY FACILITY
LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONVERSIONS AND HAVE GIVEN NOTICE TO THE BORROWER
OF SUCH DETERMINATION.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


 


(B)           ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH
WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS AND
HAVE GIVEN NOTICE TO THE BORROWER OF SUCH DETERMINATION, AND PROVIDED, FURTHER,
THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE
IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE
PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS
ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER
THEREOF.


 

4.4.          Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or a whole multiple of $500,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

 


4.5.          INTEREST RATES AND PAYMENT DATES   (A)   EACH EURODOLLAR LOAN
SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT
THERETO AT A RATE PER ANNUM EQUAL TO:


 


(I)            WITH RESPECT TO LOANS OTHER THAN TRANCHE B-2 TERM LOANS, THE
EURODOLLAR RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN; OR


 


(II)           WITH RESPECT TO TRANCHE B-2 TERM LOANS, (A) THE GREATER OF
(X) THE EURODOLLAR RATE DETERMINED FOR SUCH DAY AND (Y) 2.00%, PLUS (B) THE
APPLICABLE MARGIN.


 


(B)           EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO:


 


(I)            WITH RESPECT TO LOANS OTHER THAN TRANCHE B-2 TERM LOANS, THE BASE
RATE PLUS THE APPLICABLE MARGIN; OR

 

46

--------------------------------------------------------------------------------


 


(II)           WITH RESPECT TO TRANCHE B-2 TERM LOANS, (A) THE GREATER OF
(X) THE BASE RATE AND (Y) 3.00%, PLUS (B) THE APPLICABLE MARGIN.


 


(C)           (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (A) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (B) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING FACILITY PLUS 2%, AND (II) IF
ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION
OR ANY FEE PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO BASE RATE LOANS UNDER
THE RELEVANT FACILITY PLUS 2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND
(II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


4.6.          COMPUTATION OF INTEREST AND FEES.   (A)   INTEREST AND FEES
PAYABLE PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR
THE ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO BASE RATE LOANS THE RATE
OF INTEREST ON WHICH IS CALCULATED ON THE BASIS OF THE PRIME RATE, THE INTEREST
THEREON SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE)
DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS
PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF EACH DETERMINATION
OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM
A CHANGE IN THE BASE RATE OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME
EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES
EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE
BORROWER AND THE RELEVANT LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH
SUCH CHANGE IN INTEREST RATE.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).


 

4.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

 

47

--------------------------------------------------------------------------------


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE
EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS IN THEIR REASONABLE DISCRETION) OF MAKING OR
MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD,


 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans.  Until such condition no longer exists, as
determined by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 


4.8.          PRO RATA TREATMENT AND PAYMENTS.   (A)   EACH BORROWING BY THE
BORROWER FROM THE LENDERS HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF
ANY COMMITMENT FEE AND ANY REDUCTION OF THE COMMITMENTS OF THE LENDERS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE TRANCHE B-1 TERM PERCENTAGES, TRANCHE
B-2 TERM PERCENTAGES OR REVOLVING PERCENTAGES, AS THE CASE MAY BE, OF THE
RELEVANT LENDERS.


 


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS THEN
HELD BY THE TERM LENDERS (EXCEPT (I) AS OTHERWISE PROVIDED IN SECTION 4.2(E),
AND (II) THAT THE BORROWER MAY CHOOSE TO OPTIONALLY PREPAY TRANCHE B-1 TERM
LOANS PURSUANT TO SECTION 4.1 WITHOUT PREPAYING ANY TRANCHE B-2 TERM LOANS, IN
WHICH CASE SUCH PAYMENT SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE
OUTSTANDING PRINCIPAL AMOUNTS OF THE TRANCHE B-1 TERM LOANS THEN HELD BY THE
TRANCHE B-1 TERM LENDERS).  THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM
LOANS SHALL BE APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM
LOANS PRO RATA BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT THEREOF.  AMOUNTS
PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
LOANS THEN HELD BY THE REVOLVING LENDERS.


 


(D)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 2:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT

 

48

--------------------------------------------------------------------------------


 


HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS
EFFECTIVE RATE AND (II) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION FOR THE PERIOD
UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS
OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
BASE RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE
BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR
RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT
MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS
AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON
DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT
TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER
ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN
SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
AGAINST THE BORROWER.


 


4.9.          REQUIREMENTS OF LAW.   (A)   IF THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE
SUBSEQUENT TO THE DATE HEREOF:

 

49

--------------------------------------------------------------------------------


 

(I)            SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION OR ANY
EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH
LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES COVERED BY SECTION 4.10
AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER);

 

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

 

(III)          SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall, within ten
Business Days after receiving written notice from such Lender setting forth in
reasonable detail such cost, pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable.  If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY PERSON
CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE
SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON SUCH LENDER’S OR SUCH PERSON’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH PERSON COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT REASONABLY
DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN
BUSINESS DAYS AFTER SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR SETTING FORTH SUCH
AMOUNT IN REASONABLE DETAIL, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.


 


(C)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS
INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE
BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED
THAT, IF THE

 

50

--------------------------------------------------------------------------------


 


CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


 


4.10.        TAXES.   (A)   ALL PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF,
AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE
INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS
OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR
ASSESSED BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES, BRANCH
PROFIT TAXES IMPOSED BY THE UNITED STATES AND FRANCHISE TAXES (IMPOSED IN LIEU
OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR ANY LENDER AS A RESULT OF A PRESENT
OR FORMER CONNECTION BETWEEN SUCH AGENT OR SUCH LENDER AND THE JURISDICTION OF
THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING
SOLELY FROM SUCH AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED OR PERFORMED
ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT).  IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES,
CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED TAXES”) OR OTHER TAXES
ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER
HEREUNDER, THE AMOUNTS SO PAYABLE TO SUCH AGENT OR SUCH LENDER SHALL BE
INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY SUCH OTHER
AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS
AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY LENDER WITH RESPECT TO ANY NON-EXCLUDED
TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE
REQUIREMENTS OF PARAGRAPH (E) OR (F) OF THIS SECTION OR (II) THAT ARE UNITED
STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS PAYABLE TO SUCH LENDER AT THE TIME
SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH
LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE
ADDITIONAL AMOUNTS FROM THE BORROWER WITH RESPECT TO SUCH NON-EXCLUDED TAXES
PURSUANT TO THIS PARAGRAPH.  THE BORROWER SHALL MAKE (OR CAUSE TO BE MADE) ANY
REQUIRED DEDUCTION OR WITHHOLDING AND PAY (OR CAUSE TO BE PAID) THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS
TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND
THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.

 

51

--------------------------------------------------------------------------------


 


(D)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND ANY
LENDER FOR THE FULL AMOUNT OF NON-EXCLUDED TAXES (TO THE EXTENT THE BORROWER
WOULD BE REQUIRED TO PAY ADDITIONAL AMOUNTS WITH RESPECT TO SUCH NON-EXCLUDED
TAXES PURSUANT TO SECTION 4.10(A)) OR OTHER TAXES ARISING IN CONNECTION WITH
PAYMENTS MADE UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY
NON-EXCLUDED TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE
UNDER THIS SECTION 4.10) OR ANY OTHER LOAN DOCUMENT PAID BY SUCH AGENT OR LENDER
OR ANY OF THEIR RESPECTIVE AFFILIATES AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH NON-EXCLUDED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN TEN
DAYS FROM THE DATE THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES MAKES WRITTEN DEMAND THEREFOR; PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO INDEMNIFY THE ADMINISTRATIVE AGENT OR ANY LENDER
PURSUANT TO THIS SECTION 4.10(D) FOR ANY AMOUNTS INCURRED MORE THAN SIX MONTHS
PRIOR TO THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER MAKES SUCH WRITTEN
DEMAND THEREFOR; PROVIDED FURTHER THAT IF THE CIRCUMSTANCE GIVING RISE TO SUCH
CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH SIX MONTH PERIOD SHALL BE EXTENDED TO
INCLUDE SUCH PERIOD OF RETROACTIVE EFFECT.


 


(E)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN AND/OR FORM W-8 IMY,
AS APPLICABLE (CLAIMING BENEFITS OF AN APPLICABLE TAX TREATY) OR FORM W-8ECI,
OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT G AND A FORM W-8BEN, OR IN EACH CASE ANY SUBSEQUENT VERSIONS THEREOF OR
SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER
CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING
TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE
THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON-U.S. LENDER INCLUDING, BUT NOT LIMITED TO, AS A RESULT OF ANY CHANGE IN
APPLICABLE LAW, REGULATION OR TREATY, OR IN ANY OFFICIAL APPLICATION OR
INTERPRETATION THEREOF.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(F)            A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW AND AS
REASONABLY REQUESTED IN WRITING BY THE BORROWER, SUCH PROPERLY COMPLETED

 

52

--------------------------------------------------------------------------------


 


AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH
LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION
AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(G)           IF ANY ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.10, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 4.10 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT OR SUCH LENDER
AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER, UPON THE
REQUEST OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH AGENT OR SUCH LENDER IN THE EVENT SUCH
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


(H)           FOR PURPOSES OF THIS SECTION 4.10, IN THE CASE OF ANY LENDER THAT
IS TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES, ANY
NON-EXCLUDED TAXES OR OTHER TAXES REQUIRED TO BE DEDUCTED AND WITHHELD BY SUCH
LENDER WITH RESPECT TO PAYMENTS MADE BY THE BORROWER UNDER ANY LOAN DOCUMENT
SHALL BE TREATED AS NON-EXCLUDED TAXES OR OTHER TAXES REQUIRED TO BE DEDUCTED BY
THE BORROWER, BUT ONLY TO THE EXTENT SUCH NON-EXCLUDED TAXES OR OTHER TAXES
WOULD HAVE BEEN REQUIRED TO BE DEDUCTED AND WITHHELD BY THE LENDER IF THE LENDER
WERE TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES MAKING SUCH
PAYMENTS UNDER THE LOAN DOCUMENTS ON BEHALF OF THE BORROWER.


 


(I)            THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 

4.11.        Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement (unless Eurodollar Loans are made unavailable to the Borrower pursuant
to Section 4.7 or 4.15), (b) default by the Borrower in making any prepayment of
or conversion from Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment of Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue

 

53

--------------------------------------------------------------------------------


 

to the last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) minus (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall contain calculation of
such amount in reasonable detail and shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

4.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9, 4.10 or
4.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 4.9, 4.10 or 4.15.

 

4.13.        Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9 or 4.10, (b) defaults in its obligation to make Loans hereunder, or
(c) declines to deliver any required consent to a proposed waiver or
modification of any provision of the Loan Documents as contemplated by
Section 11.1 that has been consented to by the Borrower, Administrative Agent,
Required Lenders and, if otherwise required, Majority Facility Lenders, with a
replacement financial institution (which replacement institution in the case of
clause (c) is willing to deliver such consent); provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10, as the case may be, and (ix) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

 

54

--------------------------------------------------------------------------------


 


4.14.        EVIDENCE OF DEBT.   (A)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL
MAINTAIN THE REGISTER PURSUANT TO SECTION 11.6(B), AND A SUBACCOUNT THEREIN FOR
EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(C)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)           THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY TRANCHE B-1 TERM LOANS, TRANCHE
B-2 TERM LOANS, REVOLVING CREDIT LOANS OR SWINGLINE LOANS, AS THE CASE MAY BE,
OF SUCH LENDER, SUBSTANTIALLY IN THE FORMS OF EXHIBIT H-1, H-2, H-3 OR H-4,
RESPECTIVELY, WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.  EACH
NON-EXTENDING TERM LENDER WHO HAS A NOTE EVIDENCING ITS EXISTING TERM LOAN SHALL
PROMPTLY DELIVER TO THE BORROWER SUCH NOTE IN EXCHANGE FOR A NOTE EVIDENCING ITS
TRANCHE B-1 TERM LOAN.  EACH EXTENDING TERM LENDER WHO HAS A NOTE EVIDENCING ITS
EXISTING TERM LOAN SHALL PROMPTLY DELIVER TO THE BORROWER SUCH NOTE IN EXCHANGE
FOR A NOTE EVIDENCING ITS TRANCHE B-2 TERM LOAN.


 

4.15.        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended until
such time as such condition no longer exists, as determined by the
Administrative Agent and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.11.

 

55

--------------------------------------------------------------------------------


 


SECTION 5.  REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

 


5.1.          FINANCIAL CONDITION.   (A)   THE UNAUDITED PRO FORMA CONSOLIDATED
BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31,
2008 (INCLUDING THE NOTES THERETO) (THE “PRO FORMA BALANCE SHEET”), COPIES OF
WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, HAS BEEN PREPARED GIVING
EFFECT (AS IF SUCH EVENTS HAD OCCURRED ON SUCH DATE) TO (I) THE LOANS TO BE MADE
ON THE RESTATEMENT DATE AND THE USE OF PROCEEDS THEREOF AND (II) THE PAYMENT OF
FEES AND EXPENSES IN CONNECTION WITH THE FOREGOING.  THE PRO FORMA BALANCE SHEET
PRESENTS FAIRLY IN ALL MATERIAL RESPECTS ON A PRO FORMA BASIS THE ESTIMATED
FINANCIAL POSITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT
DECEMBER 31, 2008, ASSUMING THAT THE EVENTS SPECIFIED IN THE PRECEDING SENTENCE
HAD ACTUALLY OCCURRED AT SUCH DATE.


 


(B)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF HOLDINGS AS AT
DECEMBER 31, 2008, DECEMBER 31, 2007 AND DECEMBER 31, 2006, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED
ON SUCH DATES (INCLUDING ANY RELATED SCHEDULES AND NOTES THERETO), REPORTED ON
BY AND ACCOMPANIED BY A REPORT FROM DELOITTE & TOUCHE LLP, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF HOLDINGS AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH
FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED.  ALL SUCH FINANCIAL
STATEMENTS, INCLUDING ANY RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS DISCLOSED THEREIN). AS OF THE RESTATEMENT DATE, NO GROUP
MEMBER HAS ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND
LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE
TRANSACTION OR OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT
REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS
PARAGRAPH.  DURING THE PERIOD FROM DECEMBER 31, 2008 TO AND INCLUDING THE DATE
HEREOF THERE HAS BEEN NO DISPOSITION BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF
ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY.


 

5.2.          No Change.  As of the Restatement Date, since December 31, 2004,
there has been no development, event or circumstance that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.3.          Corporate Existence; Compliance with Law.  Each Group Member
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply

 

56

--------------------------------------------------------------------------------


 

therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.4.          Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (a) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect,  (b) the filings
referred to in Section 5.19 and (c) those consents, authorizations, filings and
notices the failure of which to make or obtain, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No Requirement of Law or Contractual Obligation (assuming
no defaults thereunder) applicable to any Subsidiary of Holdings could,
individually or in the aggregate,  reasonably be expected to have a Material
Adverse Effect.

 

5.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) that, if adversely determined or settled, could reasonably be expected to
have a Material Adverse Effect.

 

5.7.          No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could, individually or
in the aggregate,  reasonably be expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

5.8.          Ownership of Property; Liens.  Each Group Member has good and
marketable title in fee simple to, or a valid leasehold interest in, all its
real property, including the Properties, and good title to, or a valid leasehold
interest in, all its other material property, and none of such property is
subject to any Lien except as permitted by Section 8.3.

 

5.9.          Intellectual Property.  Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
Group Member owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim.  The use of Intellectual Property by each Group Member does not infringe
on the rights of any Person in any material respect.

 

5.10.        Taxes.  Each Group Member has filed or caused to be filed all
Federal and State income tax returns and all other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than (a) any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings or its Subsidiaries, as the case may be or (b) if the failure
to pay would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect).

 

5.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

5.12.        Labor Matters.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

5.13.        ERISA.  Neither a Reportable Event nor a failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code or Section 302(c) of ERISA) has occurred during the
five-year period prior to the date on which this representation

 

58

--------------------------------------------------------------------------------


 

is made or deemed made with respect to any Single Employer Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code except where failure to do so would cause a liability which would
not be material.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount.  No Single Employer Plan is, or is expected to
be, in “at risk” status under Section 430 of the Code or Section 303 of ERISA. 
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  To the knowledge of the Borrower after due inquiry, no
such Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA, nor is such
Multiemployer Plan in Reorganization or Insolvent.

 

5.14.        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
required to be registered as such within the meaning of the Investment Company
Act of 1940, as amended.  No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

 

5.15.        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Restatement Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options and other equity awards granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.

 

5.16.        Use of Proceeds.  The proceeds of the Tranche B-2 Term Loans (other
than any such Tranche B-2 Term Loans resulting from the conversion of Existing
Term Loans pursuant to the Amendment Agreement) shall be irrevocably deposited
with the Second Lien Notes Trustee together with any additional amounts
necessary to defease or satisfy and discharge the Second Lien Notes in
accordance with the indenture governing the Second Lien Notes.  The proceeds of
the Revolving Loans shall be used, together with the proceeds of the Swingline
Loans and the Letters of Credit, for general corporate purposes.  The proceeds
of any New Term Loans shall be used to repay in full any Tranche B-1 Term Loans
outstanding at the time of the incurrence of such New Term Loans and to pay
related fees and expenses.

 

59

--------------------------------------------------------------------------------


 

5.17.        Environmental Matters.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:

 


(A)           THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY
CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD
GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;


 


(B)           NO GROUP MEMBER HAS RECEIVED OR IS AWARE OF ANY ACTUAL OR
THREATENED NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH
ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS OPERATED
BY ANY GROUP MEMBER (THE “BUSINESS”), NOR DOES HOLDINGS OR THE BORROWER HAVE
KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING
THREATENED;


 


(C)           NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH ANY GROUP MEMBER IS OR WILL BE NAMED AS A PARTY WITH
RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY CONSENT DECREES OR
OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER
ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PROPERTIES OR THE BUSINESS;


 


(D)           THE PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN
COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT
THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS; AND


 


(E)           NO GROUP MEMBER HAS ASSUMED ANY LIABILITY OF ANY OTHER PERSON
UNDER ENVIRONMENTAL LAWS.


 

5.18.        Accuracy of Information, Etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum, the Lender Presentation or any other document,
certificate or statement (excluding any projections, proforma financial
information or estimates) furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date, and in the case of the Lender Presentation,
as of the Restatement Date), any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  As of the
Restatement Date, there is no fact known to any

 

60

--------------------------------------------------------------------------------


 

Loan Party that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect that has not been expressly disclosed herein,
in the other Loan Documents, in the Confidential Information Memorandum, the
Lender Presentation or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 


5.19.        SECURITY DOCUMENTS.   (A)   THE GUARANTEE AND COLLATERAL AGREEMENT
IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE
COLLATERAL DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF.  IN THE CASE OF
THE PLEDGED STOCK DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN
STOCK CERTIFICATES REPRESENTING SUCH PLEDGED STOCK ARE DELIVERED TO THE
ADMINISTRATIVE AGENT, AND IN THE CASE OF THE OTHER COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT, WHEN FINANCING STATEMENTS AND OTHER FILINGS
SPECIFIED ON SCHEDULE 5.19(A) IN APPROPRIATE FORM ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 5.19(A), THE GUARANTEE AND COLLATERAL AGREEMENT SHALL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(EXCEPT, IN THE CASE OF PLEDGED STOCK, LIENS ARISING AS A MATTER OF LAW THAT DO
NOT DETRACT FROM THE VALUE THEREOF IN ANY MATERIAL RESPECT, AND IN THE CASE OF
COLLATERAL OTHER THAN PLEDGED STOCK, LIENS PERMITTED BY SECTION 8.3).


 


(B)           EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND PROCEEDS AND
PRODUCTS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(B), EACH SUCH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO LIENS PERMITTED BY
SECTION 8.3.


 


(C)           EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT IS EFFECTIVE TO
CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE INTELLECTUAL
PROPERTY COLLATERAL DESCRIBED THEREIN AND THE PROCEEDS AND PRODUCTS THEREOF. 
UPON THE FILING OF (I) EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT IN THE
APPROPRIATE INDEXES OF THE UNITED STATES PATENT AND TRADEMARK OFFICE RELATIVE TO
PATENTS AND TRADEMARKS, AND THE UNITED STATES COPYRIGHT OFFICE RELATIVE TO
COPYRIGHTS, TOGETHER WITH PROVISION FOR PAYMENT OF ALL REQUISITE FEES, AND
(II) FINANCING STATEMENTS IN APPROPRIATE FORM FOR FILING IN THE OFFICES
SPECIFIED ON SCHEDULE 5.19(A), EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT
SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES IN THE INTELLECTUAL PROPERTY COLLATERAL
AND THE PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE OBLIGATIONS (AS
DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (EXCEPT LIENS PERMITTED BY SECTION 8.3). 
SCHEDULE 1.1(A) LISTS, AS OF THE RESTATEMENT DATE, EACH PARCEL OF FEDERALLY
REGISTERED OR RECORDED INTELLECTUAL PROPERTY, INCLUDING INTELLECTUAL PROPERTY
FOR WHICH AN APPLICATION OR FILING HAS BEEN MADE OR IS PENDING IN THE UNITED
STATES, HELD BY ANY SUBSIDIARY OF HOLDINGS.

 

61

--------------------------------------------------------------------------------


 

5.20.        Solvency.  The Loan Parties are, on a consolidated basis, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.

 

5.21.        Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
Section 6.1(k)(iv), assuming for such purpose that such Mortgaged Properties
were listed on Schedule 1.1(a) as of the Restatement Date).

 


SECTION 6.  CONDITIONS PRECEDENT


 

6.1.          Conditions to Restatement Date.  The agreement of each Lender to
make any Loan or other extension of credit requested to be made by it on the
Restatement Date, or to convert any Existing Term Loan into a Tranche B-2 Term
Loan, is subject to the satisfaction or waiver, prior to or concurrently with
the making of such extension of credit or conversion on the Restatement Date, of
the following conditions precedent:

 


(A)           LOAN DOCUMENTS.  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE SATISFACTORY TO THE ISSUING BANK AND TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS
AGREEMENT, EXECUTED AND DELIVERED BY EACH AGENT, HOLDINGS AND THE BORROWER,
(II) THE AMENDMENT AGREEMENT, EXECUTED AND DELIVERED BY EACH AGENT, THE EXISTING
AGENT, HOLDINGS, THE BORROWER, THE REQUIRED LENDERS (AS DEFINED IN THE ORIGINAL
CREDIT AGREEMENT) AND MAJORITY FACILITY LENDERS UNDER EACH FACILITY (AS SUCH
TERMS ARE DEFINED IN THE ORIGINAL CREDIT AGREEMENT, (III) IN THE CASE OF ANY
ADDITIONAL TERM LENDER OR ADDITIONAL REVOLVING LENDER, AN ADDENDUM, EXECUTED AND
DELIVERED BY EACH AGENT, HOLDINGS, THE BORROWER AND SUCH ADDITIONAL TERM LENDER
OR ADDITIONAL REVOLVING LENDER, AS APPLICABLE, AND (IV) AN EXECUTED COUNTERPART
OF EACH OTHER LOAN DOCUMENT REQUIRED TO BE EXECUTED AND DELIVERED ON THE
RESTATEMENT DATE.


 


(B)           CONCURRENT TRANSACTIONS.


 

(i)            The Borrower shall have (A) issued an irrevocable notice of
redemption under the indenture governing the Second Lien Notes, providing for
the redemption of such Second Lien Notes within 30 days of the Restatement Date
in accordance with the provisions of such indenture, and (B) irrevocably
deposited with the Second Lien Notes Trustee an amount sufficient to defease or
satisfy and discharge in full the Second Lien Notes.

 

(ii)           Contemporaneously with the application of the proceeds of the
Loans to be made on the Restatement Date, the Borrower shall have (A) defeased
or satisfied and discharged all outstanding Second Lien Notes with the proceeds
of the Tranche B-2 Term Loans hereunder (other than any such Tranche B-2 Term
Loans

 

62

--------------------------------------------------------------------------------


 

resulting from the conversion of Existing Term Loans pursuant to the Amendment
Agreement) (it being understood that all of the Second Lien Notes will be
redeemed by a date no later than 30 days after the Restatement Date), and
(B) obtained a release of all guarantees and collateral provided in connection
with the Second Lien Notes.

 


(C)           PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL
HAVE RECEIVED (I) THE PRO FORMA BALANCE SHEET, (II) AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF HOLDINGS FOR THE 2008, 2007 AND 2006 FISCAL YEARS AND
(III) UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS FOR EACH
QUARTERLY PERIOD ENDED SUBSEQUENT TO THE DATE OF THE LATEST APPLICABLE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO CLAUSE (II) OF THIS PARAGRAPH AS TO WHICH SUCH
FINANCIAL STATEMENTS ARE AVAILABLE, AND SUCH FINANCIAL STATEMENTS SHALL NOT
REFLECT ANY MATERIAL ADVERSE CHANGE IN THE CONSOLIDATED FINANCIAL CONDITION OF
HOLDINGS SINCE DECEMBER 31, 2008.


 


(D)           APPROVALS.  ALL GOVERNMENTAL AND MATERIAL THIRD PARTY APPROVALS
NECESSARY, OR IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN
CONNECTION WITH THE REDEMPTION, DEFEASANCE, SATISFACTION AND DISCHARGE OF THE
SECOND LIEN NOTES AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
AMENDMENT AGREEMENT AND THE CONTINUING OPERATIONS OF THE GROUP MEMBERS SHALL
HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING
PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY
COMPETENT AUTHORITY THAT WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE
CONDITIONS ON THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE AMENDMENT
AGREEMENT.


 


(E)           LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE THE GROUP
MEMBERS ARE ORGANIZED AND WHERE ASSETS OF THE LOAN PARTIES ARE LOCATED, AND SUCH
SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR
LIENS PERMITTED BY SECTION 8.3 OR DISCHARGED ON OR PRIOR TO THE RESTATEMENT DATE
PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)            FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL FEES
REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED
(INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE
RESTATEMENT DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON
THE RESTATEMENT DATE AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY
THE BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE RESTATEMENT DATE.


 


(G)           RESTATEMENT DATE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE RESTATEMENT DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS INCLUDING THE CERTIFICATE OF INCORPORATION OF EACH LOAN PARTY THAT
IS A CORPORATION CERTIFIED BY THE RELEVANT AUTHORITY OF THE JURISDICTION OF
ORGANIZATION OF SUCH LOAN PARTY AND A LONG FORM GOOD STANDING CERTIFICATE FOR
EACH LOAN PARTY FROM ITS JURISDICTION OF ORGANIZATION; PROVIDED THAT IN LIEU OF
DELIVERING CERTIFICATES OF INCORPORATION FOR EACH LOAN PARTY, BORROWER MAY
DELIVER A CERTIFICATE OF A DULY AUTHORIZED OFFICER CERTIFYING THAT THERE HAVE
BEEN NO MATERIAL AMENDMENTS TO THOSE CERTIFICATES OF

 

63

--------------------------------------------------------------------------------


 


INCORPORATION PREVIOUSLY DELIVERED TO THE EXISTING AGENT IN CONNECTION WITH
ORIGINAL CREDIT AGREEMENT.


 


(H)           LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:


 

(I)            THE LEGAL OPINION OF KIRKLAND & ELLIS LLP, COUNSEL TO THE
BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT E; AND

 

(II)           THE LEGAL OPINION OF LOCAL COUNSEL IN EACH OF KANSAS, FLORIDA AND
MAINE.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 


(I)            PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF
CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT,
TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK
BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY
NOTE (IF ANY) PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN
EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.


 


(J)            FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING
ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE SECURITY
DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE
FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED LIEN ON THE
COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 8.3), SHALL BE
IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.


 


(K)           MORTGAGES, ETC.


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED MODIFICATIONS (THE
“MODIFICATIONS”) TO ALL MORTGAGES (AS DEFINED IN THE ORIGINAL CREDIT AGREEMENT)
WITH RESPECT TO EACH MORTGAGED PROPERTY LISTED ON SCHEDULE 1.1(B), EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO IN RECORDABLE FORM
IN THE APPLICABLE STATE IN WHICH SUCH MORTGAGED PROPERTY IS LOCATED, SUBJECT TO
LANDLORD CONSENT FOR LEASED MORTGAGED PROPERTIES IF SUCH CONSENT IS REQUIRED
UNDER THE TERMS OF THE APPLICABLE LEASE.

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN RESPECT OF EACH
OWNED MORTGAGED PROPERTY LISTED ON SCHEDULE 1.1(B) (IT BEING UNDERSTOOD THAT NO
ENDORSEMENTS TO MORTGAGEE TITLE INSURANCE POLICIES SHALL BE REQUIRED FOR ANY OF
THE LEASED MORTGAGED PROPERTIES) ENDORSEMENTS TO MORTGAGEE TITLE INSURANCE
POLICIES OR MARKED UP UNCONDITIONAL COMMITMENT OR PROFORMA FOR SUCH INSURANCE
DELIVERED IN CONNECTION WITH THE ORIGINAL CREDIT AGREEMENT.  EACH SUCH
ENDORSEMENT SHALL (A) BE IN AN AMOUNT

 

64

--------------------------------------------------------------------------------


 

REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; (B) BE ISSUED AT ORDINARY
RATES; (C) INSURE THAT THE MORTGAGE (AS MODIFIED BY THE APPLICABLE MODIFICATION)
INSURED THEREBY CREATES A VALID FIRST LIEN ON SUCH MORTGAGED PROPERTY FREE AND
CLEAR OF ALL LIENS EXCEPT AS PERMITTED BY SECTION 8.3; (D) NAME THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AS THE INSURED THEREUNDER;
(E) BE IN THE FORM OF THE 2006 ALTA LOAN POLICY (OR EQUIVALENT POLICIES) WITH
GAP COVERAGE FROM THE MORTGAGOR THROUGH THE DATE OF RECORDING; (F) CONTAIN SUCH
ENDORSEMENTS AND AFFIRMATIVE COVERAGE AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, (G) BE ISSUED BY TITLE COMPANIES REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (INCLUDING ANY SUCH TITLE COMPANIES ACTING AS CO-INSURERS
OR REINSURERS, AT THE OPTION OF THE ADMINISTRATIVE AGENT) AND (H) BE SUBJECT TO
THE TITLE INSURANCE COMPANY’S STANDARD SURVEY EXCEPTIONS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT ALL
PREMIUMS IN RESPECT OF EACH SUCH ENDORSEMENT TO ANY SUCH POLICY, ALL CHARGES FOR
MODIFICATION RECORDING TAX, AND ALL RELATED EXPENSES, IF ANY, HAVE BEEN PAID.

 

(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (A)(1) A POLICY OF
FLOOD INSURANCE FOR EACH MORTGAGED PROPERTY LOCATED IN A FEDERALLY RECOGNIZED
FLOOD ZONE, WHICH POLICY SHALL (X) BE WRITTEN IN AN AMOUNT NOT LESS THAN THE
OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH MORTGAGE THAT
IS REASONABLY ALLOCABLE TO SUCH OWNED REAL PROPERTY OR THE MAXIMUM LIMIT OF
COVERAGE MADE AVAILABLE WITH RESPECT TO THE PARTICULAR TYPE OF PROPERTY UNDER
THE NATIONAL FLOOD INSURANCE ACT OF 1968, WHICHEVER IS LESS, AND (Y) HAVE A TERM
ENDING NOT LATER THAN THE LATEST MATURITY OF THE INDEBTEDNESS SECURED BY SUCH
MORTGAGE OR (2) FLOOD CERTIFICATES REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT SHOWING THAT THE IMPROVEMENTS LOCATED ON THE MORTGAGED PROPERTIES ARE NOT
LOCATED IN “SPECIAL FLOOD HAZARD AREAS” AS DESIGNATED BY THE U.S. FEDERAL
EMERGENCY MANAGEMENT AGENCY AND (B) CONFIRMATION THAT THE BORROWER HAS RECEIVED
THE NOTICE REQUIRED PURSUANT TO SECTION 208(E)(3) OF REGULATION H OF THE BOARD.

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF ALL
RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE IN, THE TITLE
POLICY OR POLICIES REFERRED TO IN CLAUSE (III) ABOVE.

 


(L)            SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND SHALL BE REASONABLY SATISFIED WITH A SOLVENCY CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER OF THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT K,
WHICH SHALL DOCUMENT THE SOLVENCY OF THE LOAN PARTIES AFTER GIVING EFFECT TO THE
CONVERSION OF CERTAIN OF THE EXISTING TERM LOANS INTO TRANCHE B-2 LOANS AS SET
FORTH HEREIN, THE BORROWING OF ADDITIONAL TRANCHE B-2 LOANS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE AMENDMENT AGREEMENT.


 


(M)          INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.3 OF THE GUARANTEE AND
COLLATERAL AGREEMENT.

 

65

--------------------------------------------------------------------------------


 


(N)                                 AMENDMENT AND RESTATEMENT.  THE
EFFECTIVENESS OF THE AMENDMENT AND RESTATEMENT OF THE ORIGINAL CREDIT AGREEMENT
IN THE FORM OF THIS AGREEMENT SHALL ALSO BE SUBJECT TO THE SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 7 OF THE AMENDMENT AGREEMENT.


 


(O)                                 MISCELLANEOUS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, AGREEMENTS, CERTIFICATES AND
INFORMATION AS IT SHALL REASONABLY REQUEST.


 

6.2.                              Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 


(A)                                  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING (BOTH PRIOR TO, AND AFTER GIVING EFFECT
TO, SUCH EXTENSION OF CREDIT).


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE, AND AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE, EXCEPT FOR
REPRESENTATIONS AND WARRANTIES WHICH SPECIFICALLY RELATE TO AN EARLIER SPECIFIC
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 

(c)                                  No Change.  Since December 31, 2004, there
has been no development, event or circumstance that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 


SECTION 7.  AFFIRMATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash collateralized) or any Loan or other amount (excluding contingent
indemnification obligations for which no claims have been made or obligations
with respect to Hedge Agreements) is owing to any Lender or Agent hereunder,
each of Holdings and the Borrower shall and shall cause each of its Subsidiaries
to:

 

7.1.                              Financial Statements.  Furnish to the
Administrative Agent:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS A COPY OF THE
AUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES
AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF
INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING
CONCERN” OR LIKE

 

66

--------------------------------------------------------------------------------


 


QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY DELOITTE AND TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF
EACH FISCAL YEAR OF HOLDINGS, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES); AND


 


(C)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 30 DAYS AFTER THE END OF EACH MONTH OCCURRING DURING EACH FISCAL YEAR
OF HOLDINGS, CALCULATIONS SHOWING THE CONSOLIDATED FINANCIAL STATUS OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT L, AS AT
THE END OF SUCH MONTH AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH
MONTH.


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and except for such non-GAAP measurements as are required
in Exhibit L).

 

7.2.                              Certificates; Other Information.  Furnish to
the Administrative Agent and each Lender (or, in the case of clause (f), to the
relevant Lender):

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(A), A CERTIFICATE OF THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS
STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF ANY
FINANCIAL STATEMENTS PURSUANT TO SECTION 7.1(A) OR (B), (I) A CERTIFICATE OF A
RESPONSIBLE OFFICER STATING THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND (II) (A) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND
CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE BY EACH GROUP MEMBER WITH THE
PROVISIONS OF SECTIONS 8.1 AND 8.7 OF THIS AGREEMENT REFERRED TO THEREIN AS OF
THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF THE BORROWER, AS THE CASE
MAY BE, AND (B) TO THE EXTENT NOT PREVIOUSLY DISCLOSED TO THE ADMINISTRATIVE
AGENT, A LISTING OF ANY FEDERALLY REGISTERED OR RECORDED INTELLECTUAL PROPERTY,
INCLUDING INTELLECTUAL PROPERTY FOR WHICH AN APPLICATION OR FILING HAS BEEN MADE
OR IS PENDING IN THE UNITED STATES, ACQUIRED BY ANY LOAN PARTY SINCE THE DATE OF
THE MOST RECENT LIST DELIVERED PURSUANT TO THIS CLAUSE (Y) (OR, IN THE CASE OF
THE FIRST SUCH LIST SO DELIVERED AFTER THE RESTATEMENT DATE, SINCE THE DATE OF
THE LAST LIST DELIVERED PURSUANT TO THE ORIGINAL CREDIT AGREEMENT);

 

67

--------------------------------------------------------------------------------


 


(C)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED
CONSOLIDATED BUDGET FOR THE FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED
CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF THE
FOLLOWING FISCAL YEAR, THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH
FLOW, PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING ASSUMPTIONS
APPLICABLE THERETO, COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN
EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT
SUCH PROJECTIONS ARE BASED ON REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS
BELIEVED BY THE BORROWER TO HAVE BEEN REASONABLE WHEN MADE, IT BEING RECOGNIZED
THAT SUCH PROJECTIONS ARE NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS
DURING THE PERIODS COVERED BY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS SET FORTH THEREIN BY A MATERIAL AMOUNT;


 


(D)                                 IF THE BORROWER OR HOLDINGS IS NOT THEN A
REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER AND WITHIN 45 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF THE BORROWER, A
NARRATIVE DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE SUBSIDIARIES OF HOLDINGS FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH
FISCAL QUARTER, AS COMPARED TO THE PORTION OF THE PROJECTIONS COVERING SUCH
PERIODS AND TO THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;


 


(E)                                  WITHIN FIVE BUSINESS DAYS AFTER THE SAME
ARE SENT, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS OR THE
BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT SECURITIES OR PUBLIC
EQUITY SECURITIES GENERALLY AND, WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS OR THE
BORROWER MAY MAKE TO, OR FILE WITH, THE SEC; AND


 


(F)                                    PROMPTLY, SUCH ADDITIONAL FINANCIAL AND
OTHER INFORMATION AS ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

7.3.                              Payment of Obligations.  Except as could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its tax obligations and
contractual obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

7.4.                              Maintenance of Existence; Compliance.  (a) 
(i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not,
individually or in the aggregate,  reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

68

--------------------------------------------------------------------------------


 


7.5.                              MAINTENANCE OF PROPERTY; INSURANCE.  (A)  KEEP
ALL PROPERTY NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR AND CASUALTY EXCEPTED AND (B) MAINTAIN WITH REPUTABLE
INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND
AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC LIABILITY,
PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE USUALLY INSURED AGAINST IN
THE SAME GENERAL AREA BY SIMILARLY SITUATED COMPANIES ENGAGED IN THE SAME OR A
SIMILAR BUSINESS WITH RESPECT TO SIMILAR PROPERTY.


 


7.6.                              INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  (A)  KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH ENTRIES
THAT ARE FULL, TRUE AND CORRECT IN ALL MATERIAL RESPECTS IN CONFORMITY WITH GAAP
AND ALL REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN
RELATION TO ITS BUSINESS AND ACTIVITIES AND (B) AT LEAST ONCE EVERY FISCAL YEAR
OF THE BORROWER OR AT ANY TIME WHILE AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, PERMIT REPRESENTATIVES OF ANY LENDER (COORDINATED THROUGH THE
ADMINISTRATIVE AGENT) TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND
MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS DURING REGULAR BUSINESS HOURS 
AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND OTHER
CONDITION OF THE GROUP MEMBERS WITH OFFICERS AND EMPLOYEES OF THE GROUP MEMBERS
AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED THAT RELEVANT
OFFICERS AND EMPLOYEES OF THE GROUP MEMBERS SHALL HAVE THE RIGHT TO BE PRESENT
DURING SUCH DISCUSSIONS.  NOTHING IN THIS SECTION 7.6 SHALL BE CONSTRUED TO
CAUSE THE BORROWER TO DIVULGE ANY MATERIALS COVERED BY AN ATTORNEY-CLIENT
PRIVILEGE THAT HAS NOT BEEN WAIVED.


 

7.7.                              Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER OR ANY DEFAULT OR EVENT OF DEFAULT UNDER THE UNSECURED CREDIT
AGREEMENT (OR ANY DOCUMENTATION GOVERNING ANY PERMITTED REFINANCING THEREOF);


 


(B)                                 ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER
ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER OR ANY LEASE ENCUMBERED BY A
MORTGAGE OR (II) LITIGATION, INVESTIGATION OR PROCEEDING THAT MAY EXIST AT ANY
TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY, THAT IN EITHER
CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(C)                                  ANY LITIGATION OR PROCEEDING AFFECTING ANY
GROUP MEMBER (I) IN WHICH THE AMOUNT INVOLVED IS $ 5,000,000 OR MORE (EXCLUDING
AMOUNTS COVERED BY INSURANCE), (II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS
SOUGHT WITH RESPECT TO MATERIAL OPERATIONS OR (III) WHICH RELATES TO ANY LOAN
DOCUMENT;


 


(D)                                 THE FOLLOWING EVENTS, AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER ANY LOAN PARTY KNOWS OR HAS REASON TO KNOW
THEREOF:  (I) THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY
MULTIEMPLOYER PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A
MULTIEMPLOYER PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR
ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY
MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY

 

69

--------------------------------------------------------------------------------


 


COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE
WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY
MULTIEMPLOYER PLAN; AND


 


(E)                                  ANY DEVELOPMENT OR EVENT THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 


7.8.                              ENVIRONMENTAL LAWS.  EXCEPT AS THE FAILURE TO
DO SO COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT:


 


(A)                                  COMPLY IN ALL MATERIAL RESPECTS WITH, AND
ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF
ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS, AND OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, AND ENSURE THAT ALL TENANTS AND SUBTENANTS
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL
LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS.


 


(B)                                 CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS.


 

7.9.                              [Reserved].

 


7.10.                        ADDITIONAL COLLATERAL, ETC.  WITH RESPECT TO ANY
PROPERTY ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN (W) ANY
PROPERTY DESCRIBED IN PARAGRAPH (B), (C) OR (D) BELOW, (X) ANY PROPERTY SUBJECT
TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(F), (Y) PROPERTY ACQUIRED BY ANY
FOREIGN SUBSIDIARY AND (Z) ANY PROPERTY OF THE TYPE NOT REQUIRED TO BE PLEDGED
PURSUANT TO THE SECURITY DOCUMENTS) AS TO WHICH THE ADMINISTRATIVE AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, DOES NOT HAVE A PERFECTED LIEN, PROMPTLY
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE
AGENT REASONABLY DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN SUCH
PROPERTY AND (II) TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN SUCH PROPERTY (SUBJECT TO LIENS PERMITTED UNDER
SECTION 8.3), INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND
COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE
AGENT.


 


(B)                                 WITH RESPECT TO ANY FEE INTEREST IN ANY REAL
PROPERTY HAVING A VALUE (TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST
$2,000,000 ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN
(X) ANY SUCH REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY
SECTION 8.3(F) AND (Y) REAL PROPERTY ACQUIRED BY ANY FOREIGN SUBSIDIARY),
PROMPTLY (I) EXECUTE AND DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE

 

70

--------------------------------------------------------------------------------


 


SECURED PARTIES, COVERING SUCH REAL PROPERTY, (II) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, PROVIDE THE SECURED PARTIES WITH (A) TITLE AND EXTENDED
COVERAGE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL TO
THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE, ALL IN ACCORDANCE WITH
THE REQUIREMENTS SET FORTH IN SECTION 6.1(K) AND (B) ANY CONSENTS OR ESTOPPELS
REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  NOTWITHSTANDING THE FOREGOING, NO LOAN PARTY SHALL BE DEEMED IN
VIOLATION OF THIS SECTION 7.10(B) FOR FAILURE TO DELIVER DOCUMENTATION REQUIRED
UNDER CLAUSE (II)(B) ABOVE IF THE BORROWER HAS USED ALL COMMERCIALLY REASONABLE
EFFORTS TO DO SO.


 


(C)                                  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER
THAN A FOREIGN SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY
GROUP MEMBER, PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT
REASONABLY DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY LOAN
PARTY, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING
SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK (OR OTHER TRANSFER) POWERS, IN
BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT GROUP
MEMBER AND (III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE
GUARANTEE AND COLLATERAL AGREEMENT, (B) TO TAKE SUCH ACTIONS NECESSARY OR
ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED
PARTIES A PERFECTED FIRST PRIORITY SECURITY INTEREST, SUBJECT TO, IN THE CASE OF
CAPITAL STOCK, LIENS ARISING AS A MATTER OF LAW THAT DO NOT DETRACT FROM THE
VALUE THEREOF IN ANY MATERIAL RESPECT, AND (OTHER THAN AS TO THE CAPITAL STOCK
OF, OR HELD BY, SUCH NEW SUBSIDIARY) LIENS PERMITTED BY SECTION 8.3, IN THE
COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO
SUCH NEW SUBSIDIARY, INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND
COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE
AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF SUCH
SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS
AND ATTACHMENTS, AND (IV) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS
DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)                                 WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY
CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN BY
ANY GROUP MEMBER THAT IS A FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
THAT IS OWNED BY ANY SUCH GROUP MEMBER (PROVIDED THAT IN NO EVENT SHALL MORE
THAN 65% OF THE TOTAL OUTSTANDING

 

71

--------------------------------------------------------------------------------


 


VOTING CAPITAL STOCK AND 100% OF THE TOTAL OUTSTANDING NON-VOTING CAPITAL STOCK
OF ANY SUCH NEW SUBSIDIARY BE REQUIRED TO BE SO PLEDGED) AND (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER, AS THE CASE MAY BE, AND TAKE SUCH OTHER
ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND
(III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

7.11.                        Further Assurances.  From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating 
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with  respect to any other property or
assets hereafter acquired by any Subsidiary of Holdings which may be deemed to
be part of the Collateral) pursuant hereto or thereto.  Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Secured Parties may
be required to obtain from any Subsidiary of Holdings for such governmental
consent, approval, recording, qualification or authorization.

 


SECTION 8.  NEGATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash collateralized) or any Loan or other amount is owing (excluding
contingent indemnification obligations for which no claim has been made or
obligations with respect to Hedge Agreements) to any Lender or Agent hereunder,
each of Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

8.1.                              Financial Condition Covenants.


 


(A)                                  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED LEVERAGE RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS OF HOLDINGS ENDING WITH ANY FISCAL QUARTER SET FORTH BELOW TO
EXCEED THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Fiscal Quarter

 

Consolidated
Leverage Ratio

 

Q3 2009

 

5.75x

 

Q4 2009

 

5.50x

 

 

72

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated
Leverage Ratio

 

Q1 2010

 

5.50x

 

Q2 2010

 

5.50x

 

Q3 2010

 

5.50x

 

Q4 2010

 

5.25x

 

Q1 2011

 

5.25x

 

Q2 2011

 

5.25x

 

Q3 2011

 

5.25x

 

Q4 2011 and thereafter

 

5.00x

 

 


(B)                                 CONSOLIDATED INTEREST COVERAGE RATIO. 
PERMIT THE CONSOLIDATED INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS OF HOLDINGS ENDING WITH ANY FISCAL QUARTER SET FORTH
BELOW TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Fiscal Quarter

 

Consolidated
Interest Coverage Ratio

 

Q3 2009

 

2.00x

 

Q4 2009

 

2.00x

 

Q1 2010

 

2.00x

 

Q2 2010

 

2.00x

 

Q3 2010

 

2.00x

 

Q4 2010

 

2.05x

 

Q1 2011

 

2.05x

 

Q2 2011

 

2.05x

 

Q3 2011

 

2.05x

 

Q4 2011 and thereafter

 

2.15x

 

 

8.2.                              Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 


(A)                                  INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO
ANY LOAN DOCUMENT;


 


(B)                                 INDEBTEDNESS (I) OF THE BORROWER TO ANY
SUBSIDIARY, (II) OF ANY WHOLLY OWNED SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY
OTHER SUBSIDIARY, (III) OF ANY FOREIGN SUBSIDIARY TO ANY FOREIGN SUBSIDIARY AND
(IV) SUBJECT TO SECTION 8.8(P), OF ANY FOREIGN SUBSIDIARY TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR; PROVIDED THAT SUCH INDEBTEDNESS SHALL BE EVIDENCED BY A
SUBORDINATED INTERCOMPANY NOTE, WHICH SUBORDINATED INTERCOMPANY NOTE SHALL (TO
THE EXTENT REPRESENTING OBLIGATIONS OWED TO A LOAN PARTY) BE PLEDGED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES;

 


(C)                                  GUARANTEE OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS BY ANY SUBSIDIARY OF HOLDINGS OF OBLIGATIONS OF THE
BORROWER, ANY SUBSIDIARY GUARANTOR AND, SUBJECT TO SECTION 8.8(P), OF ANY
FOREIGN SUBSIDIARY;

 

73

--------------------------------------------------------------------------------



 


(D)                                 INDEBTEDNESS IN RESPECT OF THE UNSECURED
CREDIT AGREEMENT OUTSTANDING ON THE RESTATEMENT DATE AND ANY PERMITTED
REFINANCING THEREOF;


 


(E)                                  INDEBTEDNESS (INCLUDING CAPITAL LEASE
OBLIGATIONS) SECURED BY LIENS PERMITTED BY SECTION 8.3(F) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 AT ANY ONE TIME OUTSTANDING;


 


(F)                                    HEDGE AGREEMENTS PERMITTED UNDER
SECTION 8.12;


 


(G)                                 TO THE EXTENT THE LOAN PARTIES DEMONSTRATE
PRO FORMA COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTION 8.1 AS OF
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE, AFTER GIVING EFFECT TO THE INCURRENCE THEREOF
(ASSUMING THAT THE INTEREST PAYABLE UNDER SUCH INDEBTEDNESS WAS OWED THROUGHOUT
THE PRIOR FOUR FISCAL QUARTERS, MEASURING CONSOLIDATED TOTAL DEBT AS OF THE DATE
OF SUCH INCURRENCE, AND WITH RESPECT TO ACTUAL CONSOLIDATED EBITDA FOR THE PRIOR
FOUR FISCAL QUARTERS), INDEBTEDNESS OF ANY SUBSIDIARY OF HOLDINGS THAT WAS NOT A
SUBSIDIARY ON THE CLOSING DATE EXISTING AT THE TIME SUCH OTHER PERSON BECAME A
SUBSIDIARY OF HOLDINGS; PROVIDED SUCH INDEBTEDNESS WAS NOT INCURRED IN
CONNECTION WITH, OR IN CONTEMPLATION OF, SUCH OTHER PERSON BECOMING SUCH A
SUBSIDIARY;


 


(H)                                 INDEBTEDNESS ARISING FROM AGREEMENTS
PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR SIMILAR
OBLIGATIONS, OR FROM GUARANTEES OR LETTERS OF CREDIT, SECURING THE PERFORMANCE
OF SUCH LOAN PARTY OR ANY SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN CONNECTION
WITH PERMITTED ACQUISITIONS OR DISPOSITIONS PERMITTED HEREUNDER OF ANY BUSINESS,
ASSETS OR SUBSIDIARY OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(I)                                     INDEBTEDNESS INCURRED IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH THE FINANCING OF INSURANCE PREMIUMS;


 


(J)                                     INDEBTEDNESS IN RESPECT OF NETTING
SERVICES, OVERDRAFT PROTECTIONS AND OTHERWISE IN CONNECTION WITH DEPOSIT
ACCOUNTS;


 


(K)                                  INDEBTEDNESS OF FOREIGN SUBSIDIARIES NOT TO
EXCEED A PRINCIPAL AMOUNT OF $5,000,000 AT ANY ONE TIME OUTSTANDING;


 


(L)                                     INDEBTEDNESS IN RESPECT OF TAXES,
ASSESSMENTS OR GOVERNMENTAL CHARGES TO THE EXTENT THAT PAYMENT THEREOF SHALL NOT
AT THE TIME BE REQUIRED TO BE MADE HEREUNDER;


 


(M)                               TO THE EXTENT PERMITTED BY APPLICABLE LAW,
INDEBTEDNESS CONSISTING OF DEFERRED PURCHASE PRICE OR NOTES ISSUED TO OFFICERS,
DIRECTORS, CONSULTANTS AND EMPLOYEES TO PURCHASE OR REDEEM EQUITY INTERESTS (OR
OPTION OR WARRANTS OR SIMILAR INSTRUMENTS) OF A LOAN PARTY OR ITS SUBSIDIARIES;


 


(N)                                 TO THE EXTENT CONSTITUTING INDEBTEDNESS,
OBLIGATIONS UNDER INCENTIVE, NON-COMPETE, CONSULTING, DEFERRED COMPENSATION OR
OTHER SIMILAR ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

74

--------------------------------------------------------------------------------



 


(O)                                 UNSECURED INDEBTEDNESS ISSUED IN CONNECTION
WITH PERMITTED ACQUISITIONS OR TO SPONSOR AND/OR ITS CONTROL INVESTMENT
AFFILIATES, WHICH INDEBTEDNESS (AND ANY GUARANTEES THEREOF) IS SUBORDINATED TO
THE LOANS (AND THE GUARANTEES THEREOF PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT) AND ON TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
INCLUDING BUT NOT LIMITED TO PIK TREATMENT OF ANY INTEREST AND THE TENOR OF SUCH
INDEBTEDNESS;


 


(P)                                 OTHER INDEBTEDNESS INCURRED IN THE ORDINARY
COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT WHICH SHALL NOT EXCEED
$15,000,000 AT ANY ONE TIME OUTSTANDING; AND


 


(Q)                                 INDEBTEDNESS IN RESPECT OF THE SECOND LIEN
NOTES AND THE GUARANTEES THEREOF BY THE GUARANTORS; PROVIDED THAT (I) ALL SUCH
INDEBTEDNESS SHALL BE UNSECURED AND (II) AN AMOUNT SUFFICIENT TO SATISFY AND
DISCHARGE SUCH INDEBTEDNESS IN FULL HAS BEEN IRREVOCABLY DEPOSITED WITH THE
SECOND LIEN NOTES TRUSTEE ON OR PRIOR TO THE RESTATEMENT DATE.


 

8.3.                              Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

 


(A)                                  LIENS FOR TAXES NOT YET DUE AND PAYABLE OR
THAT ARE BEING CONTESTED DILIGENTLY IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE SUBSIDIARIES OF HOLDINGS IN CONFORMITY WITH GAAP;


 


(B)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S, LANDLORD’S OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 90
DAYS OR THAT ARE BEING CONTESTED DILIGENTLY IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS;


 


(C)                                  PLEDGES OR DEPOSITS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION;


 


(D)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS (OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS,
SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN
THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY SUBSIDIARY OF
HOLDINGS;


 


(F)                                    LIENS SECURING INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY INCURRED PURSUANT TO SECTION 8.2(E) TO FINANCE
THE ACQUISITION OF FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL
BE CREATED WITHIN 90 DAYS AFTER THE ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS,
AND (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
PROPERTY FINANCED BY SUCH INDEBTEDNESS;


 


(G)                                 LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS;

 

75

--------------------------------------------------------------------------------


 


(H)                                 JUDGMENT LIENS SECURING JUDGMENTS NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 9(H);


 


(I)                                     PURPORTED LIENS EVIDENCED BY THE FILING
OF PRECAUTIONARY UCC FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF
PERSONAL PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     LIENS SECURING INDEBTEDNESS IN AN AMOUNT
OF NOT MORE THAN $5,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING PERMITTED
BY SECTION 8.2(G); PROVIDED SUCH LIENS WERE NOT GRANTED IN CONNECTION WITH, OR
IN CONTEMPLATION OF, THE OBLIGOR ON SUCH INDEBTEDNESS BECOMING SUCH A SUBSIDIARY
AND DO NOT EXCEED THE VALUE OF THE ASSETS ACQUIRED WHEN SUCH OBLIGOR BECAME A
SUBSIDIARY;


 


(K)                                  ANY INTEREST OR TITLE OF A LESSOR, LICENSOR
OR SUBLICENSOR UNDER ANY LEASE, LICENSE OR SUBLICENSE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;


 


(L)                                     LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;


 


(M)                               LIENS DEEMED TO EXIST IN CONNECTION WITH
PERMITTED REPURCHASE OBLIGATIONS OR SET-OFF RIGHTS;


 


(N)                                 REPLACEMENT, EXTENSION OR RENEWAL OF ANY
LIEN PERMITTED HEREIN IN THE SAME PROPERTY THERETOFORE SUBJECT THERETO; PROVIDED
THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;


 


(O)                                 LIENS SECURING REIMBURSEMENT OBLIGATIONS IN
RESPECT OF DOCUMENTARY LETTERS OF CREDIT OR BANKERS’ ACCEPTANCES; PROVIDED THAT
SUCH LIENS ATTACH ONLY TO THE DOCUMENTS, THE GOODS COVERED THEREBY AND THE
PROCEEDS THEREOF;


 


(P)                                 RIGHTS OF SETOFF OR BANKERS’ LIENS UPON
DEPOSITS OF CASH IN FAVOR OF BANKS OR OTHER DEPOSITORY INSTITUTIONS AND LIENS
ASSOCIATED WITH OVERDRAFT PROTECTION, PAYMENT PROCESSING AND NETTING SERVICES;


 


(Q)                                 LIENS IN CONNECTION WITH THE FINANCING OF
INSURANCE PREMIUMS, PROVIDED SUCH LIENS SHALL NOT EXCEED THE AMOUNT OF SUCH
PREMIUMS SO FINANCED;


 


(R)                                    LIENS ARISING AS A MATTER OF LAW
ENCUMBERING CUSTOMARY INITIAL DEPOSITS AND MARGIN DEPOSITS, AND SIMILAR LIENS
AND MARGIN DEPOSITS, AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS
OR OTHER BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(S)                                  LIENS IN FAVOR OF COLLECTING BANKS ARISING
UNDER SECTION 4-210 OF THE UCC;


 


(T)                                    LIENS ON THE ASSETS OF FOREIGN
SUBSIDIARIES, TO THE EXTENT SECURING INDEBTEDNESS PERMITTED HEREUNDER; AND

 

76

--------------------------------------------------------------------------------



 


(U)                                 OTHER LIENS NOT SPECIFICALLY LISTED ABOVE
SECURING INDEBTEDNESS NOT TO EXCEED $5,000,000 OUTSTANDING AT ANY ONE TIME IN
THE AGGREGATE.


 

8.4.                              Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 


(A)                                  ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE
BORROWER) MAY BE MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER (PROVIDED THAT
THE BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR WITH OR INTO
ANY SUBSIDIARY GUARANTOR (PROVIDED THAT THE SUBSIDIARY GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING CORPORATION) OR, SUBJECT TO SECTION 8.8(P), WITH OR INTO
ANY FOREIGN SUBSIDIARY; AND


 


(B)                                 ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE
BORROWER) MAY DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR, SUBJECT TO
UTILIZATION OF THE BASKET INCLUDED IN SECTION 8.8(P), ANY FOREIGN SUBSIDIARY.


 

8.5.                              Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 


(A)                                  THE DISPOSITION OF OBSOLETE OR WORN OUT
PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 THE SALE OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(C)                                  DISPOSITIONS PERMITTED BY SECTION 8.4(B);


 


(D)                                 THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S
CAPITAL STOCK TO THE BORROWER OR ANY WHOLLY OWNED SUBSIDIARY GUARANTOR;


 


(E)                                  ALLOTTED DISPOSITIONS;


 


(F)                                    DISPOSITIONS OF PROPERTY, IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, THAT DO NOT YIELD GROSS PROCEEDS
TO ANY GROUP MEMBER (VALUED AT THE INITIAL PRINCIPAL AMOUNT THEREOF IN THE CASE
OF NON-CASH PROCEEDS CONSISTING OF NOTES OR OTHER DEBT SECURITIES AND VALUED AT
FAIR MARKET VALUE IN THE CASE OF OTHER NON-CASH PROCEEDS) IN EXCESS OF $500,000;


 


(G)                                 THE GRANTING OF DISCOUNTS OR FORGIVENESS OF
ACCOUNT RECEIVABLES IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH
COLLECTION OR COMPROMISE THEREOF;


 


(H)                                 ANY LOAN PARTY AND ITS SUBSIDIARIES MAY SELL
OR OTHERWISE DISPOSE OF CASH AND CASH EQUIVALENTS;

 

77

--------------------------------------------------------------------------------


 


(I)                                     ANY LOAN PARTY AND ITS SUBSIDIARIES MAY
SELL, FOR FAIR MARKET VALUE, NON-CORE ASSETS ACQUIRED IN CONNECTION WITH
PERMITTED INVESTMENTS;


 


(J)                                     ANY LOAN PARTY AND ITS SUBSIDIARIES MAY
INCUR LIENS PERMITTED UNDER SECTION 8.3; AND


 


(K)                                  ANY LOAN PARTY MAY SELL OR OTHERWISE
DISPOSE OF INVESTMENTS SET FORTH ON SCHEDULE 8.8.


 

8.6.                              Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Holdings, the Borrower or any Subsidiary (collectively,
“Restricted Payments”), except that:

 


(A)                                  ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR;


 


(B)                                 SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER
AND IASG MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO (I) PURCHASE
HOLDINGS’ COMMON STOCK OR COMMON STOCK OPTIONS  FROM PRESENT OR FORMER OFFICERS,
DIRECTORS, CONSULTANTS OR EMPLOYEES OF ANY GROUP MEMBER (OR THE RESPECTIVE
ESTATES, SPOUSES OR FAMILY MEMBERS) UPON THE DEATH, DISABILITY OR TERMINATION OF
EMPLOYMENT OF SUCH OFFICER OR EMPLOYEE TO REPAY INDEBTEDNESS PREVIOUSLY ISSUED
TO SUCH PERSON, PROVIDED THAT THE AGGREGATE AMOUNT OF CASH PAYMENTS UNDER THIS
CLAUSE (I) AFTER THE DATE HEREOF (NET OF ANY PROCEEDS RECEIVED BY HOLDINGS AND
CONTRIBUTED TO THE BORROWER AND IASG AFTER THE DATE HEREOF IN CONNECTION WITH
(A) RESALES OF ANY COMMON STOCK OR COMMON STOCK OPTIONS SO PURCHASED OR
(B) EQUITY ISSUANCES BY HOLDINGS (TO THE EXTENT NOT REQUIRED TO BE OTHERWISE
APPLIED PURSUANT TO SECTION 4.2(A)) SHALL NOT EXCEED $2,000,000 IN ANY CALENDAR
YEAR OR $5,000,000 IN THE AGGREGATE AFTER THE CLOSING DATE AND (II) PAY FEES
EXPRESSLY PERMITTED BY SECTION 8.10(E); AND


 


(C)                                  THE BORROWER AND IASG MAY PAY DIVIDENDS TO
HOLDINGS TO PERMIT HOLDINGS TO (I) PAY CORPORATE OVERHEAD EXPENSES INCURRED IN
THE ORDINARY COURSE OF BUSINESS, (II) PAY ANY TAXES THAT ARE DUE AND PAYABLE BY
HOLDINGS AS THE PARENT OF A CONSOLIDATED OR COMBINED GROUP THAT INCLUDES THE
BORROWER AND IASG, IN AN AMOUNT NOT TO EXCEED THE LESSER OF (A) THE RELEVANT
AMOUNT OF ANY TAXES (INCLUDING ANY PENALTIES AND INTEREST) THAT THE BORROWER AND
IASG WOULD OWE IF THE BORROWER OR IASG, RESPECTIVELY, WERE FILING A SEPARATE TAX
RETURN (OR A SEPARATE CONSOLIDATED OR COMBINED RETURN WITH THEIR RESPECTIVE
SUBSIDIARIES THAT ARE MEMBERS OF THE CONSOLIDATED OR COMBINED GROUP), TAKING
INTO ACCOUNT ANY CARRYOVERS OR CARRYBACKS OF TAX ATTRIBUTES (SUCH AS OPERATING
LOSSES) OF THE BORROWER AND IASG AND SUCH SUBSIDIARIES FROM OTHER TAXABLE YEARS
AND (B) THE NET AMOUNT OF THE RELEVANT TAX THAT HOLDINGS ACTUALLY OWES TO THE
APPROPRIATE TAXING AUTHORITY; PROVIDED THAT ANY SUCH PAYMENT IN RESPECT OF TAXES
RECEIVED BY HOLDINGS SHALL BE PAID OVER TO THE APPROPRIATE TAXING AUTHORITY
WITHIN 30 DAYS OF HOLDINGS’ RECEIPT OF SUCH PAYMENTS OR SHALL BE REFUNDED TO THE
BORROWER AND IASG, AS APPLICABLE, AND (III) 

 

78

--------------------------------------------------------------------------------


 


PAY EXPENSE REIMBURSEMENTS PURSUANT TO THE MANAGEMENT AGREEMENT SUBSTANTIALLY IN
THE FORM MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT PRIOR TO THE
CLOSING DATE, AND WITHOUT FURTHER MODIFICATION THERETO AS TO AMOUNTS PAYABLE
THEREUNDER.


 

8.7.                              Capital Expenditures; Net Cash Investment
Costs.  (a) Make any Capital Expenditure, except:

 

(i)                                     Capital Expenditures of the Borrower and
its Subsidiaries not exceeding $10,000,000 for each fiscal year; provided that
(A) up to 50% of the portion of such amount referred to above (but in no event
more than $2,500,000 in any fiscal year) that is not so expended in the fiscal
year for which it is permitted may be carried over for expenditure in the next
succeeding fiscal year and (B) Capital Expenditures made pursuant to this clause
(i) during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year pursuant to subclause (A) above and,
second, to amounts permitted for such fiscal year as provided above;

 

(ii)                                  Capital Expenditures made with the
proceeds of any Reinvestment Deferred Amount;

 

(iii)                               Capital Expenditures made as a tenant in
leasehold improvements to the extent reimbursable by landlord pursuant to
evidence satisfactory to the Administrative Agent;

 

(iv)                              Capital Expenditures that are Permitted
Acquisitions; and

 

(v)                                 Capital Expenditures made with the proceeds
of (A) equity issuances of Holdings concurrently with the issuance thereof, to
the extent the Net Cash Proceeds thereof are not required to be applied to
mandatory prepayments pursuant to Section 4.2(a) or (B) issuances of
subordinated Indebtedness permitted under Section 8.2(p).

 


(B)                                 INCUR ANY NET CASH INVESTMENT COSTS, EXCEPT:


 


(I)                                 NET CASH INVESTMENT COSTS OF THE BORROWER
AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING FOR ANY
FISCAL YEAR THE FOLLOWING AMOUNT WITH RESPECT TO SUCH FISCAL YEAR:

 

Fiscal Year

 

Net Cash Investment Costs

 

2009

 

$

115,000,000

 

2010

 

$

120,000,000

 

2011 and each fiscal year thereafter

 

$

130,000,000

 


 


PROVIDED THAT (A) UP TO 50% OF THE PORTION OF ANY SUCH AMOUNT REFERRED TO ABOVE
(BUT IN NO EVENT MORE THAN $10,000,000 IN ANY FISCAL YEAR) THAT IS NOT SO
EXPENDED IN THE FISCAL YEAR FOR WHICH IT IS PERMITTED MAY BE CARRIED OVER FOR
EXPENDITURE IN THE NEXT SUCCEEDING FISCAL YEAR, AND (B) NET CASH INVESTMENT
COSTS INCURRED PURSUANT TO THIS CLAUSE (I) DURING

 

79

--------------------------------------------------------------------------------


 


ANY FISCAL YEAR SHALL BE DEEMED MADE, FIRST, IN RESPECT OF AMOUNTS CARRIED OVER
FROM THE PRIOR FISCAL YEAR PURSUANT TO SUBCLAUSE (A) ABOVE AND, SECOND, TO
AMOUNTS PERMITTED FOR SUCH FISCAL YEAR AS PROVIDED ABOVE;


 


(II)                                  NET CASH INVESTMENT COSTS MADE WITH THE
PROCEEDS OF ANY REINVESTMENT DEFERRED AMOUNT; AND


 


(III)                               NET CASH INVESTMENT COSTS IN ANY FISCAL YEAR
UP TO THE AMOUNT OF CAPITAL CONTRIBUTIONS FROM THE SPONSOR AND ITS CONTROL
INVESTMENT AFFILIATES OR ANY OTHER PERSON WITHIN SUCH FISCAL YEAR, OTHER THAN
PROCEEDS RECEIVED IN RESPECT OF UNDERWRITTEN PUBLIC OFFERINGS OF HOLDINGS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES, AND PROCEEDS APPLIED TO EITHER (A) FUND
PERMITTED ACQUISITIONS OR (B) PREPAY TERM LOANS AND/OR REDUCE REVOLVING
COMMITMENTS IN ACCORDANCE WITH SECTION 4.2.


 

8.8.                              Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 


(A)                                  EXTENSIONS OF TRADE CREDIT IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS IN CASH EQUIVALENTS;


 


(C)                                  GUARANTEE OBLIGATIONS PERMITTED BY
SECTION 8.2;


 


(D)                                 LOANS AND ADVANCES TO EMPLOYEES OF ANY GROUP
MEMBER IN THE ORDINARY COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT
AND RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO
EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;


 


(E)                                  INVESTMENTS IN ASSETS USEFUL IN THE
BUSINESS OF THE BORROWER OR ANY OTHER SUBSIDIARY OF HOLDINGS MADE BY THE
BORROWER OR ANY OTHER SUBSIDIARY OF HOLDINGS WITH THE PROCEEDS OF ANY
REINVESTMENT DEFERRED AMOUNT (PROVIDED THAT ANY SUCH INVESTMENTS CONSTITUTING
INVESTMENTS IN ONE OR MORE FOREIGN SUBSIDIARIES SHALL BE INCLUDED IN THE MAXIMUM
AMOUNT PERMITTED UNDER SECTION 8.8(P), NOTWITHSTANDING THE EXCLUSION IN SUCH
CLAUSE REGARDING PROCEEDS OF REINVESTMENT DEFERRED AMOUNTS);


 


(F)                                    INTERCOMPANY INVESTMENTS BY ANY GROUP
MEMBER IN THE BORROWER OR ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A
SUBSIDIARY GUARANTOR; PROVIDED THAT ANY SUCH INVESTMENT IN THE FORM OF LOANS OR
ADVANCES SHALL BE EVIDENCED BY A SUBORDINATED INTERCOMPANY NOTE WHICH SHALL (TO
THE EXTENT REPRESENTING OBLIGATIONS OWED TO A LOAN PARTY) BE PLEDGED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES;


 


(G)                                 PERMITTED ACQUISITIONS AND CAPITAL
EXPENDITURES PERMITTED UNDER THIS AGREEMENT;


 


(H)                                 HEDGE AGREEMENTS ENTERED INTO FOR
NON-SPECULATIVE PURPOSES AND OTHERWISE PERMITTED UNDER THIS AGREEMENT;

 

80

--------------------------------------------------------------------------------


 


(I)                                     EARNEST MONEY DEPOSITS REQUIRED IN
CONNECTION WITH PERMITTED ACQUISITIONS;


 


(J)                                     ANY LOAN PARTY MAY CAPITALIZE OR FORGIVE
ANY INDEBTEDNESS OWED TO IT BY ANY OTHER LOAN PARTY;


 


(K)                                  INVESTMENTS ACQUIRED IN CONNECTION WITH THE
IASG ACQUISITION OR PERMITTED ACQUISITIONS;


 


(L)                                     INVESTMENTS ACQUIRED IN CONNECTION WITH
THE SETTLEMENT OF ACCOUNTS, BANKRUPTCY OR REORGANIZATION OF SUPPLIERS OR
CUSTOMERS;


 


(M)                               INVESTMENTS RECEIVED AS THE NON-CASH PORTION
OF CONSIDERATION RECEIVED IN CONNECTION WITH DISPOSITIONS PERMITTED UNDER THIS
AGREEMENT;


 


(N)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY LOAN PARTY AND ITS SUBSIDIARIES MAY ACCEPT NOTES FROM OFFICERS, DIRECTORS
AND EMPLOYEES IN EXCHANGE FOR EQUITY INTERESTS PURCHASED BY SUCH OFFICERS,
DIRECTORS OR EMPLOYEES PURSUANT TO A STOCK OWNERSHIP OR PURCHASE PLAN OR
COMPENSATION PLAN OF SUCH LOAN PARTY OR SUBSIDIARY;


 


(O)                                 THE BORROWER OR ANY OTHER SUBSIDIARY OF
HOLDINGS MAY MAKE A LOAN TO, OR AN INVESTMENT IN, HOLDINGS THAT COULD OTHERWISE
BE MADE AS A RESTRICTED PAYMENT;


 


(P)                                 IN ADDITION TO INVESTMENTS OTHERWISE
EXPRESSLY PERMITTED BY THIS SECTION, INVESTMENTS BY THE BORROWER OR ANY OTHER
SUBSIDIARY OF HOLDINGS IN AN AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED
$10,000,000 AFTER THE CLOSING DATE (EXCLUDING ANY INVESTMENT MADE WITH THE
PROCEEDS OF (X) ANY REINVESTMENT DEFERRED AMOUNT OR (Y) EQUITY ISSUANCES OF
HOLDINGS NOT OTHERWISE REQUIRED TO BE APPLIED PURSUANT TO SECTION 4.2(A));


 

(q)                                 Investments existing on the Closing Date set
forth on Schedule 8.8; and

 

(r)                                    the Borrower or any other Subsidiary of
Holdings may make loans to wholesale dealers not to exceed $30,000,000 at any
time outstanding.

 

The amount of any Investment shall be the initial amount of such Investment less
all repayments, returns, dividends and distributions received in respect of such
Investment and less all liabilities expressly assumed by another person in
connection with the sale of such Investment.

 


8.9.                              OPTIONAL PAYMENTS AND MODIFICATIONS OF CERTAIN
DEBT INSTRUMENTS.  (A)  MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT, PREPAYMENT,
REPURCHASE OR REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR
SEGREGATE FUNDS WITH RESPECT TO THE UNSECURED CREDIT AGREEMENT, THE SECOND LIEN
NOTES AND ANY INDEBTEDNESS THE PAYMENT OF PRINCIPAL AND INTEREST OF WHICH AND
OTHER OBLIGATIONS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN RESPECT OF WHICH ARE
SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF THE OBLIGATIONS HEREUNDER (EXCEPT
THAT THE INDEBTEDNESS IN RESPECT OF THE UNSECURED CREDIT AGREEMENT (OR ANY
PERMITTED REFINANCING THEREOF) MAY BE (I) REFINANCED WITH THE PROCEEDS OF A
PERMITTED REFINANCING OR (II) PREPAID FROM

 

81

--------------------------------------------------------------------------------


 


OTHER SOURCES IN CONNECTION WITH A PERMITTED REFINANCING SO LONG AS THE PROCEEDS
OF SUCH PERMITTED REFINANCING CONSTITUTE AT LEAST 50% OF THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS OUTSTANDING IN RESPECT OF THE UNSECURED CREDIT AGREEMENT OR A
PERMITTED REFINANCING THEREOF, AND ANY SECOND LIEN NOTES AND RELATED PREMIUMS
REQUIRED IN CONNECTION WITH THE REFINANCING THEREOF, TO THE EXTENT STILL
OUTSTANDING, SHALL BE REPAID WITH THE PROCEEDS OF TRANCHE B-2 TERM LOANS
HEREUNDER AND CASH ON HAND ON THE RESTATEMENT DATE AND SHALL BE DISCHARGED
WITHIN 30 DAYS AFTER THE RESTATEMENT DATE); OR (B) AMEND, MODIFY, WAIVE OR
OTHERWISE CHANGE, OR CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR
OTHER CHANGE TO, ANY OF THE TERMS OF ANY INDEBTEDNESS DESCRIBED IN CLAUSE
(A) (INCLUDING THE UNSECURED CREDIT AGREEMENT AND THE SECOND LIEN NOTES) (OTHER
THAN ANY SUCH AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE THAT (I) WOULD
EXTEND THE MATURITY OR REDUCE THE AMOUNT OF ANY PAYMENT OF PRINCIPAL THEREOF OR
REDUCE THE RATE OR EXTEND ANY DATE FOR PAYMENT OF INTEREST THEREON OR REMOVE ANY
COVENANTS OR SECURITY IN FAVOR OF THE HOLDERS THEREOF OR (II) COULD NOT
REASONABLY BE EXPECTED TO INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER
ADDITIONAL RIGHTS ON THE HOLDER OF SUCH SUBORDINATED INDEBTEDNESS, IN EACH CASE,
IN A MANNER REASONABLY EXPECTED TO BE MATERIALLY ADVERSE TO THE INTERESTS OF THE
LENDERS).


 

8.10.                        Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings, the Borrower or any Wholly Owned
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement or (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, the Borrower and each other Subsidiary of Holdings may:

 


(A)                                  PAY COMPENSATION, EXPENSE REIMBURSEMENT AND
INDEMNITIES TO OFFICERS AND DIRECTORS OF THE LOAN PARTIES AND THEIR SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 ENTER INTO EMPLOYMENT CONTRACTS WITH
OFFICERS AND MANAGEMENT OF THE LOAN PARTIES AND THEIR SUBSIDIARIES;


 


(C)                                  ENGAGE IN TRANSACTIONS SOLELY AMONG FOREIGN
SUBSIDIARIES;


 


(D)                                 PAY EXPENSE REIMBURSEMENTS PURSUANT TO THE
MANAGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE, AND WITHOUT FURTHER MODIFICATION
THERETO AS TO AMOUNTS PAYABLE THEREUNDER; AND


 


(E)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, PAY TO THE SPONSOR AND ITS CONTROL
INVESTMENT AFFILIATES MONITORING AND TRANSACTIONS FEES PURSUANT TO THE
MANAGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE, AND WITHOUT FURTHER MODIFICATION
THERETO AS TO AMOUNTS PAYABLE THEREUNDER; PROVIDED THAT THE AGGREGATE AMOUNT OF
MONITORING FEES PAID IN CASH SHALL NOT TO EXCEED $1,500,000 IN ANY FISCAL YEAR
OF HOLDINGS; PROVIDED FURTHER, THAT SUCH FEES NOT PAID SHALL ACCRUE AND BE PAID
WHEN THE APPLICABLE DEFAULT OR EVENT OF DEFAULT HAS BEEN

 

82

--------------------------------------------------------------------------------


 


CURED OR WAIVED AND NO ADDITIONAL DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD ARISE AS A RESULT OF SUCH PAYMENT.


 

8.11.                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

 

8.12.                        Hedge Agreements.  Enter into any Hedge Agreement,
except Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Subsidiary of Holdings.

 

8.13.                        Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change Holdings’
method of determining fiscal quarters.

 

8.14.                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) the Unsecured Credit Agreement and any
documentation governing any Permitted Refinancing thereof, (d) any agreements
relating to the sale of a Subsidiary permitted hereunder pending such sale and
only with respect to the specific property subject to sale, (e) any agreements
evidencing Indebtedness permitted under Section 8.2(k), solely with respect to
property of Foreign Subsidiaries and (f) any licenses or leases entered into in
the ordinary course of business.

 

8.15.                        Clauses Restricting Subsidiary Distributions. 
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of Holdings (other than the
Borrower) to (a) make Restricted Payments in respect of any Capital Stock of
such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary of Holdings, (b) make loans or advances to, or other
Investments in, the Borrower or any other Subsidiary of Holdings or (c) transfer
any of its assets to the Borrower or any other Subsidiary of Holdings, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) any restrictions contained in
the Unsecured Credit Agreement and any documentation governing any Permitted
Refinancing thereof, (iv) any restrictions contained in licenses or leases
entered into in the ordinary course of business, (v) any restrictions contained
in agreements relating to the sale of assets permitted hereunder pending such
sale and only with respect to the specific property subject to sale, and
(vi) any restrictions contained in agreements evidencing Indebtedness permitted
under Section 8.2(k), solely with respect to property of Foreign Subsidiaries.

 

83

--------------------------------------------------------------------------------


 

8.16.                        Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Subsidiaries of Holdings are engaged on the date of this Agreement or that are
reasonably related thereto.

 

8.17.                        Limitations on the Activities of Holdings.    In
the case of Holdings, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, (a) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any material business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower and IASG and activities incidental to the maintenance of its
corporate existence, (b) incur, create, assume or suffer to exist any material
Indebtedness or other liabilities or financial obligations, except
(i) nonconsensual obligations imposed by operation of law, (ii) pursuant to the
Loan Documents to which it is a party and (iii) obligations with respect to its
Capital Stock, or (c) own, lease, manage or otherwise operate any material
properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower and IASG in accordance with Section 8.6
pending application in the manner contemplated by said Section or cash to be
contributed to the Borrower and IASG) and cash equivalents) other than the
ownership of shares of Capital Stock of the Borrower and IASG.

 


SECTION 9.  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
REIMBURSEMENT OBLIGATION, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH INTEREST OR OTHER
AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
BY IT AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER
LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR
AS OF THE DATE MADE OR DEEMED MADE EXCEPT FOR REPRESENTATIONS AND WARRANTIES
WHICH SPECIFICALLY RELATE TO AN EARLIER SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN INACCURATE IN ANY MATERIAL
RESPECT AS OF SUCH EARLIER DATE; OR


 


(C)                                  (I)  ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF
SECTION 7.4(A) (WITH RESPECT TO HOLDINGS AND THE BORROWER ONLY),
SECTION 7.7(A) OR SECTION 8 OF THIS AGREEMENT OR SECTIONS 5.5 AND 5.7(B) OF THE
GUARANTEE AND COLLATERAL AGREEMENT OR (II) AN “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND BE CONTINUING; OR


 


(D)                                 ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF
THIS SECTION), AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF 30

 

84

--------------------------------------------------------------------------------


 


DAYS AFTER THE EARLIER OF (I) AN OFFICER OF SUCH LOAN PARTY BECOMING AWARE OF
SUCH DEFAULT OR (II) RECEIPT BY THE BORROWER OF NOTICE FROM THE ADMINISTRATIVE
AGENT OR ANY LENDER OF SUCH DEFAULT; OR


 


(E)                                  ANY GROUP MEMBER SHALL (I) DEFAULT IN
MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS (INCLUDING ANY GUARANTEE
OBLIGATION, BUT EXCLUDING THE LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH
RESPECT THERETO; OR (II) DEFAULT IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY
SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT
OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO
BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE OBLIGOR THEREUNDER OR (IN
THE CASE OF ANY SUCH INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME
PAYABLE; PROVIDED THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I),
(II) OR (III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF
DEFAULT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE
TYPE DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING
PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $15,000,000; OR


 


(F)                                    (I) ANY GROUP MEMBER SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, ADMINISTRATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER
FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION, RECEIVERSHIP OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY GROUP MEMBER SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS
CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE
(I), (II), OR (III) ABOVE; OR (V) ANY GROUP MEMBER SHALL GENERALLY NOT, OR SHALL
BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO GENERALLY, PAY ITS
DEBTS AS THEY BECOME DUE; OR


 


(G)                                 (I) ANY PERSON SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE) INVOLVING ANY PLAN, (II) ANY FAILURE TO MEET

 

85

--------------------------------------------------------------------------------


 


THE MINIMUM FUNDING STANDARD OF SECTIONS 412 OR 430 OF THE CODE OR SECTIONS 302
OR 303 OF ERISA WITH RESPECT TO ANY PENSION PLAN (WHETHER OR NOT WAIVED IN
ACCORDANCE WITH SECTION 412(C) OF THE CODE OR SECTION 302(C) OF ERISA) SHALL
EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL
ARISE ON THE ASSETS OF ANY GROUP MEMBER OR ANY COMMONLY CONTROLLED ENTITY,
(III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL
COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO
ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH REPORTABLE EVENT OR
COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE
OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE TERMINATION OF SUCH
PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY SINGLE EMPLOYER PLAN SHALL
TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY GROUP MEMBER OR ANY
COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION OF THE REQUIRED
LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM,
THE DETERMINATION OF “CRITICAL” OR “ENDANGERED” STATUS UNDER SECTION 432 OF THE
CODE OR SECTION 305 OF ERISA, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST
WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I), (III), (IV), (V) AND
(VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR
CONDITIONS, IF ANY, COULD, IN THE SOLE JUDGMENT OF THE REQUIRED LENDERS,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;  OR


 


(H)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST ANY GROUP MEMBER INVOLVING IN THE AGGREGATE A LIABILITY
(EXCLUDING AMOUNTS COVERED BY INSURANCE AS TO WHICH THE RELEVANT INSURANCE
COMPANY HAS NOT DENIED COVERAGE, AFTER REACHING A FINAL DECISION REGARDING SUCH
COVERAGE) OF $15,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 45 DAYS
FROM THE ENTRY THEREOF; OR


 


(I)                                     ANY OF THE SECURITY DOCUMENTS (EXCEPT
THOSE THAT RELATE SOLELY TO AN IMMATERIAL PORTION OF THE COLLATERAL) SHALL
CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY
AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE
SECURITY DOCUMENTS (OTHER THAN ANY SUCH LIEN ON AN IMMATERIAL PORTION OF THE
COLLATERAL) SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY
PURPORTED TO BE CREATED THEREBY; OR


 


(J)                                     THE GUARANTEE CONTAINED IN SECTION 2 OF
THE GUARANTEE AND COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON OTHER THAN IN
ACCORDANCE WITH ITS TERMS, TO BE IN FULL FORCE AND EFFECT OR ANY LOAN PARTY OR
ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR


 


(K)                                  (I) ANY “PERSON” OR “GROUP” (WITHIN THE
MEANING OF SECTIONS 13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934 AS
IN EFFECT ON THE DATE HEREOF), OTHER THAN THE SPONSOR AND ITS RELATED PARTIES,
SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3 AND
RULE 13D-5 UNDER THE SECURITIES EXCHANGE ACT OF 1934 AS IN EFFECT ON THE DATE
HEREOF), DIRECTLY OR INDIRECTLY, OF CAPITAL STOCK REPRESENTING MORE THAN 50% OF
EITHER THE AGGREGATE ORDINARY VOTING POWER OR THE AGGREGATE EQUITY VALUE
REPRESENTED BY THE ISSUED AND OUTSTANDING CAPITAL STOCK OF HOLDINGS OR THE
BORROWER, (II) A MAJORITY OF THE SEATS (OTHER THAN VACANT SEATS) ON THE BOARD OF
DIRECTORS OF HOLDINGS OR THE BORROWER SHALL AT ANY TIME BE OCCUPIED BY PERSONS
WHO ARE NOT CONTINUING DIRECTORS, (III) HOLDINGS SHALL AT ANY TIME FAIL TO OWN
DIRECTLY OR INDIRECTLY, BENEFICIALLY AND OF RECORD, 100% OF EACH CLASS OF ISSUED
AND OUTSTANDING CAPITAL

 

86

--------------------------------------------------------------------------------


 


STOCK OF THE BORROWER FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS CREATED BY
THE GUARANTEE AND COLLATERAL AGREEMENT AND LIENS ARISING AS A MATTER OF LAW THAT
DO NOT DETRACT FROM THE VALUE THEREOF IN ANY MATERIAL RESPECT) OR (IV) A
SPECIFIED CHANGE OF CONTROL SHALL OCCUR;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto). 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 


SECTION 10.  THE AGENTS


 

10.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints each Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes such Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.   Notwithstanding any
provision to the contrary elsewhere in this

 

87

--------------------------------------------------------------------------------


 

Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

 

10.2.                        Delegation of Duties.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

 

10.3.                        Exculpatory Provisions.  Neither any Agent nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

10.4.                        Reliance by Agents.  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by such Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

 

88

--------------------------------------------------------------------------------


 

10.5.                        Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

10.6.                        Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent previously or hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement and, if applicable, the Amendment
Agreement.  Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to disclose or
otherwise provide to any Lender, and shall not be liable for failure to disclose
or otherwise provide, any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Person serving as Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates in
any capacity.

 

10.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Holdings or
the Borrower and without limiting the obligation of Holdings or the Borrower to
do so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such

 

89

--------------------------------------------------------------------------------


 

Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

10.8.                        Agent in Its Individual Capacity.  Each Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

10.9.                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 10 Business Days’ notice to the
Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
Business Days following a retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

10.10.                  Agents Generally.  Except as expressly set forth herein,
no Agent shall have any duties or responsibilities hereunder in its capacity as
such.

 

90

--------------------------------------------------------------------------------


 

10.11.                  The Lead Arranger.  The Lead Arranger, in its capacity
as such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

 

10.12.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If any
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 


SECTION 11.  MISCELLANEOUS


 

11.1.                        Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; 
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release any Subsidiary Guarantor from its obligations under the
Guarantee and Collateral Agreement (except as otherwise expressly permitted
hereunder or

 

91

--------------------------------------------------------------------------------


 

under the other Loan Documents), in each case without the written consent of all
Lenders; (iv) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Facility set forth in Section 6.2 (including in
connection with any waiver of an existing Default or Event of Default) without
the written consent of the Majority Facility Lenders with respect to the
Revolving Facility; (v) amend, modify or waive any provision of Section 4.8
without the written consent of the Majority Facility Lenders in respect of the
Facility or Subfacility adversely affected thereby; (vi) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility or Subfacility without the written consent of all Lenders under such
Facility or Subfacility, as applicable; (vii) reduce the amounts required to be
applied to prepay the Loans pursuant to Section 4.2, or amend any of the defined
terms herein in such a manner as to create a similar result without the written
consent of the Majority Facility Lenders of each adversely affected Facility;
(viii) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby; (ix) amend, modify or waive
any provision of Section 3.3 or 3.4 without the written consent of the Swingline
Lender; or (x) amend, modify or waive any provision of Sections 3.7 to 3.14
without the written consent of the Issuing Lenders.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents and
all future holders of the Loans.  In the case of any waiver, the Loan Parties,
the Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Term Loans in the
application of mandatory prepayments without the consent of the Majority
Facility Lenders under the Term Loan Facility or otherwise to share ratably with
or with preference to the Revolving Extensions of Credit in the application of
mandatory prepayments without the consent of the Majority Facility Lenders under
the Revolving Facility.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher

 

92

--------------------------------------------------------------------------------


 

than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing any New Term Loans pursuant to Section 2.4, to effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effectuate the
provisions of Section 2.4, including, without limitation, to include
appropriately the New Term Lenders in any determination of Required Lenders and
Majority Facility Lenders, and to incorporate appropriately any New Term Loans
into the definition of Subfacility.

 

In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all of the Tranche B-1 Term Lenders to make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Each such
notice shall set forth (a) the terms and conditions of the requested Permitted
Amendment(s) and (b) the date on which such Permitted Amendment(s) are requested
to become effective (which shall not be less than 10 Business Days, and shall
not be more than 30 Business Days, after the date of such notice).  Permitted
Amendments shall become effective upon the consent of the Administrative Agent
and the Tranche B-1 Term Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”).  The Borrower and each Accepting
Lender shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably request to evidence the acceptance of the Permitted Amendment(s) and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Loan Modification Agreement. 
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the Security Documents as may be necessary or
appropriate to effectuate the transactions contemplated by the Permitted
Amendment(s) (including any amendments necessary to treat the Loans of the
Accepting Lenders as Modified Term Loans), including without limitation, to
include appropriately the Accepting Lenders in any determination of Required
Lenders and Majority Facility Lenders, and to incorporate appropriately any
resulting tranche of Term Loans into the definition of Subfacility.  Each Group
Member agrees to cooperate with the Administrative Agent to take such actions as
the Administrative Agent may reasonably request to ensure that the Obligations,
including all Loans, are guaranteed by the Guarantors and are secured by all of
the Collateral.  Notwithstanding the foregoing, no Permitted Amendment shall
become effective unless the Administrative Agent shall have received legal
opinions, a certificate of an officer of the Borrower, board resolutions and
such other corporate

 

93

--------------------------------------------------------------------------------


 

and other documents as the Administrative Agent may reasonably request, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 

11.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrower and the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:

 

Protection One, Inc.

 

 

1035 N. 3rd Street, Suite 101

 

 

Lawrence, KS 66044

 

 

Attention: Eric Griffin

 

 

Telecopy: (877) 299-0111

 

 

Telephone: (972) 916-6154

 

 

 

The Borrower:

 

Protection One Alarm Monitoring, Inc.

 

 

1035 N. 3rd Street, Suite 101

 

 

Lawrence, KS 66044

 

 

Attention: Eric Griffin

 

 

Telecopy: (877) 299-0111

 

 

Telephone: (972) 916-6154

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kirkland & Ellis LLP

 

 

300 North LaSalle St.

 

 

Chicago, IL 60654

 

 

Attention: Louis R. Hernandez

 

 

Telecopy: (312) 862-2200

 

 

Telephone: (312) 863-2029

 

 

 

The Administrative Agent:

 

JPMorgan Chase Bank, N.A.

 

 

1111 Fannin Street, Floor 10

 

 

Houston, TX 77002

 

 

Attention: Shanida Littlejohn, Loan & Agency

 

 

Account Manager

 

 

Telecopy: (713) 750-2782

 

 

Telephone: (713) 750-3510

 

94

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

885 Third Avenue, Suite 1000

 

 

New York, NY 10022

 

 

Attention: Michele O. Penzer

 

 

Telecopy: (212) 751-4864

 

 

Telephone: (212) 906-1200

 

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

11.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

11.5.                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to such Agents (together with such other special or
local counsel as such Agents may deem appropriate) and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Restatement Date (in the case of amounts to be paid on
the Restatement Date) and from time to time thereafter on a monthly basis or
such other periodic basis as such Agent shall deem appropriate, provided,
however, that the Borrower shall have received an invoice or similar writing
setting forth such charges in reasonable detail prior to the date such amounts
are due, (b) to pay or reimburse each Lender and Agent for all its out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other

 

95

--------------------------------------------------------------------------------


 

documents, including the fees and disbursements of counsel to each Lender and of
counsel to such Agent, (c) to pay, indemnify, and hold each Lender and Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and Agent and their respective officers, directors, employees,
Affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties or the unauthorized use by Persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such Persons and the reasonable
fees and expenses of one legal counsel (in addition to such local and special
counsel as the Indemnitees shall deem appropriate) in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to (i) Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee (or any of its officers, directors, or
employees acting within the scope of their duties), (ii) claims brought solely
by one Indemnitee against another, or (iii) special, exemplary, consequential or
punitive damages arising out of the transactions contemplated hereunder;
provided further, that it is understood the provisions of clause (d) as to each
Lender are not intended to grant additional rights to Lenders similar to those
granted to the Agents under clause (a) above, the reimbursement of which is
intended to be controlled solely by such clause.  Without limiting the
foregoing, and to the extent permitted by applicable law, each of the Borrower
and Holdings agrees not to assert and to cause its respective Subsidiaries not
to assert, and hereby waives and agrees to cause its respective Subsidiaries to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee.  All amounts due under this Section 11.5 shall be payable not later
than 10 days after written demand therefor.  Statements payable by the Borrower
pursuant to this Section 11.5 shall be submitted to Darius Nevin (Telephone
No. (305) 599-0231) (Telecopy No. (877) 299-0111), at the address of the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

96

--------------------------------------------------------------------------------


 


11.6.                        SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND
ASSIGNMENTS.  (A)  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING LENDER THAT
ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.


 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
(EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:


 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment (i) to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other Person or (ii) of Term Loans; and

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
Assignee that is a Lender immediately prior to giving effect to such assignment,
except in the case of an assignment of a Revolving Commitment to an Assignee
that does not already have a Revolving Commitment.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire and
all appropriate tax forms required under Section 4.10; and

 

97

--------------------------------------------------------------------------------


 

(C)                                    in the case of an assignment to a CLO,
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 4.9, 4.10, 4.11 AND 11.5).  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 11.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Lenders and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee
(together with a processing and recordation fee of $3,500), the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”)

 

98

--------------------------------------------------------------------------------


 


IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH A
LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10 OR 4.11 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 11.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL BE
SUBJECT TO SECTION 11.7(A) AS THOUGH IT WERE A LENDER.


 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 4.9 or 4.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  Any Participant that is a
Non-U.S. Lender shall not be entitled to the benefits of Section 4.10 unless
such Participant complies with Section 4.10(e).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                    Notwithstanding the foregoing, any
Conduit Lender may assign any or all of the Loans it may have funded hereunder
to its designating Lender without the consent of the Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each of Holdings, the Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and

 

99

--------------------------------------------------------------------------------


 

hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 


11.7.                        ADJUSTMENTS; SET-OFF.  (A)  EXCEPT TO THE EXTENT
THAT THIS AGREEMENT EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A
PARTICULAR LENDER OR TO THE LENDERS UNDER A PARTICULAR FACILITY, IF ANY LENDER
(A “BENEFITED LENDER”) SHALL RECEIVE ANY PAYMENT OF ALL OR PART OF THE
OBLIGATIONS OWING TO IT, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SECTION 9(F), OR OTHERWISE), IN A GREATER PROPORTION
THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN
RESPECT OF THE OBLIGATIONS OWING TO SUCH OTHER LENDER, SUCH BENEFITED LENDER
SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH
PORTION OF THE OBLIGATIONS OWING TO EACH SUCH OTHER LENDER, OR SHALL PROVIDE
SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, AS SHALL BE
NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS
OF SUCH COLLATERAL RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT IF
ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED
FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE
PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT
INTEREST.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO HOLDINGS OR THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY
HOLDINGS AND THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY
AMOUNT BECOMING DUE AND PAYABLE BY HOLDINGS OR THE BORROWER HEREUNDER (WHETHER
AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET OFF AND
APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, OTHER THAN PAYROLL ACCOUNTS, TAX
WITHHOLDING ACCOUNTS AND TRUST ACCOUNTS), IN ANY CURRENCY, AND ANY OTHER
CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE
ACCOUNT OF HOLDINGS OR THE BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH
SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 

11.8.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

11.9.                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any

 

100

--------------------------------------------------------------------------------


 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.10.                  Integration.  This Agreement and the other Loan
Documents represent the entire agreement of Holdings, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

11.11.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12.                  Submission To Jurisdiction; Waivers.  Each of Holdings
and the Borrower hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER, AS THE CASE MAY BE AT ITS ADDRESS SET FORTH IN
SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

11.13.                  Acknowledgments.  Each of Holdings and the Borrower
hereby acknowledges that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

101

--------------------------------------------------------------------------------


 


(B)                                 NO AGENT OR LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO HOLDINGS OR THE BORROWER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE AGENTS AND LENDERS, ON THE ONE HAND, AND HOLDINGS AND
THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY
THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG HOLDINGS, THE BORROWER AND THE
LENDERS.


 


11.14.                  RELEASES OF GUARANTEES AND LIENS.  (A)  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH LENDER (WITHOUT
REQUIREMENT OF NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS EXPRESSLY REQUIRED
BY SECTION 11.1) TO TAKE ANY ACTION REQUESTED BY THE BORROWER HAVING THE EFFECT
OF RELEASING ANY COLLATERAL OR GUARANTEE OBLIGATIONS (I) TO THE EXTENT NECESSARY
TO PERMIT CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN DOCUMENT OR
THAT HAS BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 11.1 OR (II) UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.


 


(B)                                 AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT
OBLIGATIONS AND THE OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN
CONTINGENT INDEMNITY OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE AND
OBLIGATIONS UNDER OR IN RESPECT OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN
FULL, THE COMMITMENTS HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE
OUTSTANDING, THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED BY THE
SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN
THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT
AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS SHALL TERMINATE, ALL WITHOUT
DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PERSON.


 

11.15.                  Confidentiality.  Each Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party or
the Sponsor pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Affiliate of any of them, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (except pursuant to a breach of the
confidentiality obligations of this Section 11.15), (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document;  provided that, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify

 

102

--------------------------------------------------------------------------------


 

the Borrower of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information.

 

11.16.                  WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.17.                  Delivery of Addenda, Joinder Agreements and Amendment
Agreement.  Each Lender, by delivering to the Administrative Agent an Addendum,
such Lender’s signature page to the Amendment Agreement or a Joinder Agreement,
duly executed by such Lender and funding its Term Loans and/or Revolving Loans
on the Closing Date, the Original Restatement Date or the Restatement Date, or
by funding any New Term Loans on the Increased Amount Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by any Agent, Required Lenders,
Majority Facility Lenders or Lenders, as applicable, on the Closing Date, the
Original Restatement Date, the Restatement Date or the Increased Amount Date, as
applicable.

 

11.18.                  Subordination of Intercompany Indebtedness.  Each of the
Borrower and Holdings agrees that it will not become obligated or otherwise
liable for any intercompany Indebtedness that is owed to any Subsidiary, unless
such Subsidiary agrees that (a) such Indebtedness is completely subordinated to
the Obligations and subject in rights of payment to the prior payment in full of
the Obligations (other than contingent indemnity obligations for which no claim
has been made), (b) if an Event of Default has occurred and is continuing, no
payment on any such Indebtedness shall be made until the payment in full of the
Obligations, and (c) such Indebtedness shall be evidenced by a Subordinated
Intercompany Note, which note, if evidencing obligations owed to a Loan Party,
shall be pledged as Collateral to the Administrative Agent.

 

11.19.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Publ. L. 107-56 (signed into law October 26, 2001)), (the “Patriot Act”), and
the Lenders’ policies and practices, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

11.20.                  Amendment and Restatement.  It is the intention of each
of the parties hereto that the Original Credit Agreement be amended and restated
in its entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Original Credit Agreement and that all Indebtedness and Obligations of the
Borrower and the Guarantors hereunder and under the other Loan Documents shall
be secured by the liens evidenced under the Loan Documents and that this
Agreement does not constitute a novation or termination of the obligations and
liabilities existing under the

 

103

--------------------------------------------------------------------------------


 

Original Credit Agreement (or serve to terminate Sections 4.11, 10.7 and 11.5 of
the Original Credit Agreement or any of Borrower’s obligations thereunder with
respect to the Existing Lenders).  The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment of the Original Credit
Agreement made under and in accordance with the terms of Section 11.1 of the
Original Credit Agreement.  In addition, unless specifically amended hereby,
each of the Loan Documents shall continue in full force and effect.  This
Agreement restates and replaces, in its entirety, the Original Credit Agreement;
from and after the Restatement Date, any reference in any of the other Loan
Documents to the “Credit Agreement” shall be deemed to refer to this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

PROTECTION ONE, INC.,

 

 

 

By:

 /s/ J. Eric Griffin

 

   Name: J. Eric Griffin

 

   Title: Vice President, General Counsel and Secretary

 

 

 

 

 

PROTECTION ONE ALARM MONITORING,

 

INC.,

 

 

 

By:

 /s/ J. Eric Griffin

 

   Name: J. Eric Griffin

 

   Title: Vice President, General Counsel and Secretary

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 /s/ Tony Yung

 

   Name: Tony Yung

 

   Title: Vice President

 

105

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 7.2(b) of the Second Amended and Restated Credit Agreement, dated as of
November      , 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Protection One, Inc., a
Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”), with J.P. Morgan Securities, Inc., as sole lead arranger and sole book
manager, and Bank of America, N.A., as documentation agent (in such capacity,
and together with its successors in such capacity, the “Documentation Agent”). 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1.             I am the duly elected, qualified and acting chief financial
officer of the Borrower.

 

2.             I have reviewed and am familiar with the contents of this
Certificate.

 

3.             I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Borrower during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default.

 

4.             Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Sections 8.1 and 8.7 of Credit
Agreement.

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered, and the certifications, representations and warranties
contained herein to be made, on and as of this      day of       , 20   .

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

 

 

By:

 

 

  Name:

 

 

  Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Financial Statements

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Consolidated Leverage Ratio Calculations

 

1.

 

Consolidated Total Debt as of the last day of any period:

 

$

[   ,   ,   ]

 

 

 

 

 

2.

 

Consolidated EBITDA for such period: (i) - (ii)

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

(i)

the sum of (a) plus, without duplication and to the extent reflected as a charge
in the statement of such Consolidated Net Income for such period (except in the
case of clause (j) below), the sum of amounts in clauses (b) through (n) below:

 

 

 

 

 

 

 

 

 

 

(a)   Consolidated Net Income:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(b)   income tax expense(1):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(c)   interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(d)   depreciation and amortization expense:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(e)   amortization of intangibles (including, but not limited to, goodwill),
deferred customer acquisition costs and organization costs:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(f)    any extraordinary charges, expenses or losses determined in accordance
with GAAP:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(g)   non-cash compensation expenses arising from the issuance, vesting or
exercise of stock, options to purchase stock, stock appreciation rights and
other equity awards to the management, directors, officers, consultants and
other employees of Holdings or any of its Subsidiaries:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(h)   any other noncash charges, noncash expenses or noncash losses of the

 

 

 

--------------------------------------------------------------------------------

(1)          Including, without duplication, franchise and foreign withholding
taxes and any state single business unitary or similar tax, to the extent
classified as income tax expense on the consolidated income statement of
Holdings and its Subsidiaries in accordance with GAAP).

 

--------------------------------------------------------------------------------


 

 

 

 

Borrower or any of its Subsidiaries for such period(2):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(i)   all reasonable one-time costs, fees, expenses and charges related to the
Credit Agreement, any permitted Investment, Permitted Acquisition, issuance of
equity, recapitalization, reorganization or asset disposition:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(j)    cash proceeds of business interruption insurance:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(k)   management and transaction fees and related expenses paid under the
Management Agreement(3):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

 (l)   any non-recurring charges, expenses or losses not exceeding, together
with expenses under clause (m) below, $1.75 million in each of calendar years
2005 and 2006, $15.0 million in calendar year 2007, $3.0 million in calendar
year 2008 and $2.0 million in each calendar year thereafter:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(m)  expenses incurred in work force reductions such as severance, key employee
retention plans, and unfavorable lease payments or accruals for such payments
not exceeding, together with amounts under clause (l) above, $1.75 million in
each of calendar years 2005 and 2006, $15.0 million in calendar year 2007, $3.0
million in calendar year 2008 and $2.0 million in each calendar year thereafter:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(n)   interest income generated from loans made to dealers in the ordinary
course of business:

 

$

[   ,   ,   ]

 

--------------------------------------------------------------------------------

(2)   Excluding any such charge, expense or loss incurred in the ordinary course
of business that constitutes an accrual of or a reserve for cash charges for any
future period.  Cash payments made in such period or in any future period in
respect of such noncash charges, expenses or losses incurred after the Closing
Date (excluding any such charge, expense or loss incurred in the ordinary course
of business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made.

 

(3)   Substantially in the form delivered to the Administrative Agent prior to
the Closing Date, and without further modification thereto as to amounts payable
thereunder.

 

--------------------------------------------------------------------------------


 

 

 

(ii)

the sum of (to the extent included in Consolidated Net Income for such period):

 

 

 

 

 

 

 

 

 

 

 

(a)   interest income other than income included pursuant to clause (n) above:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(b)   any extraordinary income or gains determined in accordance with GAAP:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(c)   any other non-cash income,(4) all as determined on a consolidated basis:

 

$

[   ,   ,   ]

 

 

 

 

 

 

3.

 

Consolidated Leverage Ratio:  (i)/(ii)

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(i)

Consolidated Total Debt

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(ii)

Consolidated EBITDA

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)   Excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
footnote 2 and items representing ordinary course accruals of cash to be
received in future periods.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

Consolidated Interest Coverage Ratio Calculations

 

1.

 

Consolidated EBITDA for any period:  (from Leverage Ratio calculation)

 

$

[   ,   ,   ]

 

 

 

 

 

 

2.

 

Consolidated Interest Expense for such period:

 

$

[   ,   ,   ]

 

 

 

 

 

 

3.

 

Consolidated Interest Coverage Ratio:  (i)/(ii)

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(i)   Consolidated EBITDA

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(ii)  Consolidated Interest Expense

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Capital Expenditures Calculations

 

 

 

 

 

 

 

 

Capital Expenditures for any period(5):  (i) + (ii) + (iii)

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(i)    acquisition of fixed or capital assets:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(ii)   leasing (pursuant to a capital lease) of fixed or capital assets:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(iii)  additions to equipment(6):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)          Capital Expenditures shall not include expenditures included in the
definition of Net Cash Investment Costs.

 

(6)          Including replacements, capitalized repairs and improvements during
such period.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

Net Cash Investment Cost Calculations

 

 

 

Net Cash Investment Cost for any period(7):  (i) — (ii) 

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(i)

the sum of (a) through (c):

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(a)   the aggregate amount of direct and indirect installation expenses related
to acquiring new customers:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(b)   the aggregate amount of direct and indirect selling expenses related to
acquiring new customers:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

 

(c)   the aggregate amount paid, directly or indirectly (including, without
limitation, acquisitions of stock or equity interests for the principal purpose
of acquiring subscriber accounts), for acquisition of subscriber accounts from
any third party:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

 

(ii)

the aggregate system installation revenues related to acquiring new customers:

 

$

[   ,   ,   ]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(7)   Each of clauses (i)(a), (i)(b) and (ii) determined without the inclusion
of amortization of deferred costs or amortization of deferred revenues, as
appropriate, in that period, and with the inclusion of costs deferred or
revenues deferred, as appropriate, in that period, and each amount herein in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RESTATEMENT DATE CERTIFICATE

 

Pursuant to subsection 6.1(g) of the Second Amended and Restated Credit
Agreement dated as of November     , 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among Protection One, Inc., a
Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”), the undersigned [INSERT TITLE OF OFFICER] of [Protection
One, Inc.] [Protection One Alarm Monitoring, Inc.] [Network Multi-Family
Security Corporation] [Security Monitoring Services, Inc.] [Protection One Alarm
Monitoring of Mass., Inc.] [Protection One Systems, Inc.] [Protection One Data
Services, Inc.] [Criticom International Corporation] [CMS Capital Advantage,
LLC] [ Integrated Alarm Services, Inc.] [Integrated Alarm Services Group, Inc.]
[Monital Signal Corporation] [National Alarm Computer Center, Inc.], a
[          ] [corporation/limited liability company] (the “Company”), hereby
certifies as follows:

 

1.             The representations and warranties of the Company set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.

 

2.                                      is the duly elected and qualified
Corporate Secretary of the Company and the signature set forth for such officer
below is such officer’s true and genuine signature.

 

3.             No Default or Event of Default has occurred and is continuing as
of the date hereof, or after giving effect to the Loans to be made on the date
hereof.

 

4.             The conditions precedent set forth in Section 6 of the Credit
Agreement were satisfied as of the Restatement Date [except as set forth on
Schedule 1 hereto].

 

As of the date hereof, on behalf of the Company and not in his or her individual
capacity, the undersigned Corporate Secretary of the Company certifies as
follows:

 

1.             There are no liquidation or dissolution proceedings pending or to
my actual knowledge threatened against the Company, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Company.

 

--------------------------------------------------------------------------------


 

2.             The Company is a corporation duly [incorporated/formed], validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

3.             Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company on
              , 200   ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.

 

4.             [Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Company as in effect on the date hereof.] [OR:  No changes have
been made, or amendments have been effected, to the By-Laws of the Company since
the date of the Closing Certificate delivered by [              ] on April 18,
2005.]

 

5.             [Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated.] [OR:  No
changes have been made, or amendments, restatements or other modifications have
been effected, to the Certificate of Incorporation of the Company since the date
of the Closing Certificate delivered by [           ] on April 18, 2005.]

 

6.             Attached hereto as Annex 4 is a true and complete copy of the
Certificate of Good Standing of the Company as in effect on the date hereof.

 

7.             The following persons are now duly elected and qualified officers
of the Company holding the offices indicated next to their respective names
below, and such officers have held such offices with the Company at all times
since the date indicated next to their respective titles to and including the
date hereof, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Company each of the
Loan Documents to which it is a party and any certificate or other document to
be delivered by the Company pursuant to the Loan Documents to which it is a
party:

 

Name

 

Office

 

Date

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each undersigned has caused this Certificate to be duly
executed and delivered, and the certifications, representations and warranties
contained herein to be made, on and as of this       day of November, 2009.

 

 

[INSERT COMPANY NAME]

[INSERT COMPANY NAME]

 

 

 

 

 

Name:

Name:

Title:

Title:

 

--------------------------------------------------------------------------------


 

[SCHEDULE 1]

Waived Conditions Precedent

 

[Describe any conditions precedent waived on
Restatement Date and terms of any waiver]

 

--------------------------------------------------------------------------------


 

ANNEX 1

[Board Resolutions]

 

--------------------------------------------------------------------------------


 

ANNEX 2

[By-Laws/Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX 3

[Certificate of [Incorporation/Formation]]

 

--------------------------------------------------------------------------------


 

ANNEX 4

[Certificate of Good Standing]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF AMENDED MORTGAGE

 

[provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November       , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Protection One, Inc.,
a Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”).   The Assignor and the
Assignee hereby agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the terms and
conditions set forth herein and in the Credit Agreement, as of the Effective
Date (as defined below), (a) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified on Schedule 1 hereto of all of such outstanding
rights and obligations of the Assignor under the facility or sub-facility
identified on Schedule 1 hereto (the “Assigned Facility”) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

2.             The Assignor:  (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, or any collateral thereunder, (iii) the financial
condition of any Loan Party, any of their respective Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Affiliates or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto.

 

3.             The Assignee:  (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under Section 11.6 of the Credit
Agreement, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 or 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is organized under the laws of a jurisdiction
outside the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 4.10(e) thereof), duly completed and (if
applicable) executed by the Assignee; (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Credit Agreement and will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent and to the

 

--------------------------------------------------------------------------------


 

Borrower for their consent (if such consent is required) and, if such consent is
granted, for recording by the Administrative Agent pursuant to the Credit
Agreement, effective as of the Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and
subsequent to the Effective Date.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

7.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed and delivered as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Name of Assignor: _______________________

 

Name of Assignee: _______________________

 

Effective Date of Assignment: _________________

 

Credit Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

Tranche B-1 Term Loan Subfacility

 

$

       

 

    .    

%

 

 

 

 

 

 

Tranche B-2 Term Loan Subfacility

 

$

       

 

    .    

%

 

 

 

 

 

 

Revolving Credit Facility

 

$

       

 

    .    

%

 

 

 

 

 

 

 

[Name of Assignee]

 

[Name of Assignor]

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

 

Accepted for Recordation in the Register:

[Required Consents:]

 

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

[Protection One Alarm Monitoring, Inc.

 

 

 

 

By:

 

 

By:

 

Title:

Title:]

 

 

 

[JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

 

By:

 

 

Title:]

 

 

 

 

[                         , as Issuing Lender

 

 

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LEGAL OPINION OF KIRKLAND & ELLIS LLP

 

[provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF REINVESTMENT NOTICE

 

Protection One Alarm Monitoring, Inc.

1035 N. 3rd Street Suite 101

Lawrence, KS  66044

 

       , 200    

 

JPMorgan Chase Bank, N.A.

[Address]

Attn.:  [            ]

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November    , 2009 (the “Credit Agreement”), among Protection
One, Inc., Protection One Alarm Monitoring, Inc. (“POAMI”), Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

I,                   , chief financial officer of POAMI, hereby certify, on
behalf of POAMI and not in my individual capacity, that:

 

(a)           no Event of Default has occurred and is continuing;

 

(b)           on                  , 200    , POAMI received $               of
Net Cash Proceeds resulting from [a/an] [Asset Sale/equity issuance of
Holdings/Recovery Event/Allotted Disposition(1)]; and

 

(c)           POAMI(2) hereby intends and expects to reinvest $             of
such Net Cash Proceeds [to acquire or repair assets useful in (or, pursuant to a
Permitted Acquisition, any Acquired Entity engaged in) the business of providing
alarm monitoring services as follows:  [         ]] [for expenditures included
in the definition of Net Cash Investment Costs as follows:  [           ]] [as
promptly as practicable, but in any event within 270 days of the receipt of such
Net Cash Proceeds.] [pursuant to the              agreement attached as Exhibit

 

--------------------------------------------------------------------------------

(1) Reinvestment Notices may only be delivered in connection with any Allotted
Dispositions resulting in Net Cash Proceeds of less than $25,000,000 in the
aggregate after the Restatement Date.

 

(2) POAMI may reinvest directly or indirectly through a subsidiary.

 

--------------------------------------------------------------------------------


 

1 hereto, on or before           , 200   , which is the date 360 days following
receipt of such Net Cash Proceeds.]

 

IN WITNESS WHEREOF, the undersigned has caused this Reinvestment Notice to be
duly executed and delivered, and the certifications, representations and
warranties contained herein to be made, on and as of this       day of        ,
20   .

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November      , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Protection One, Inc.,
a Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.                (the “Non-U.S. Lender”) is providing this
certificate (this “Certificate”) pursuant to Section 4.10(e) of the Credit
Agreement.  The Non-U.S. Lender hereby represents and warrants that:

 

1.             The Non-U.S. Lender is the sole record and beneficial owner of
the Loans in respect of which it is providing this Certificate and shall remain
the sole beneficial owner of the Loans at all times during which it is the
record holder of such Loans.

 

2.             The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Non-U.S. Lender further represents and warrants
that:

 

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

 

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3.             The Non-U.S. Lender is not a 10-percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code.

 

4.             The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

5.             The Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered, and the certifications, representations and warranties
contained herein to be made, on and as of this        day of           , 20     
.

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF TRANCHE B-1 TERM NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$

 

New York, New York

 

 

           , 20    

 

FOR VALUE RECEIVED, the undersigned, Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
[           ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a) [             ] DOLLARS ($[           ]), or, if less, (b) the unpaid
principal amount of the Tranche B-1 Term Loans of the Lender outstanding under
the Credit Agreement.  The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 4.5 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of the Tranche B-1
Term Loan and the date and amount of each payment or prepayment of principal
with respect thereto, each conversion of all or a portion thereof to another
Type, each continuation of all or a portion thereof as the same Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed.  The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Tranche B-1 Term Loan.

 

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of November     , 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Protection One, Inc., a Delaware corporation (“Holdings”), the Borrower,
the several Lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, and together with its
successors in such capacity,  the “Administrative Agent”), with J.P. Morgan
Securities, Inc., as sole lead arranger and sole book manager, and Bank of
America, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has

 

--------------------------------------------------------------------------------


 

been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

PROTECTION ONE ALARM MONITORING, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

to Tranche B-1 Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans

 

Amount Converted to
Base Rate Loans

 

Amount of Principal of
Base Rate Loans
Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of Base Rate
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Tranche B-1 Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate
with Respect
Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to Base
Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF TRANCHE B-2 TERM NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$          

 

New York, New York

 

 

       , 20    

 

FOR VALUE RECEIVED, the undersigned, Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
[        ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a) [         ] DOLLARS ($[        ]), or, if less, (b) the unpaid principal
amount of the Tranche B-2 Term Loans of the Lender outstanding under the Credit
Agreement.  The principal amount shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement.  The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.5 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of the Tranche B-2
Term Loan and the date and amount of each payment or prepayment of principal
with respect thereto, each conversion of all or a portion thereof to another
Type, each continuation of all or a portion thereof as the same Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed.  The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Tranche B-2 Term Loan.

 

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of November     , 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Protection One, Inc., a Delaware corporation (“Holdings”), the Borrower,
the several Lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, and together with its
successors in such capacity,  the “Administrative Agent”), with J.P. Morgan
Securities, Inc., as sole lead arranger and sole book manager, and Bank of
America, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has

 

--------------------------------------------------------------------------------


 

been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

PROTECTION ONE ALARM MONITORING,

 

INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

to Tranche B-2 Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans

 

Amount Converted to
Base Rate Loans

 

Amount of Principal of
Base Rate Loans
Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of Base Rate
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Tranche B-2 Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate
with Respect
Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to Base
Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF REVOLVING NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$           

 

New York, New York

 

 

, 20   

 

FOR VALUE RECEIVED, the undersigned, Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
[                ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [            ] DOLLARS
($[             ]), or, if less, (b) the aggregate unpaid principal amount of
all Revolving Loans of the Lender outstanding under the Credit Agreement.  The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of each Revolving
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto.  Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.

 

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of November     , 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Protection One, Inc., a Delaware corporation (“Holdings”), the Borrower,
the several Lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, and together with its
successors in such capacity,  the “Administrative Agent”), with J.P. Morgan
Securities, Inc., as sole lead arranger and sole book manager, and Bank of
America, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has

 

--------------------------------------------------------------------------------


 

been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

PROTECTION ONE ALARM MONITORING, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

to Revolving Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans

 

Amount Converted to
Base Rate Loans

 

Amount of Principal of
Base Rate Loans
Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of Base Rate
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Revolving Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate
with Respect
Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to Base
Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF SWINGLINE NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                   ]

 

New York, New York

 

 

                      , 20    

 

FOR VALUE RECEIVED, the undersigned, Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
Bear Stearns Corporate Lending Inc. (the “Swingline Lender”) or its registered
assigns at the Funding Office specified in the Credit Agreement (as hereinafter
defined) in lawful money of the United States and in immediately available
funds, on the Revolving Termination Date the principal amount of
(a) [                                    ] ($[                  ]), or, if less,
(b) the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the Borrower pursuant to Section 3.4 of the Credit
Agreement, as hereinafter defined.  The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 4.5 of such
Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed. The failure to make
any such endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of any Swingline Loan.

 

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement, dated as of November     , 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Protection One, Inc., a Delaware corporation (“Holdings”), the Borrower,
the several Lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, and together with its
successors in such capacity,  the “Administrative Agent”) with J.P. Morgan
Securities, Inc., as sole lead arranger and sole book manager, and Bank of
America, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions

 

--------------------------------------------------------------------------------


 

upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

PROTECTION ONE ALARM MONITORING,

 

INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

to Swingline Note

 

LOANS AND REPAYMENTS OF SWINGLINE LOANS

 

Date

 

Amount of Swingline Loans

 

Amount of Principal of
Swingline Loans Repaid

 

Unpaid Principal Balance of
Swingline Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LENDER ADDENDUM

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November     , 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Protection One, Inc., a
Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 11.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitments set forth in Schedule 1
hereto, effective as of the Restatement Date.

 

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile transmission or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers on and
as of this      day of November, 2009.

 

 

[NAME OF LENDER],

 

as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and agreed:

 

 

 

PROTECTION ONE ALARM MONITORING, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

COMMITMENTS AND NOTICE ADDRESS

 

1.

 

Name of Lender:

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

2.

 

Tranche B-2 Term Commitment:

 

 

 

3.

 

Revolving Commitment:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

SUBORDINATED INTERCOMPANY NOTE

 

Note Number:

 

Dated:                         , 20      

 

FOR VALUE RECEIVED, Protection One, Inc., a Delaware corporation (“Holdings”),
Protection One Alarm Monitoring, Inc., a Delaware corporation (the “Borrower”),
and each of their respective Subsidiaries (Holdings, the Borrower and such
Subsidiaries collectively, the “Group Members” and each, a “Group Member”) which
is a party to this subordinated intercompany note (this “Promissory Note”)
promises to pay to the order of such other Group Member as makes loans to such
Group Member (each Group Member which borrows money pursuant to this Promissory
Note is referred to herein as a “Payor” and each Group Member which makes loans
and advances pursuant to this Promissory Note is referred to herein as a
“Payee”), on demand, in lawful money of the United States of America, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other Indebtedness now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee.  The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder. 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Second Amended and Restated Credit Agreement,
dated November    , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the
Borrower, the several Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, and together with
its successors in such capacity, the “Administrative Agent”), with J.P. Morgan
Securities, Inc., as sole lead arranger and sole book manager, and Bank of
America, N.A., as documentation agent (in such capacity, and together with its
successors in such capacity, the “Documentation Agent”).  For purposes of this
Promissory Note, “Secured Obligations” means “Obligations” as defined in the
Guarantee and Collateral Agreement, dated as of April 18, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), made by Holdings, the Borrower and certain of their
respective Subsidiaries in favor of the Administrative Agent.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee or, at the Administrative Agent’s option
following the occurrence and during the continuation of a Default, at the rate
per annum then applicable to Base Rate Loans (as defined in the Credit
Agreement) plus 2.0% per annum.  Interest shall be due and payable on the last
day of each month commencing after the date hereof or at such other times as may
be agreed upon in writing from time to time by the relevant Payor and Payee. 
Upon demand for payment of any principal amount hereof, accrued but unpaid
interest on such principal amount shall also be due

 

--------------------------------------------------------------------------------


 

and payable.  Interest shall be paid in lawful money of the United States of
America and in immediately available funds.  Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.

 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee to the Administrative Agent,
for the benefit of the Secured Parties, as security for such Payee’s
obligations, if any, under the Loan Documents to which such Payee is a party. 
Each Payor acknowledges and agrees that the Administrative Agent and the other
Secured Parties may exercise all the rights of each Payee under this Promissory
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
until all of the Secured Obligations have been performed and paid in full in
cash in immediately available funds and all commitments to extend credit under
any Loan Document have been terminated; provided, that each Payor may make
payments to the applicable Payee so long as no Default shall have occurred and
be continuing; and provided, further, that all loans and advances made by a
Payee pursuant to this Promissory Note shall be received by the applicable Payor
subject to the provisions of the Loan Documents.  Notwithstanding any right of
any Payee to ask, demand, sue for, take or receive any payment from any Payor,
all rights, Liens and security interests of such Payee, whether now or hereafter
arising and howsoever existing, in any assets of any Payor (whether constituting
part of the security or collateral given to any Secured Party to secure payment
of all or any part of the Secured Obligations or otherwise) shall be and hereby
are subordinated to the rights of the Secured Parties in such assets.  Except as
expressly permitted by the Loan Documents, the Payees shall have no right to
possession of any such asset or to foreclose upon, or exercise any other remedy
in respect of, any such asset, whether by judicial action or otherwise, unless
and until all of the Secured Obligations shall have been performed and paid in
full in cash in immediately available funds and all commitments have been
expired or terminated.

 

If all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as expressly permitted by the Loan
Documents) all or substantially all of the assets of any Payor are sold, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, securities or other investment property, or otherwise, which
shall be payable or deliverable upon or with respect to any indebtedness of such
Payor to any Payee (“Payor Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application to any of the Secured Obligations, due
or to become due, until the date on which the Secured Obligations shall have
been performed

 

--------------------------------------------------------------------------------


 

and paid in full in cash in immediately available funds, no letters of credit
shall be outstanding under any Loan Documents and all commitments to extend
credit under any Loan Document shall have expired or been terminated.  Each
Payee irrevocably authorizes, empowers and appoints the Administrative Agent as
such Payee’s attorney-in-fact (which appointment is coupled with an interest and
is irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Administrative Agent’s own name or in the name of such Payee or otherwise, as
the Administrative Agent may deem necessary or advisable for the enforcement of
this Promissory Note.  Each Payee also agrees to execute, verify, deliver and
file any such proofs of claim in respect of the Payor Indebtedness requested by
the Administrative Agent.  The Administrative Agent may vote such proofs of
claim in any such proceeding (and the applicable Payee shall not be entitled to
withdraw such vote), receive and collect any and all dividends or other payments
or disbursements made on Payor Indebtedness in whatever form the same may be
paid or issued and apply the same on account of any of the Secured Obligations
in accordance with the Guarantee and Collateral Agreement.  Upon the occurrence
and during the continuation of any Default, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by any Payee upon or with respect to Payor Indebtedness owing to such
Payee prior to such time as the Secured Obligations have been performed and paid
in full in cash in immediately available funds, no letters of credit are
outstanding under any Loan Documents and all commitments to extend credit under
any Loan Document have expired or been terminated, such Payee shall receive and
hold the same for the benefit of the Secured Parties, and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of such Payee where necessary or advisable in the Administrative
Agent’s judgment), for application to any of the Secured Obligations in
accordance with the Guarantee and Collateral Agreement, due or not due, and,
until so delivered, the same shall be segregated from the other assets of such
Payee for the benefit of the Secured Parties.  If such Payee fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same.  Each Payee agrees that until the
Secured Obligations have been performed and paid in full in cash in immediately
available funds, no letters of credit are outstanding under any Loan Document
and all commitments to extend credit under any Loan Document have expired or
been terminated, such Payee will not (i) assign or transfer, or agree to assign
or transfer, to any Person (other than in favor of the Administrative Agent for
the benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement or otherwise) any claim such Payee has or may have against any Payor,
(ii) discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fail to enforce any
provision of this Promissory Note.

 

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans

 

--------------------------------------------------------------------------------


 

or advances made on or before the date hereof by any Group Member to any other
Group Member, and (ii) shall not be deemed replaced, superseded or in any way
modified by any promissory note or other instrument entered into on or after the
date hereof which purports to create or evidence any loan or advance by any
Group Member to any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional subsidiary, an “Additional Payor”).  Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof.  Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder.  This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Payor has caused this Subordinated Intercompany Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

 

 

[GROUP MEMBERS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

TRANSACTIONS
UNDER
SUBORDINATED INTERCOMPANY NOTE

 

Date

 

Name of
Payor

 

Name of
Payee

 

Amount of
Advance
This Date

 

Amount of
Principal
Paid This
Date

 

Outstanding
Principal
Balance
from Payor
to Payee
This Date

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                              all of its right, title
and interest in and to the Subordinated Intercompany Note, dated
                         , 20    (as amended, restated, supplemented or
otherwise modified from time to time, the “Promissory Note”), made by Protection
One, Inc., Protection One Alarm Monitoring, Inc. and each of their respective
Subsidiaries or any other Person that is or becomes a party thereto, and payable
to the undersigned.  This endorsement is intended to be attached to the
Promissory Note and, when so attached, shall constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Loan Documents on the date of the Promissory Note.  From time
to time after the date thereof, additional subsidiaries of the Group Members
shall become parties to the Promissory Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Promissory Note and to this endorsement.  Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof.  Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder.  This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.

 

 

Dated:

 

 

 

 

 

[GROUP MEMBERS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

FORM OF

SOLVENCY CERTIFICATE

 

I, the undersigned chief financial officer of Protection One Alarm
Monitoring, Inc., a Delaware corporation, (the “Borrower”), and each other Loan
Party (as defined in that certain Second Amended and Restated Credit Agreement,
dated as of November     , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Protection One, Inc.,
a Delaware corporation (“Holdings”), the Borrower, the several Lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, and together with its successors in such capacity,  the
“Administrative Agent”), with J.P. Morgan Securities, Inc., as sole lead
arranger and sole book manager, and Bank of America, N.A., as documentation
agent (in such capacity, and together with its successors in such capacity, the
“Documentation Agent”), do hereby certify, on behalf of each of the Loan Parties
and not in my individual capacity, that:

 

l.              This Solvency Certificate (this “Certificate”) is furnished to
the Agents and the Lenders pursuant to Section 6.1(l) of the Credit Agreement. 
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.

 

2.             For purposes of this Certificate, the terms below shall have the
following meanings:

 

(a)           “Fair Market Value” means, as to any Loan Party, the price
available upon the sale of such assets of such Loan Party by a willing seller to
a willing buyer, within a commercially reasonable period of time, each having
reasonable knowledge of the material facts, with neither being under any
compulsion to act.

 

(b)           “Present Fair Salable Value” means, as to any Loan Party, the
amount that may be realized by a willing seller from a willing buyer if the
assets of the Loan Parties are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of such assets of
such Loan Party.

 

(c)           “Stated Liabilities” means, as to any Loan Party, the recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of such Loan Party pursuant to its most recent unaudited
balance sheet, after giving effect to the effectiveness of the Credit Agreement
and, in each case, the satisfaction of the conditions precedent thereto (such
effectiveness and satisfaction, the “Transactions”), determined in accordance
with GAAP consistently applied.

 

(d)           “Identified Contingent Liabilities” means, as to any such Loan
Party, the maximum reasonably estimated amount of liabilities that may result
from pending litigation, asserted claims and assessments, guaranties,
environmental conditions, uninsured risks and other contingent liabilities of
such Loan Party.

 

--------------------------------------------------------------------------------


 

(e)           “Unreasonably Small Capital” means, as to any Loan Party, after
giving effect to the Transactions, insufficient capital for its needs and
anticipated needs, including without limitation, Identified Contingent
Liabilities, without substantial unplanned disposition of assets outside the
ordinary course of business, restructuring of debt, externally forced revisions
of its operations or other similar actions.

 

3.             For purposes of this Certificate, I, or such other Responsible
Officers of the Loan Parties under my direction and supervision, have performed
the following procedures as of and for the periods set forth below:

 

(a)           I and/or such Responsible Officers have reviewed the financial
statements referred to in Section 5.1 of the Credit Agreement.

 

(b)           I and/or such Responsible Officers have made inquiries regarding
the existence and amount of Identified Contingent Liabilities associated with
the business of the Loan Parties.

 

(c)           I and/or such Responsible Officers have knowledge of and have
reviewed to my satisfaction the Loan Documents, and the other documents relating
thereto, and the respective schedules and exhibits thereto.

 

(d)           With respect to Identified Contingent Liabilities, I and/or such
officers:

 

(i)            inquired as to the existence and estimated liability with respect
to all contingent liabilities associated with the business of the Loan Parties;
and

 

(ii)           confirmed that (A) all appropriate items were included in Stated
Liabilities or Identified Contingent Liabilities and (B) the amounts relating
thereto were the estimated amount of liabilities reasonably likely to result
therefrom as of the date hereof.

 

(e)           I and/or such Responsible Officers have made inquiries of certain
officers of the Loan Parties who have responsibility for financial reporting and
accounting matters regarding whether they had actual notice of any events or
conditions that, as of the date hereof, would cause the Loan Parties taken as a
whole, after giving effect to the Transactions, to (i) have assets with a Fair
Market Value that is less than the total of Stated Liabilities and Identified
Contingent Liabilities, (ii) have assets with a Present Fair Salable Value less
than the total of Stated Liabilities and Identified Contingent Liabilities,
(iii) have Unreasonably Small Capital, or (iv) not be able to pay Stated
Liabilities and Identified Contingent Liabilities as they mature in the normal
course of business.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Loan Parties and not in my individual capacity that, after giving effect
to the consummation of the Transactions, it is my opinion that:  (i) the Fair
Market Value of the assets of the Loan Parties taken as a whole exceeds the
total of their Stated Liabilities and Identified Contingent Liabilities;
(ii) the Present Fair Salable Value of the assets of the Loan Parties taken as a
whole exceeds the total of their Stated Liabilities and Identified Contingent
Liabilities; (iii) the Loan Parties taken

 

--------------------------------------------------------------------------------


 

as a whole will not have Unreasonably Small Capital; and (iv) the Loan Parties
taken as a whole will be able to Pay their Stated Liabilities and Identified
Contingent Liabilities as they mature in the normal course of business.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered, and the certifications, representations and warranties
contained herein to be made, on and as of this      day of November, 2009.

 

 

 

PROTECTION ONE ALARM MONITORING,
INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:    Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT L

FORM OF FINANCIAL STATUS CERTIFICATE

 

Protection One - Monthly Reporting Data for Investors in the $379.5 million
Senior Secured Credit Facility

Month and Year

[               ]

 

 

 

200[   ]

 

200[   ]

 

 

 

Consolidated

 

 

 

Consolidated

 

 

 

 

 

Month

 

YTD

 

Month

 

YTD

 

Operating Metrics:

 

 

 

 

 

 

 

 

 

Retail

 

 

 

 

 

 

 

 

 

RMR (BOP)

 

 

 

 

 

 

 

 

 

RMR Additions (Retail Internal Additions excluding Resigns)

 

 

 

 

 

 

 

 

 

RMR Additions (Retail Resigns (New Owners signed during the period))

 

 

 

 

 

 

 

 

 

RMR Additions (Retail Acquired)

 

 

 

 

 

 

 

 

 

RMR Cancellations (Retail excluding effect of holdbacks)

 

 

 

 

 

 

 

 

 

RMR Cancellations (Retail arising from holdbacks)

 

 

 

 

 

 

 

 

 

RMR Price Changes and Other

 

 

 

 

 

 

 

 

 

RMR (EOP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NMF

 

 

 

 

 

 

 

 

 

RMR (BOP)

 

 

 

 

 

 

 

 

 

RMR Additions (NMF)

 

 

 

 

 

 

 

 

 

RMR Cancellations (NMF)

 

 

 

 

 

 

 

 

 

RMR Price Changes and Other

 

 

 

 

 

 

 

 

 

RMR (EOP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wholesale

 

 

 

 

 

 

 

 

 

RMR (BOP)

 

 

 

 

 

 

 

 

 

RMR Net Change in Wholesale

 

 

 

 

 

 

 

 

 

RMR (EOP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RMR Cancellations divided by Average RMR for Stated Period

 

 

 

 

 

 

 

 

 

Retail

 

 

 

 

 

 

 

 

 

NMF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Metrics:

 

 

 

 

 

 

 

 

 

Revenue

 

 

 

 

 

 

 

 

 

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

Cash EOP

 

 

 

 

 

 

 

 

 

Outstanding Debt

 

 

 

 

 

 

 

 

 

Revolver (including L/Cs) (EOP)

 

 

 

 

 

 

 

 

 

Tranche B-1 Term Loan (EOP)

 

 

 

 

 

 

 

 

 

Tranche B-2 Term Loan (EOP)

 

 

 

 

 

 

 

 

 

Other Debt (EOP)

 

 

 

 

 

 

 

 

 

Consolidated Total Debt EOP

 

 

 

 

 

 

 

 

 

Capital Expenditures (Maintenance Capex)

 

 

 

 

 

 

 

 

 

Net Cash Investment Cost

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

FORM OF REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT dated as of November     , 2009 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
Protection One, Inc., a Delaware corporation (“Holdings”), Protection One Alarm
Monitoring, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors identified on the signature pages hereto (Holding, the Borrower and
the Subsidiary Guarantors, collectively, the “Reaffirming Parties”) and JPMorgan
Chase Bank, N.A., as Administrative Agent (as defined below).

 

WHEREAS, Holdings, the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, and
together with its successors in such capacity, the “Administrative Agent”), with
J.P. Morgan Securities, Inc., as sole lead arranger and sole book manager, and
Bank of America, N.A., as documentation agent (in such capacity, and together
with its successors in such capacity, the “Documentation Agent”), have entered
into the Second Amended and Restated Credit Agreement dated as of the date
hereof (the “Second Amended and Restated Credit Agreement”), which amends and
restates in its entirety the Amended and Restated Credit Agreement, dated as of
April 26, 2006 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Original Credit Agreement”), among the Borrower,
Holdings, the agents and arrangers party thereto and Bear Stearns Corporate
Lending Inc., as administrative agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Second Amended and Restated
Credit Agreement);

 

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Second Amended and Restated
Credit Agreement becoming effective and the consummation of the transactions
contemplated thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Second Amended and Restated Credit Agreement and the
consummation of the transactions contemplated thereby;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Reaffirmation

 

SECTION 1.01.  Reaffirmation of Security Interests.

 

--------------------------------------------------------------------------------


 

(a)           Each Reaffirming Party hereby acknowledges that it has reviewed
the terms and provisions of the Second Amended and Restated Credit Agreement and
consents to (i) the amendment and restatement of the Original Credit Agreement
effected pursuant to the Second Amended and Restated Credit Agreement and
(ii) the transactions contemplated by the Amendment Agreement and the Second
Amended and Restated Credit Agreement.  Each Reaffirming Party hereby
(i) confirms that each Loan Document to which it is a party or is otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents, the payment and performance of the Obligations, as the case
may be, including without limitation the payment and performance of all such
applicable Obligations that are joint and several obligations of each Guarantor
or Grantor (as defined in the Guarantee and Collateral Agreement) now or
hereafter existing, (ii) grants to the Administrative Agent for the benefit of
the Secured Parties a security interest in and continuing Lien on all of such
Loan Party’s right, title and interest in, to and under all “Collateral” as
defined in the Guarantee and Collateral Agreement, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Obligations (including all
such Obligations as amended, reaffirmed and/or increased pursuant to the Second
Amended and Restated Credit Agreement), subject to the terms contained in the
applicable Loan Documents, (iii) confirms its respective guarantees, pledges,
grants of security interests and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is a party, and
(iv) acknowledges that the Lenders providing new Term Loans on the date hereof
as “Lenders” and “Secured Parties” for all purposes under the Loan Documents.

 

(b)           Each Reaffirming Party acknowledges and agrees that each of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment and Restatement and the Second Amended and
Restated Credit Agreement.  Each Loan Party represents and warrants that all
representations and warranties contained in the Loan Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the Restatement Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

ARTICLE II

 

Miscellaneous

 

SECTION 2.01.  Notices.  All notices hereunder shall be given in accordance with
Section 11.2 of the Second Amended and Restated Credit Agreement; provided that,
for this purpose, the address of each Reaffirming Party shall be the one
specified for the Borrower under the Second Amended and Restated Credit
Agreement.

 

SECTION 2.02.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Second Amended and Restated Credit Agreement and shall (unless
otherwise

 

--------------------------------------------------------------------------------


 

expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.

 

SECTION 2.03.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Subsidiaries set forth on the signature
pages hereto and the Administrative Agent shall have been received by the
Administrative Agent (or its counsel) and (ii) the Second Amended and Restated
Credit Agreement has become effective in accordance with its terms.  This
Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto.  This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 2.04.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Original Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith.  Nothing in this Agreement shall be construed as a release or other
discharge of the Borrower or any other Loan Party under any Loan Document from
any of its obligations and liabilities under the Original Credit Agreement or
the other Loan Documents.

 

SECTION 2.05.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 2.06.  No Amendments.  No amendments to any Loan Document are intended
hereby.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
and delivered by their respective authorized officers as of the day and year
first above written.

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PROTECTION ONE ALARM MONITORING,
INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

NETWORK MULTI-FAMILY SECURITY
CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SECURITY MONITORING SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PROTECTION ONE ALARM MONITORING OF
MASS., INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

PROTECTION ONE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PROTECTION ONE DATA SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CRITICOM INTERNATIONAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CMS CAPITAL ADVANTAGE, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INTEGRATED ALARM SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INTEGRATED ALARM SERVICES GROUP,
INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

MONITAL SIGNAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

NATIONAL ALARM COMPUTER CENTER,
INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [                     , 20    ] (this
“Agreement”), by and among [NEW LENDERS] (each a “New Term Lender”), PROTECTION
ONE ALARM MONITORING, INC., a Delaware corporation (the “Borrower”), PROTECTION
ONE, INC., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES OF
HOLDINGS, as Subsidiary Guarantors, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Administrative Agent (as defined below).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement dated as of November    , 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among Protection One, Inc., a
Delaware corporation (“Holdings”), Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”), with J.P. Morgan Securities, Inc., as sole lead arranger and sole book
manager, and Bank of America, N.A., as documentation agent (in such capacity,
and together with its successors in such capacity, the “Documentation Agent”);
and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower  may request New Term Commitments in an aggregate amount not in excess
of the aggregate principal amount of Tranche B-1 Term Loans outstanding at the
time of the incurrence of such new Loans (the “New Term Loans”) by entering into
one or more Joinder Agreements with New Term Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Term Lender party hereto hereby agrees to commit to provide its
respective Term Commitment as set forth on Schedule A annexed hereto, on the
terms and subject to the conditions set forth below:

 

Each New Term Lender:  (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (b) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the

 

--------------------------------------------------------------------------------


 

Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Each New Term Lender hereby agrees to make its New Term Commitment on the
following terms and conditions:

 

1.                                       Proposed Borrowing.  This Agreement
represents the Borrower’s request to borrow New Term Loans from the New Term
Lenders as follows (the “Proposed Borrowing”):

 

a.                                       Business Day of Proposed Borrowing: 
                   ,         

 

b.                                      Amount of Proposed Borrowing: 
$                                     

 

2.                                       [New Lenders.  Each New Term Lender
acknowledges and agrees that upon its execution of this Agreement and the making
of New Term Loans that such New Term Lender shall become a “Lender” under, and
for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.](10)

 

3.                                       Credit Agreement Governs.  The New Term
Loans shall be subject to the provisions of the Credit Agreement and the other
Loan Documents.

 

4.                                       Borrower’s Certifications.  By its
execution of this Agreement, the Borrower and each other Loan Party hereby
certifies that:

 

i.                                          each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents are true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as if made on and as
of the date hereof, and after giving effect to the Proposed Borrowing requested
to be made on the date hereof, except for representations and warranties which
specifically relate to an earlier specific date, in which case such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of such earlier date;

 

ii.                                       no Default or Event of Default has
occurred and is continuing as of the date hereof (both prior to, and after
giving effect to such Proposed Borrowing);

 

--------------------------------------------------------------------------------

(10) Insert bracketed language if the lending institution is not already a
Lender.

 

--------------------------------------------------------------------------------


 

iii.                                    since December 31, 2004, no development,
event or circumstance has occurred that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect; and

 

iii.                                    the Borrower has performed in all
material respects all agreements and satisfied all conditions which the Credit
Agreement provides shall be performed or satisfied by it on or before the date
hereof.

 

5.                                       Borrower Covenants.  By its execution
of this Agreement, the Borrower hereby covenants that the Borrower shall deliver
or cause to be delivered the following legal opinions and documents:  the legal
opinion of Kirkland & Ellis LLP, counsel to the Borrower, substantially in the
form of Exhibit A; and

 

6.                                       Eligible Assignee.  By its execution of
this Agreement, each New Term Lender represents and warrants that it is an
Eligible Assignee.

 

7.                                       Notice.  For purposes of the Credit
Agreement, [the initial notice address of each New Term Lender shall be as set
forth below its signature below.](11) [the notice address of the New Term Lender
shall hereafter be as set forth below its signature below].(12)

 

8.                                       Non-US Lenders.  For each New Term
Lender that is a Non-US Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such New Term Lender may be required
to deliver to the Administrative Agent pursuant to subsection 4.10(e) of the
Credit Agreement.

 

9.                                       Recordation of the New Term Loans. 
Upon execution and delivery hereof, the Administrative Agent will record New
Term Loans made by New Term Lenders in the Register.

 

10.                                 Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

11.                                 Entire Agreement.  This Agreement, the
Credit Agreement and  the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

12.                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,

 

--------------------------------------------------------------------------------

(11) Insert bracketed language if the lending institution is not already a
Lender.

(12) Insert bracketed language if the lending institution is already a Lender.

 

--------------------------------------------------------------------------------


 

AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

13.                                 Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

14.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [                     ,
          ].

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

[GROUP MEMBERS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

 

New Term Commitment

 

[                             ]

 

 

$

 

 

 

 

 

 

 

Total:

$

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO JOINDER AGREEMENT

 

[Provided separately]

 

--------------------------------------------------------------------------------